Exhibit 10.6
$400,000,000.00 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
ATI FUNDING CORPORATION, a Delaware corporation,
TDY HOLDINGS, LLC, a Delaware limited liability company,
THE GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,
CITIBANK, N.A., as Co-Syndication Agent,
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent,
BANK OF AMERICA N.A., as Co-Documentation Agent,
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY, as Co-Documentation Agent,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Co-Managing Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Co-Managing Agent,
NATIONAL CITY BANK, as a Co-Managing Agent,
THE BANK OF NEW YORK, as a Co-Managing Agent,
and
PNC CAPITAL MARKETS LLC, as Lead Arranger
Dated July 31, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
1   CERTAIN DEFINITIONS
    1  
 
       
  1.1     Certain Definitions
  1
  1.2     Construction
  21
  1.3     Accounting Principles
  22
 
       
2   REVOLVING CREDIT AND SWING LOAN FACILITIES
    22  
 
       
  2.1     Revolving Credit and Swing Loan Commitments
  22
     2.1.1     Revolving Credit Loans
    22  
     2.1.2     Swing Loans
    22  
  2.2     Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
  23
  2.3     Commitment Fees
  23
  2.4     Revolving Credit Loan Requests; Swing Loan Requests
  23
     2.4.1     Revolving Credit Loan Requests
    23  
     2.4.2     Swing Loan Requests
    24  
  2.5     Increase in Revolving Credit Commitments
  24
     2.5.1     Increasing Lenders and New Lenders
    24  
     2.5.2     Treatment of Outstanding Loans and Letters of Credit
    25  
  2.6     Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Repayment of Swing
Loans
  26
     2.6.1     Making Revolving Credit Loans
    26  
     2.6.2     Making Swing Loans
    26  
     2.6.3     Presumptions by the Administrative Agent
    26  
     2.6.4     Repayment of Revolving Credit Loans
    27  
  2.7     Borrowings to Repay Swing Loans
  27
  2.8     Notes
  27
  2.9     Use of Proceeds
  28
  2.10 Letter of Credit Subfacility
  28
     2.10.1     Issuance of Letters of Credit
    28  
     2.10.2     Letter of Credit Fees
    29  
     2.10.3     Disbursements, Reimbursement
    29  
     2.10.4     Repayment of Participation Advances
    30  
     2.10.5     Documentation
    31  
     2.10.6     Determinations to Honor Drawing Requests
    31  
     2.10.7     Nature of Participation and Reimbursement Obligations
    31  
     2.10.8     Indemnity
    33  
     2.10.9     Liability for Acts and Omissions
    33  
     2.10.10     Issuing Lender Reporting Requirements
    34  
     2.10.11     Currency Fluctuations
    35  
     2.10.12     Periodic Computations of Dollar Equivalent Amount of Letter of
Credit Obligations; Requests for Additional Optional Currencies
    35  
     2.10.13     Judgment Currency
    35  

-i-



--------------------------------------------------------------------------------



 



              Page
 
       
3   INTEREST RATES
    36  
 
       
  3.1     Interest Rate Options
  36
     3.1.1     Revolving Credit Interest Rate Options
    37  
     3.1.2     Swing Loan Interest Rate
    37  
     3.1.3     Rate Quotations
    37  
  3.2     Interest Periods
  37
     3.2.1     Amount of Borrowing Tranche
    38  
     3.2.2     Renewals
    38  
  3.3     Interest After Default
  38
     3.3.1     Interest Rate
    38  
     3.3.2     Letter of Credit Fees
    38  
     3.3.3     Other Obligations
    38  
     3.3.4     Acknowledgment
    38  
  3.4     LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available
  39
     3.4.1     Unascertainable
    39  
     3.4.2     Illegality; Increased Costs; Deposits Not Available
    39  
     3.4.3     Administrative Agent’s and Lender’s Rights
    39  
  3.5     Selection of Interest Rate Options
  40
 
       
4   PAYMENTS
    40  
 
       
  4.1     Payments
  40
  4.2     Pro Rata Treatment of Lenders
  41
  4.3     Sharing of Payments by Lenders
  41
  4.4     Presumptions by Administrative Agent
  42
  4.5     Interest Payment Dates
  42
  4.6     Voluntary Prepayments
  42
     4.6.1     Right to Prepay
    42  
     4.6.2     Replacement of a Lender
    44  
  4.7     Increased Costs
  44
     4.7.1     Increased Costs Generally
    44  
     4.7.2     Capital Requirements
    45  
     4.7.3     Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans
    45  
     4.7.4     Delay in Requests
    46  
  4.8     Taxes
  46
     4.8.1     Payments Free of Taxes
    46  
     4.8.2     Payment of Other Taxes by the Borrowers
    46  
     4.8.3     Indemnification by the Loan Parties
    46  
     4.8.4     Evidence of Payments
    47  
     4.8.5     Status of Lenders
    47  
  4.9     Indemnity
  48
  4.10   Settlement Date Procedures
  48

-ii-



--------------------------------------------------------------------------------



 



              Page
 
       
5   REPRESENTATIONS AND WARRANTIES
    49  
 
       
  5.1     Representations and Warranties
  49
     5.1.1     Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default
    49  
     5.1.2     Subsidiaries and Owners; Investment Companies
    49  
     5.1.3     Validity and Binding Effect
    50  
     5.1.4     No Conflict; Material Agreements; Consents
    50  
     5.1.5     Litigation
    50  
     5.1.6     Financial Statements
    51  
     5.1.7     Margin Stock
    51  
     5.1.8     Full Disclosure
    52  
     5.1.9     Taxes
    52  
     5.1.10     Patents, Trademarks, Copyrights, Licenses, Etc.
    52  
     5.1.11     Insurance
    52  
     5.1.12     ERISA Compliance
    52  
     5.1.13     Environmental Matters
    53  
     5.1.14     Senior Debt Status
    53  
     5.1.15     Solvency
    53  
  5.2     Updates to Schedules
  53
 
       
6   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
    54  
 
       
  6.1     First Loans and Letters of Credit
  54
     6.1.1     Deliveries
    54  
     6.1.2     Payment of Fees
    55  
  6.2     Each Loan or Letter of Credit
  56
 
       
7   COVENANTS
    56  
 
       
  7.1     Affirmative Covenants
  56
     7.1.1     Preservation of Existence, Etc.
    56  
     7.1.2     Payment of Liabilities, Including Taxes, Etc.
    56  
     7.1.3     Maintenance of Insurance
    56  
     7.1.4     Maintenance of Properties and Leases
    57  
     7.1.5     Visitation Rights
    57  
     7.1.6     Keeping of Records and Books of Account
    57  
     7.1.7     Compliance with Laws; Use of Proceeds
    57  
     7.1.8     Further Assurances
    58  
     7.1.9     Anti-Terrorism Laws
    58  
  7.2     Negative Covenants
  58
     7.2.1     Liens
    58  
     7.2.2     Dividends and Related Distributions
    58  
     7.2.3     Liquidations, Mergers, Consolidations, Acquisitions
    58  
     7.2.4     Dispositions of Assets or Subsidiaries
    59  
     7.2.5     Subsidiaries and Partnerships
    60  
     7.2.6     Continuation of or Change in Business
    60  
     7.2.7     Fiscal Year
    61  
     7.2.8     Changes in Organizational Documents
    61  
     7.2.9     Maximum Leverage Ratio
    61  

-iii-



--------------------------------------------------------------------------------



 



              Page  
     7.2.10     Minimum Interest Coverage Ratio
    61  
     7.2.11     Negative Pledges
    61  
  7.3     Reporting Requirements
  61
     7.3.1     Quarterly Financial Statements
    61  
     7.3.2     Annual Financial Statements
    62  
     7.3.3     Certificate of ATI
    62  
     7.3.4     Notices
    62  
 
       
8   DEFAULT
    63  
 
       
  8.1     Events of Default
  63
     8.1.1     Payments Under Loan Documents
    63  
     8.1.2      Breach of Warranty
    63  
     8.1.3      Breach of Negative Covenants or Visitation Rights
    63  
     8.1.4      Breach of Other Covenants
    64  
     8.1.5      Defaults in Other Agreements or Indebtedness
    64  
     8.1.6     Final Judgments or Orders
    64  
     8.1.7     Loan Document Unenforceable
    64  
     8.1.8     Uninsured Losses; Proceedings Against Assets
    64  
     8.1.9     Events Relating to Plans and Benefit Arrangements
    65  
     8.1.10   Change of Control
    65  
     8.1.11   Relief Proceedings
    65  
  8.2     Consequences of Event of Default
  65
     8.2.1     Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings
    65  
     8.2.2     Bankruptcy, Insolvency or Reorganization Proceedings
    66  
     8.2.3     Set-off
    66  
     8.2.4     Suits, Actions, Proceedings
    66  
     8.2.5     Application of Proceeds
    67  
 
       
9   THE ADMINISTRATIVE AGENT
    67  
 
       
  9.1     Appointment and Authority
  67
  9.2     Rights as a Lender
  67
  9.3     Exculpatory Provisions
  68
  9.4     Reliance by Administrative Agent
  69
  9.5     Delegation of Duties
  69
  9.6     Resignation of Administrative Agent
  69
  9.7     Non-Reliance on Administrative Agent and Other Lenders
  70
  9.8     No Other Duties, etc.
  70
  9.9     Administrative Agent’s Fee
  71
  9.10   Authorization to Release Guarantors
  71
  9.11   No Reliance on Administrative Agent’s Customer Identification Program
  71
 
       
10   MISCELLANEOUS
    71  
 
       
  10.1     Modifications, Amendments or Waivers
  71
     10.1.1     Increase of Commitment.
    72  
     10.1.2     Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment
    72  
     10.1.3     Release of Guarantor
    72  

-iv-



--------------------------------------------------------------------------------



 



              Page  
     10.1.4     Miscellaneous
    72  
  10.2     No Implied Waivers; Cumulative Remedies
  72
  10.3     Expenses; Indemnity; Damage Waiver
  73
     10.3.1     Costs and Expenses
    73  
     10.3.2     Indemnification by the Borrowers
    73  
     10.3.3     Reimbursement by Lenders
    74  
     10.3.4     Waiver of Consequential Damages, Etc.
    74  
     10.3.5     Payments
    74  
  10.4     Holidays
  74
  10.5     Notices; Effectiveness; Electronic Communication
  75
     10.5.1     Notices Generally
    75  
     10.5.2     Electronic Communication.
    75  
     10.5.3     Change of Address, Etc.
    76  
  10.6     Severability
  76
  10.7     Duration; Survival
  76
  10.8     Successors and Assigns
  76
     10.8.1     Successors and Assigns Generally
    76  
     10.8.2     Assignments by Lenders
    77  
     10.8.3     Register
    78  
     10.8.4     Participations
    78  
     10.8.5     Limitations upon Participant Rights Successors and Assigns
Generally
    79  
     10.8.6     Certain Pledges; Successors and Assigns Generally
    79  
  10.9     Confidentiality
  80
     10.9.1     General
    80  
     10.9.2     Sharing Information With Affiliates of the Lenders
    80  
  10.10     Counterparts; Integration; Effectiveness
  81
     10.10.1     Counterparts; Integration; Effectiveness
    81  
  10.11     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL
  81
     10.11.1     Governing Law
    81  
     10.11.2     SUBMISSION TO JURISDICTION
    81  
     10.11.3     WAIVER OF VENUE
    82  
     10.11.4     SERVICE OF PROCESS
    82  
     10.11.5     WAIVER OF JURY TRIAL
    82  
  10.12     USA Patriot Act Notice
  83
  10.13     Joinder of Guarantors
  83
  10.14     Payment of Debt; Joint and Several Obligations
  83
  10.15     Additional Waivers of Borrowers
  83
  10.16     Relative Priority of Security Interests; Limitation of Certain
Liabilities
  84

-v-



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

          SCHEDULES        
SCHEDULE 1.1(A)
  —   PRICING GRID
SCHEDULE 1.1(B)
  —   COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(E)
  —   EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(P)
  —   PERMITTED LIENS
SCHEDULE 5.1.1
  —   QUALIFICATIONS TO DO BUSINESS
SCHEDULE 5.1.2
  —   SUBSIDIARIES
SCHEDULE 5.1.5
  —   LITIGATION
SCHEDULE 5.1.12
  —   ERISA COMPLIANCE
SCHEDULE 5.1.13
  —   ENVIRONMENTAL DISCLOSURES

          EXHIBITS        
EXHIBIT 1.1(A)
  —   ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
  —   GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
  —   GUARANTY AGREEMENT (ATI)
EXHIBIT 1.1(G)(3)
  —   GUARANTY AGREEMENT (SUBSIDIARIES)
EXHIBIT 1.1(I)
  —   INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(N)(1)
  —   REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
  —   SWING NOTE
EXHIBIT 2.4.1
  —   REVOLVING CREDIT LOAN REQUEST
EXHIBIT 2.4.2
  —   SWING LOAN REQUEST
EXHIBIT 7.3.3
  —   QUARTERLY COMPLIANCE CERTIFICATE

-vi-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT is dated July 31, 2007 and is made by and among ATI
FUNDING CORPORATION, a Delaware corporation (“ATI Funding”), TDY HOLDINGS, LLC,
a Delaware limited liability company (“TDYH”) (ATI Funding and TDYH are each a
“Borrower” and collectively, the “Borrowers”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders under this
Agreement (as hereinafter defined) (hereinafter referred to in such capacity as
the “Administrative Agent”), CITIBANK, N.A., in its capacity as co-syndication
agent for the Lenders under this Agreement, JPMORGAN CHASE BANK, N.A., in its
capacity as co-syndication agent for the Lenders under this Agreement (each a
“Co-Syndication Agent” and hereinafter collectively referred to in such capacity
as the “Co-Syndication Agents”), BANK OF AMERICA N.A., in its capacity as
co-documentation agent for the Lenders under this Agreement, BANK OF
TOKYO-MITSUBISHI UFJ TRUST COMPANY, in its capacity as co-documentation agent
for the Lenders under this Agreement (each a “Co-Documentation Agent” and
hereinafter collectively referred to in such capacity as the “Co-Documentation
Agents”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, in its capacity as co-managing
agent for the Lenders under this Agreement, WACHOVIA BANK, NATIONAL ASSOCIATION,
in its capacity as co-managing agent for the Lenders under this Agreement,
NATIONAL CITY BANK, in its capacity as co-managing agent for the Lenders under
this Agreement, and THE BANK OF NEW YORK, in its capacity as co-managing agent
for the Lenders under this Agreement (each a “Co-Managing Agent” and hereinafter
collectively referred to in such capacity as the “Co-Managing Agents”).
     The Borrowers have requested the Lenders to provide a revolving credit
facility (including a letter of credit subfacility) to the Borrowers in an
aggregate principal amount, subject to Section 2.5 [Increase in Revolving Credit
Commitments], not to exceed Four Hundred Million and 00/100 Dollars
($400,000,000.00). In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
1 CERTAIN DEFINITIONS
     1.1 Certain Definitions.
          In addition to words and terms defined elsewhere in this Agreement,
the following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
          Administrative Agent shall mean have the meaning specified in the
preamble of this agreement and shall include its successors and assigns.
          Administrative Agent’s Fee shall have the meaning specified in
Section 9.9 [Administrative Agent’s Fee].
          Administrative Agent’s Letter shall have the meaning specified in
Section 9.9 [Administrative Agent’s Fee].

 



--------------------------------------------------------------------------------



 



          Affiliate as to any Person, any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.
          Agreement shall mean this Credit Agreement, as the same may be
amended, supplemented, modified or restated from time to time, including all
schedules and exhibits.
          Alternate Source shall have the meaning specified in the definition of
LIBOR Rate.
          Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
          Applicable Commitment Fee Rate shall mean the percentage rate per
annum based on the Leverage Ratio then in effect according to the pricing grid
on Schedule 1.1(A) below the heading “Commitment Fee.”
          Applicable Letter of Credit Fee Rate shall mean the percentage rate
per annum based on the Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”
          Applicable Margin shall mean, as applicable:
          (A) the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or
          (B) the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.
          Approved Fund shall mean any fund that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
          Assignment and Assumption shall mean an assignment and assumption
entered into by a Lender and an assignee permitted under Section 10.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
          ATI shall mean Allegheny Technologies Incorporated, a Delaware
corporation.

-2-



--------------------------------------------------------------------------------



 



          ATI Funding shall have the meaning specified in the preamble of this
Agreement.
          Authorized Officer shall mean the Chief Executive Officer, President,
Chief Financial Officer or Chief Accounting Officer of each of the Loan Parties
or such other individuals, designated by written notice to the Administrative
Agent from the Borrowers, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrowers may
amend such list of individuals from time to time by giving written notice of
such amendment to the Administrative Agent.
          Base Rate shall mean the greater of (i) the interest rate per annum
announced from time to time by the Administrative Agent at its Principal Office
as its then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, or (ii) the Federal Funds Open
Rate, plus one half of one percent (0.5%) per annum.
          Base Rate Option shall mean the option of the Borrowers to have Loans
bear interest at the rate and under the terms set forth in Section 3.1.1(i)
[Revolving Credit Base Rate Option].
          Borrower shall have the meaning specified in the preamble of this
Agreement.
          Borrowers shall have the meaning specified in the preamble of this
Agreement.
          Borrowing Date shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which shall be a Business Day.
          Borrowing Tranche shall mean specified portions of Loans outstanding
as follows: (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrowers and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
          Business Day shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required to be closed
for business in Pittsburgh, Pennsylvania and if the applicable Business Day
relates to any Loan to which the LIBOR Rate Option applies, such day must also
be a day on which dealings are carried on in the London interbank market.
          Change in Law shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
Law, (b) any change in any Law or in the administration, interpretation or
application thereof by any Official Body or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of Law) by any
Official Body.
          Closing Date shall mean July 31, 2007 or such other date as may be
agreed to by the parties hereto.

-3-



--------------------------------------------------------------------------------



 



          Code shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
          Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.
          Commitment shall mean as to any Lender the aggregate of its Revolving
Credit Commitment and, in the case of PNC Bank, the aggregate of its Revolving
Credit Commitment and its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.
          Commitment Fee shall have the meaning specified in Section 2.3
[Commitment Fees].
          Compliance Certificate shall have the meaning specified in
Section 7.3.3 [Certificate of ATI].
          Complying Lender shall mean any Lender which is not a Non-Complying
Lender.
          Computation Date shall have the meaning specified in Section 2.10.12
[Periodic Computations of Dollar Equivalent Amount of Obligations; Requests for
Additional Optional Currencies].
          Consolidated EBIT for any period of determination shall mean the sum
of (i) net income (or loss) (excluding extraordinary gains or losses including,
without limitation, those items created by mandated changes in accounting
treatment), plus (ii) net interest expense, (iii) plus all charges against or
minus credits to income for federal, state and local taxes, (iv) plus or minus,
as applicable, any other non-cash non-recurring items of gain or loss with
respect to such fiscal period not already excluded hereunder, in each case of
ATI and its Subsidiaries for such period determined and consolidated in
accordance with GAAP.
          Consolidated EBITDA for any period of determination shall mean the sum
of (i) Consolidated EBIT, plus (ii) depreciation, plus (iii) amortization, in
each case of ATI and its Subsidiaries for such period determined and
consolidated in accordance with GAAP.
          Consolidated Net Indebtedness shall mean (a) Consolidated Total
Indebtedness minus (b) (i) cash that is not subject to a Lien, plus
(ii) Permitted Investments that are not subject to a Lien, minus (iii) One
Hundred Million and 00/100 Dollars ($100,000,000.00), in each case determined
and consolidated for ATI and its Subsidiaries in accordance with GAAP.
          Consolidated Tangible Assets shall mean total assets minus intangible
assets in each case determined and consolidated for ATI and its Subsidiaries in
accordance with GAAP.
          Consolidated Total Indebtedness as of any date of determination, shall
mean any and all Indebtedness of ATI and its Subsidiaries, in each case
determined and consolidated in accordance with GAAP.

-4-



--------------------------------------------------------------------------------



 



          Co-Documentation Agent shall have the meaning specified in the
preamble of this Agreement.
          Co-Documentation Agents shall have the meaning specified in the
preamble of this Agreement.
          Co-Managing Agent shall have the meaning specified in the preamble of
this Agreement.
          Co-Managing Agents shall have the meaning specified in the preamble of
this Agreement.
          Co-Syndication Agent shall have the meaning specified in the preamble
of this Agreement.
          Co-Syndication Agents shall have the meaning specified in the preamble
of this Agreement.
          Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money
of the United States of America.
          Dollar Equivalent shall mean, with respect to any amount of any
currency, the Equivalent Amount of such currency expressed in Dollars.
          Domestic Subsidiary shall mean any Subsidiary organized under the laws
of any state of the United States of America or the District of Columbia.
          Drawing Date shall have the meaning specified in Section 2.10.3
[Disbursements, Reimbursement].
          Environmental Laws shall mean all applicable federal, state and local
Laws (including common law), constitutions, statutes, treaties, regulations,
rules, ordinances and codes and any consent decrees, settlement agreements,
judgments, orders, directives, policies or programs issued by or entered into
with an Official Body pertaining or relating to: (i) pollution or pollution
control; (ii) protection of human health from exposure to regulated substances;
or the environment; (iii) protection of the environment and/or natural
resources; employee safety in the workplace; (iv) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal or release or threat of release of regulated substances;
(v) the presence of contamination; (vi) the protection of endangered or
threatened species; and (vii) the protection of environmentally sensitive areas.
          Equivalent Amount shall mean, at any time, as determined by the
Administrative Agent (which determination shall be conclusive absent manifest
error), with respect to an amount of any currency (the “Reference Currency”)
which is to be computed as an equivalent amount of another currency (the
“Equivalent Currency”): (i) if the Reference Currency and the Equivalent
Currency are the same, the amount of such Reference Currency, or (ii) if the
Reference Currency and the Equivalent Currency are not the same, the amount of
such Equivalent Currency

-5-



--------------------------------------------------------------------------------



 



converted from such Reference Currency at the Administrative Agent’s then
current selling rate of exchange, as determined by the Administrative Agent, for
payment by teletransmission or otherwise to or at the place of payment when and
in the currency in which payment is to be made under the Letter of Credit, plus
any and all costs, premiums and expenses arising from all currency conversions
incurred by the Administrative Agent in connection therewith.
          Equivalent Currency shall have the meaning specified in the definition
of Equivalent Amount.
          ERISA shall mean the Employee Retirement Income Security Act of 1974,
as the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
          ERISA Affiliate shall mean, at any time, any trade or business
(whether or not incorporated) under common control with ATI or either Borrower
and are treated as a single employer under Section 414 of the Code.
          ERISA Event means (a) a reportable event (under Section 4043 of ERISA
and regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
ATI, either Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by ATI, either Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon ATI, either Borrower or any ERISA
Affiliate.
          Euro shall mean the European common currency pursuant to the European
monetary union.
          Eurocurrency Liabilities shall have the meaning specified in the
definition of LIBOR Rate Reserve Percentage.
          Event of Default shall mean any of the events described in Section 8.1
[Events of Default] and referred to therein as an “Event of Default.”
          Excess Interest shall have the meaning assigned to that term in
Section 3.1 [Interest Rate Options].
          Excluded Taxes shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of the Borrowers hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes),

-6-



--------------------------------------------------------------------------------



 



by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which either Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 4.8.5 [Taxes —Status of
Lenders], except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 4.8.1 [Payment Free of Taxes].
          Executive Order No. 13224 shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          Existing Credit Agreement shall mean that certain First Amended and
Restated Revolving Credit and Security Agreement dated August 4, 2005, by and
among the Borrowers from time to time party thereto, each of the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, PNC
Bank, National Association, as administrative agent and collateral agent for the
Lenders, Bank of America, N.A., National City Business Credit, Inc. and Wachovia
Bank, National Association, as documentation agents for the Lenders and PNC
Capital Markets, Inc. and J. P. Morgan Securities, Inc., as co-lead arrangers
and joint book runners.
          Existing Letters of Credit shall mean all letters of credit set forth
on Schedule 1.1(E) which were issued by the financial institution listed on
Schedule 1.1(E) under the Existing Credit Agreement prior to the date hereof
upon the application of a Loan Party and are outstanding on the Closing Date.
          Expiration Date shall mean, with respect to the Revolving Credit
Commitments, July 31, 2012.
          Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
          Federal Funds Open Rate. The rate per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent

-7-



--------------------------------------------------------------------------------



 



manifest error) to be the “open” rate for federal funds transactions as of the
opening of business for federal funds transactions among members of the Federal
Reserve System arranged by federal funds brokers on such day, as quoted by
Garvin Guybutler, any successor entity thereto, or any other broker selected by
the Administrative Agent, as set forth on the applicable Telerate display page;
provided, however; that if such day is not a Business Day, the Federal Funds
Open Rate for such day shall be the “open” rate on the immediately preceding
Business Day, or if no such rate shall be quoted by a Federal funds broker at
such time, such other rate as determined by the Administrative Agent in
accordance with its usual procedures.
          Foreign Lender shall mean any Lender that is organized under the Laws
of a jurisdiction other than that in which each Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          Foreign Subsidiary shall mean any Subsidiary of ATI that is not
organized under the Laws of the United States of America or any state thereof.
          GAAP shall mean generally accepted accounting principles as are in
effect in the United States from time to time, subject to the provisions of
Section 1.3 [Accounting Principles], and applied on a consistent basis both as
to classification of items and amounts.
          Guarantor shall mean separately, and Guarantors shall mean
collectively, each of the parties to this Agreement which is designated as a
“Guarantor” on the signature page hereof and each other Person which joins this
Agreement as a Guarantor after the date hereof.
          Guarantor Joinder shall mean a joinder by a Person as a Guarantor
under the Loan Documents in the form of Exhibit 1.1(G)(1).
          Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
          Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, (i) the Guaranty and Suretyship
Agreement in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by ATI to the Administrative Agent for the benefit of the Lenders on the date
hereof, (ii) the Guaranty and Suretyship Agreement in substantially in the form
of Exhibit 1.1(G)(3) executed and delivered by each of the Guarantors (other
than ATI) to the Administrative Agent for the benefit of the Lenders, on the
date hereof, and (iii) any other Guaranty and Suretyship Agreement executed and
delivered by any Person to the Administrative Agent for the benefit of the
Lenders on or after the date hereof, in form and content satisfactory to the
Administrative Agent, each as amended, modified or supplemented from time to
time.
          Hedging Contracts shall mean currency swap agreements, energy, raw
material, commodity and other swap agreements and futures agreements, interest
rate swap agreements,

-8-



--------------------------------------------------------------------------------



 



interest rate cap agreements, interest rate collar agreements, option agreements
or any other similar hedging agreements or arrangements entered into by a Loan
Party in the ordinary course of business and not for speculative purposes.
          Increasing Lender shall have the meaning specified in Section 2.5.1
[Increasing Lenders and New Lenders].
          Indebtedness shall mean, as to any Person at any time, without
duplication, any and all indebtedness, obligations or liabilities (whether
matured or unmatured, liquidated or unliquidated, direct or indirect, absolute
or contingent, or joint or several) of such Person for or in respect of:
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any letter of credit, currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (iv) any other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including trade payables
and accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than ninety (90) days past due), (v) any Guaranty of Indebtedness for
borrowed money, or (vi) a Receivables Financing.
          Indemnified Taxes shall mean Taxes other than Excluded Taxes.
          Indemnitee shall have the meaning specified in Section 10.3.2
[Indemnification by the Borrowers].
          Information shall mean all information received from the Loan Parties
or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries, provided that, in the case of information
received from the Loan Parties or any of their Subsidiaries after the date of
this Agreement, such information is clearly identified at the time of delivery
as confidential.
          Insolvency Proceeding shall mean, with respect to any Person, (a) a
case, action or proceeding with respect to such Person (i) before any court or
any other Official Body under any bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
          Intellectual Property shall have the meaning specified in
Section 5.1.10 [Patents, Trademarks, Copyrights, Licenses, Etc.].

-9-



--------------------------------------------------------------------------------



 



     Intercompany Subordination Agreement shall mean a Subordination Agreement
among the Loan Parties in the form attached hereto as Exhibit 1.1(I), as
amended, modified or supplemented from time to time.
     Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrowers are requesting new Loans, or (ii) the date of renewal of
or conversion to the LIBOR Rate Option if the Borrowers are renewing or
converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrowers shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.
     Interest Coverage Ratio shall mean, as of any date of determination, the
ratio of Consolidated EBIT to interest expense, in each case determined and
consolidated for ATI and its Subsidiaries in accordance with GAAP.
     Interest Rate Hedge shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by the Loan Parties or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrowers, the Guarantors and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
     Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
     Inventory shall mean and include as to each Loan Party all of such Loan
Party’s now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Loan Party’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.
     IRS shall mean the Internal Revenue Service.
     Issuing Lender means PNC Bank, in its individual capacity as issuer of
Letters of Credit hereunder, and any other Lender that Borrowers, Administrative
Agent and such other Lender may agree may from time to time issue Letters of
Credit hereunder.
     Joint Venture shall mean a corporation, partnership, limited liability
company or other entities in which any Person other than the Loan Parties and
their Subsidiaries holds, directly or indirectly, an equity interest.

-10-



--------------------------------------------------------------------------------



 



          Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.
          Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge
which is provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.
          Lenders shall mean the financial institutions named on Schedule 1.1(B)
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a Lender.
          Letter of Credit shall have the meaning specified in Section 2.10.1
[Issuance of Letters of Credit].
          Letter of Credit Borrowing shall have the meaning specified in
Section 2.10.3.3 [Disbursements, Reimbursement].
          Letter of Credit Fee shall have the meaning specified in
Section 2.10.2 [Letter of Credit Fees].
          Letter of Credit Obligation means, as of any date of determination,
the aggregate amount available to be drawn under all outstanding Letters of
Credit (if any Letter of Credit shall increase in amount automatically in the
future, such aggregate amount available to be drawn shall currently give effect
to any such future increase) plus the aggregate Reimbursement Obligations and
Letter of Credit Borrowings.
          Letter of Credit Sublimit shall have the meaning specified in
Section 2.10.1 [Letter of Credit Subfacility].
          Leverage Ratio shall mean as of the date of determination, the ratio
of (A) Consolidated Total Indebtedness on such date to (B) Consolidated EBITDA
(i) for the four (4) fiscal quarters ending if such date is a fiscal quarter end
or (ii) for the four (4) fiscal quarters most recently ended if such date is not
a fiscal quarter end.
          Leverage Ratio (Pricing) shall mean, as of any date of determination,
the ratio of (A) Consolidated Net Indebtedness on such date to (B) Consolidated
EBITDA (i) for the four (4) fiscal quarters then ending if such date is a fiscal
quarter end or (ii) for the four (4) fiscal quarters most recently ended if such
date is not a fiscal quarter end.
          LIBOR Rate shall mean, with respect to the Loans comprising any
Borrowing Tranche to which the LIBOR Rate Option applies for any Interest
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the

-11-



--------------------------------------------------------------------------------



 



Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market), or the rate which is quoted by another source
selected by the Administrative Agent which has been approved by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. Such LIBOR Rate may also be expressed by the following formula:

         
LIBOR = 
  Average of London interbank offered rates quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1               1.00 -
LIBOR Reserve Percentage    

          The LIBOR Rate shall be adjusted with respect to any Loan to which the
LIBOR Rate Option applies that is outstanding on the effective date of any
change in the LIBOR Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrowers of the LIBOR Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
          LIBOR Rate Option shall mean the option of the Borrowers to have Loans
bear interest at the rate and under the terms set forth in Section 3.1.1(ii)
[Revolving Credit LIBOR Rate Option].
          LIBOR Rate Reserve Percentage shall mean as of any day the maximum
percentage in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).
          Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).
          Loan Documents shall mean this Agreement, the Administrative Agent’s
Letter, the Guaranty Agreements, the Intercompany Subordination Agreement, the
Notes, the Letters of Credit and any other instruments, certificates or
documents delivered in connection herewith or

-12-



--------------------------------------------------------------------------------



 



therewith, as the same may be amended, modified or supplemented from time to
time in accordance herewith or therewith, and Loan Document shall mean any of
the Loan Documents.
          Loan Parties shall collectively mean the Borrowers and the Guarantors
and Loan Party shall mean any Borrower or any Guarantor.
          Loan Request shall mean either a Revolving Credit Loan Request or a
Swing Loan Request.
          Loans shall mean collectively and Loan shall mean separately all
Revolving Credit Loans and Swing Loans or any Revolving Credit Loan or Swing
Loan, respectively.
          Material Adverse Change shall mean any set of circumstances or events
which (a) has or could reasonably be expected to have any material adverse
effect whatsoever upon the validity or enforceability of this Agreement or any
other Loan Document, (b) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties to
duly and punctually pay or perform their Indebtedness, or (d) impairs materially
or could reasonably be expected to impair materially the ability of the
Administrative Agent or any of the Lenders, to the extent permitted, to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.
          Month, with respect to an Interest Period under the LIBOR Rate Option,
shall mean the interval between the days in consecutive calendar months
numerically corresponding to the first day of such Interest Period. If any LIBOR
Rate Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
          Moody’s shall mean Moody’s Investors Service, Inc. and its successors.
          Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which ATI, either Borrower or any member of the ERISA Group is then making or
accruing an obligation to make contributions or, within the preceding five Plan
years, has made or had an obligation to make such contributions.
          New Lender shall have the meaning specified in Section 2.5.1
[Increasing Lenders and New Lenders].
          Non-Complying Lender shall mean any Lender which has failed to fund
any Loan which it is required to fund, or pay any other amount which it is
required to pay to the Administrative Agent or any other Lender, within one day
of the due date therefor.
          Non-Consenting Lender shall have the meaning specified in
Section 10.1.4 [Miscellaneous].

-13-



--------------------------------------------------------------------------------



 



          Notes shall mean, collectively, the Notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans.
          Notices shall have the meaning specified in Section 10.5 [Notices;
Effectiveness; Electronic Communication].
          Obligation shall mean any obligation or liability of any of the Loan
Parties, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents, and (ii) any Lender Provided
Interest Rate Hedge.
          Official Body shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          Optional Currency shall mean any of the following currencies (i) Euro,
(ii) Swiss francs, (iii) Japanese yen, (iv) British pounds sterling,
(v) Canadian dollars and (vi) any other currency approved by the Administrative
Agent and all of the Lenders pursuant to Section 2.10.12 [Periodic Computations
of Dollar Equivalent Amount of Obligations; Requests for Additional Optional
Currencies].
          Order shall have the meaning specified in Section 2.10.9 [Liability
for Acts and Omissions].
          Original Currency shall have the meaning specified in Section 2.10.13
[Judgment Currency].
          Other Currency shall have the meaning specified in Section 2.10.13
[Judgment Currency].
          Other Taxes shall mean all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          Participant has the meaning specified in Section 10.8.4
[Participations].
          Participation Advance shall have the meaning specified in
Section 2.10.3.3 [Disbursements, Reimbursement].
          Payment Date shall mean the first day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.

-14-



--------------------------------------------------------------------------------



 



          Payment In Full shall mean payment in full in cash of the Loans and
other Obligations hereunder, termination of the Commitments and expiration or
termination of all Letters of Credit.
          PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
          Pension Plan means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by ATI, either
Borrower or any ERISA Affiliate or to which ATI, either Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any times during the immediately preceding five plan years.
          Permitted Acquisition shall have the meaning specified in
Section 7.2.3(ii) [Liquidations, Mergers, Consolidations, Acquisitions].
          Permitted Investments shall mean:
          (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America;
          (ii) commercial paper domestic or foreign (A) rated not lower than
A-1, by Standard & Poor’s or P-1 by Moody’s on the date of acquisition or
(B) issued by any of (y) the Administrative Agent, or (z) any Lender;
          (iii) demand deposits, time deposits or certificates of deposit and
other obligations issued by any Lender, or any other domestic or foreign
commercial bank that has stockholders’ equity of One Hundred Million and 00/100
Dollars ($100,000,000.00) or more on the date of acquisition; and
          (iv) obligations of any foreign government or obligations that possess
a guaranty of the full faith and credit of any foreign government;
          (v) obligations of any of the following:
               (a) United States government-sponsored enterprises, federal
agencies, and federal financing banks that are not otherwise authorized
including, but not limited to, the following:
                    (I) United States government-sponsored enterprises such as
instrumentalities of the Federal Credit System (Bank for Cooperatives, Federal
Land Banks), Federal Home Loan Banks and Federal National Mortgage Association;
and
                    (II) Federal agencies such as instrumentalities of the
Department of Housing and Urban Development (Federal Housing Administration,
Government

-15-



--------------------------------------------------------------------------------



 



National Mortgage Association), Export-Import Bank, Farmers Home Administration
and Tennessee Valley Authority;
          (vi) obligations of states, counties, and municipalities of the United
States;
          (vii) debt obligations (other than commercial paper obligations) of
domestic or foreign corporations;
          (viii) preferred stock obligations with a floating rate dividend that
is reset periodically at auction;
          (ix) investments in repurchase agreements collateralized by any of the
above securities eligible for outright purchase, provided the collateral is
delivered to a bank custody account in accordance with the terms of a written
repurchase agreement with a dealer or bank; and
          (x) investments in shares of institutional mutual funds whose
investment policies are essentially in agreement with the above type and
criteria for investments otherwise set forth in this definition of Permitted
Investments,
provided that investments described in clauses (i), (iv), (v), (vi), (vii),
(viii), (ix) and (x) above are restricted to obligations rated no lower than
investment grade by Moody’s or Standard & Poor’s.
          Permitted Liens shall mean:
          (i) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
          (ii) Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs or general liability or product liability
insurance;
          (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
          (iv) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;
          (v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property

-16-



--------------------------------------------------------------------------------



 




or the value thereof, and none of which is violated in any material respect by
existing or proposed structures or land use;
          (vi) Liens on property leased by or consigned to any Loan Party or
Subsidiary of a Loan Party under capital and operating leases or consignment
arrangements securing obligations of such Loan Party or Subsidiary to the lessor
under such leases;
          (vii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien, and
Liens created in connection with a refinancing of Indebtedness related to Liens
identified on Schedule 1.1(P) which refinancing is not in violation of the terms
of this Agreement;
          (viii) Purchase Money Security Interests, provided that the aggregate
value of the assets subject to such Purchase Money Security Interest securing
such Indebtedness shall not exceed ten percent (10%) of Consolidated Tangible
Assets (excluding for the purpose of this computation any loans or deferred
payments secured by Liens described on Schedule 1.1(P));
          (ix) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution, provided that (1) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the applicable Loan Party in excess of those set forth by regulations
promulgated by the Federal Reserve Board, and (2) such deposit account is not
intended by such Loan Party to provide collateral to the depository institution;
          (xi) Liens on assets acquired in connection with a Permitted
Acquisition, provided that such Liens extend only to the assets acquired in such
Permitted Acquisition;
          (xii) Liens arising in connection with a Receivable Financing in an
amount not to exceed Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00) unless such Receivables Financing has been approved by the
Required Lenders;
          (xiii) Liens incurred by Shanghai STAL Precision Stainless Steel Co.
Ltd. on assets owned by Shanghai STAL Precision Stainless Steel Co. Ltd.;
          (xiv) Liens consisting of pledges of government securities or cash
collateral in an amount not to exceed One Hundred Million and 00/100 Dollars
($100,000,000.00) to secure obligations under Hedging Contracts entered into in
the ordinary course of business;
          (xv) The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in any case they do not, in the aggregate,
materially impair the ability of any Loan Party to perform its Obligations
hereunder or under the other Loan Documents:

-17-



--------------------------------------------------------------------------------



 



          (1) Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
          (2) Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
          (3) Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or
          (4) Liens resulting from final judgments or orders described in
Section 8.1.6 [Final Judgments or Orders]; and
          (xvi) Liens not otherwise described by the foregoing clauses in this
definition on assets other than Inventory of the Loan Parties securing
Indebtedness, provided that the value of the assets subject to such Liens
securing such Indebtedness shall not exceed ten percent (10%) of Consolidated
Tangible Assets.
          Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
          Plan shall mean at any time an employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.
          PNC Bank shall mean PNC Bank, National Association, its successors and
assigns.
          Potential Default shall mean any event or condition which with notice
or passage of time, or a determination by the Administrative Agent or the
Required Lenders, or any combination of the foregoing, would constitute an Event
of Default.
          Principal Office shall mean the main banking office of the
Administrative Agent in Pittsburgh, Pennsylvania.
          Projections shall have the meaning specified in Section 5.1.6(i)
[Projections].
          Purchase Money Security Interest shall mean Liens upon real or
tangible personal property securing loans to any Loan Party or Subsidiary of a
Loan Party or deferred payments by such Loan Party or Subsidiary for the
purchase of such real or tangible personal property.

-18-



--------------------------------------------------------------------------------



 



          Ratable Share shall mean the proportion that a Lender’s Commitment
(excluding the Swing Loan Commitment) bears to the Commitments (excluding the
Swing Loan Commitment) of all of the Lenders. If the Commitments have terminated
or expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
          Receivables Financing shall mean the sale and/or pledge of all or a
portion of the accounts receivables of the Loan Parties in connection with an
“asset securitization” or similar transaction.
          Reference Currency shall have the meaning specified in the definition
of Equivalent Amount.
          Reimbursement Obligation shall have the meaning specified in
Section 2.10.3.1 [Disbursements, Reimbursement].
          Related Parties shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          Relief Proceeding shall mean any proceeding seeking a decree or order
for relief in respect of any Loan Party or Subsidiary of a Loan Party in a
voluntary or involuntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any Loan Party or Subsidiary
of a Loan Party for any substantial part of its property, or for the winding-up
or liquidation of its affairs, or an assignment for the benefit of its
creditors.
          Required Lenders shall mean
          (i) if there are no Loans, Reimbursement Obligations or Letter of
Credit Borrowings outstanding, Complying Lenders whose Commitments (excluding
the Swing Loan Commitment) aggregate more than fifty percent (50%) of the
Commitments (excluding the Swing Loan Commitment) of all of the Complying
Lenders, or
          (ii) if there are Loans, Reimbursement Obligations, or Letter of
Credit Borrowings outstanding, any group of Complying Lenders if the sum of the
Loans (excluding the Swing Loans), Reimbursement Obligations and Letter of
Credit Borrowings of such Lenders then outstanding aggregates more than fifty
percent (50%) of the total principal amount of all of the Loans (excluding the
Swing Loans), Reimbursement Obligations and Letter of Credit Borrowings of all
of the Complying Lenders then outstanding.
          Required Share shall have the meaning specified in Section 4.1
[Settlement Date Procedures].
          Revolving Credit Commitment shall mean, as to any Lender at any time,
the amount initially set forth opposite its name on Schedule 1.1(B) in the
column labeled “Amount of Commitment for Revolving Credit Loans,” as such
Commitment is thereafter assigned or

-19-



--------------------------------------------------------------------------------



 




modified and Revolving Credit Commitments shall mean the aggregate Revolving
Credit Commitments of all of the Lenders.
          Revolving Credit Loan Request shall have the meaning specified in
Section 2.4.1 [Revolving Credit Loan Requests].
          Revolving Credit Loans shall mean collectively and Revolving Credit
Loan shall mean separately all Revolving Credit Loans or any Revolving Credit
Loan made by the Lenders or one of the Lenders to the Borrowers pursuant to
Section 2.1 [Revolving Credit and Swing Loan Commitments] or 2.10.3
[Disbursements, Reimbursement].
          Revolving Facility Usage shall mean at any time the sum of the
outstanding Revolving Credit Loans and the Dollar Equivalent Amount of Letter of
Credit Obligations.
          Settlement Dates shall mean any Business Day on which the
Administrative Agent elects to effect settlement pursuant to Section 4.10.
          Solvent shall mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          Specified Dividend shall have the meaning specified in Section 7.2.2
[Dividends and Related Distributions].
          Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. and its successors.
          Standby Letter of Credit shall mean a Letter of Credit issued to
support obligations of one or more of the Loan Parties, contingent or otherwise,
which finance the working capital or business needs of the Loan Parties, but
excluding any Letter of Credit (a) under which the stated amount of such Letter
of Credit increases automatically over time or (b) that is a Commercial Letter
of Credit.
          Statements shall have the meaning specified in Section 5.1.6(ii)
[Historical Statements].

-20-



--------------------------------------------------------------------------------



 



          Subsidiary of any Person at any time shall mean any corporation,
trust, partnership, any limited liability company or other business entity
(i) of which more than fifty percent (50%) of the outstanding voting securities
or other interests normally entitled to vote for the election of one or more
directors or trustees (regardless of any contingency which does or may suspend
or dilute the voting rights) is at such time owned directly or indirectly by
such Person or one or more of such Person’s Subsidiaries, or (ii) which is
controlled by such Person or one or more of such Person’s Subsidiaries.
          Subsidiary Equity Interests shall have the meaning specified in
Section 5.1.2 [Subsidiaries and Owners; Investment Companies].
          Suretyship Portion shall have the meaning specified in Section 10.16
[Relative Priority of Security Interests; Limitation of Certain Liabilities].
          Swing Loan Commitment shall have the meaning specified in
Section 2.1.2 [Swing Loans].
          Swing Loan Request shall have the meaning specified in Section 2.4.2
[Swing Loan Requests].
          Swing Loans shall mean PNC Bank’s commitment to make Swing Loans to
the Borrowers pursuant to Section 2.1.2 [Swing Loans] hereof in an aggregate
principal amount up to Twenty-Five Million and 00/100 Dollars ($25,000,000.00).
          Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
          TDYH shall have the meaning specified in the preamble of this
Agreement.
          USA Patriot Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     1.2 Construction.
          Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the
other Loan Documents: (i) references to the plural include the singular, the
plural, the part and the whole and the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;
(ii) the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole; (iii) article, section, subsection, clause, schedule
and exhibit references are to this Agreement or other Loan Document, as the case
may be, unless otherwise specified; (iv) reference to any Person includes such
Person’s successors and assigns; (v) reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated; (vi) relative

-21-



--------------------------------------------------------------------------------



 



to the determination of any period of time, “from” means “from and including,”
“to” means “to but excluding,” and “through” means “through and including”;
(vii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Standard Time.
     1.3 Accounting Principles.
          Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Statements referred to in Section 5.1.6(ii) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
result in the inability to determine compliance with the financial covenants set
forth in Section 7.2 [Negative Covenants] based upon ATI’s regularly prepared
financial statements by reason of the preceding sentence, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial covenants in a manner that would not
affect the substance thereof, but would allow compliance therewith to be
determined in accordance with ATI’s financial statements at that time.
2 REVOLVING CREDIT AND SWING LOAN FACILITIES
     2.1 Revolving Credit and Swing Loan Commitments.
          2.1.1 Revolving Credit Loans.
          Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Credit Loans to the Borrowers at any time or from time to time on
or after the date hereof to the Expiration Date; provided that after giving
effect to each such Revolving Credit Loan (i) the aggregate amount of all
Revolving Credit Loans from such Lender shall not exceed such Lender’s Revolving
Credit Commitment minus such Lender’s Ratable Share of the Letter of Credit
Obligations and (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.1 [Revolving Credit Loans].
          2.1.2 Swing Loans.
          Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between

-22-



--------------------------------------------------------------------------------



 




Settlement Dates, PNC Bank may, at its option, cancelable at any time for any
reason whatsoever, make swing loans (the “Swing Loans”) to the Borrowers at any
time or from time to time after the date hereof to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of
Twenty Five Million and 00/100 Dollars ($25,000,000.00) (the “Swing Loan
Commitment”), provided that the aggregate principal amount of PNC Bank’s Swing
Loans and the Revolving Credit Loans of all the Lenders and the Letter of Credit
Obligations at any one time outstanding shall not exceed the Revolving Credit
Commitments of all the Lenders. Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.2 [Swing Loans].
     2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
          Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.4.1 [Revolving Credit Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrowers at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
Letter of Credit Obligations. The obligations of each Lender hereunder are
several. The failure of any Lender to perform its obligations hereunder shall
not affect the Obligations of the Borrowers to any other party nor shall any
other party be liable for the failure of such Lender to perform its obligations
hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.
     2.3 Commitment Fees.
          Accruing from the date hereof until the Expiration Date, the Borrowers
agree to pay to the Administrative Agent for the account of each Lender, as
consideration for such Lender’s Revolving Credit Commitment hereunder, a
nonrefundable commitment fee (the “Commitment Fee”) equal to the Applicable
Commitment Fee Rate (computed on the basis of a year of three hundred sixty five
(365) or three hundred sixty six (366) days, as the case may be, and actual days
elapsed) on the average daily difference between the amount of (i) such Lender’s
Revolving Credit Commitment as the same may be constituted from time to time and
the (ii) the sum of such Lender’s Revolving Credit Loans outstanding (for
purposes of this computation, PNC Bank’s Swing Loans shall be deemed to be
borrowed amounts under its Revolving Credit Commitment) plus its Ratable Share
of Letter of Credit Obligations. All Commitment Fees shall be payable in arrears
on each Payment Date.
     2.4 Revolving Credit Loan Requests; Swing Loan Requests.
          2.4.1 Revolving Credit Loan Requests.
          Except as otherwise provided herein, the Borrowers may from time to
time prior to the Expiration Date request the Lenders to make Revolving Credit
Loans, or renew or convert the Interest Rate Option applicable to existing
Revolving Credit Loans pursuant to Section 3.2 [Interest Periods], by delivering
to the Administrative Agent, not later than 12:00 noon, (i) three (3) Business
Days prior to the proposed Borrowing Date with respect to the making of
Revolving Credit Loans to which the LIBOR Rate Option applies or the date of
conversion to or the

-23-



--------------------------------------------------------------------------------



 



renewal of the LIBOR Rate Option for any Loans; and (ii) one (1) Business Day
prior to either the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.4.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Revolving Credit Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date and (ii) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in integral multiples
of One Million and 00/100 Dollars ($1,000,000.00) and not less than Five Million
and 00/100 Dollars ($5,000,000.00) for each Borrowing Tranche under the LIBOR
Rate Option and not less than the lesser of One Million and 00/100 Dollars
($1,000,000.00) or the maximum amount available for Borrowing Tranches under the
Base Rate Option.
          2.4.2 Swing Loan Requests.
          Except as otherwise provided herein, the Borrowers may from time to
time prior to the Expiration Date request PNC Bank to make Swing Loans by
delivery to PNC Bank not later than 1:00 p.m. on the proposed Borrowing Date of
a duly completed request therefor substantially in the form of Exhibit 2.4.2 or
a request by telephone immediately confirmed in writing by letter, facsimile or
telex, in such form (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify
(i) the proposed Borrowing Date and (ii) the principal amount of such Swing
Loan, which shall be in integral multiples of One Hundred Thousand and 00/100
Dollars ($100,000.00) and not less than Five Hundred Thousand and 00/100 Dollars
($500,000.00).
     2.5 Increase in Revolving Credit Commitments.
          2.5.1 Increasing Lenders and New Lenders.
          The Borrowers may, at any time and from time to time, request that
(1) the current Lenders increase their Revolving Credit Commitments (any current
Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each, a
“New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:
               (i) No Obligation to Increase. No current Lender shall be
obligated to increase its Revolving Credit Commitment and any increase in the
Revolving Credit Commitment by any current Lender shall be in the sole
discretion of such current Lender.
               (ii) Defaults. There shall exist no Events of Default or
Potential Default on the effective date of such increase after giving effect to
such increase.

-24-



--------------------------------------------------------------------------------



 



               (iii) Aggregate Revolving Credit Commitments. After giving effect
to such increase, the total Revolving Credit Commitments shall not exceed Five
Hundred Million and 00/100 Dollars ($500,000,000.00).
               (iv) Minimum Revolving Credit Commitments. After giving effect to
such increase, the amount of the Revolving Credit Commitments provided by each
of the New Lenders and each of the Increasing Lenders shall be at least Twenty
Five Million and 00/100 Dollars ($25,000,000.00).
               (v) Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
               (vi) Notes. The Borrowers shall execute and deliver (1) to each
Increasing Lender a replacement revolving credit Note reflecting the new amount
of such Increasing Lender’s Revolving Credit Commitment after giving effect to
the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be terminated) and (2) to each New Lender a revolving credit Note
reflecting the amount of such New Lender’s Revolving Credit Commitment.
               (vii) Approval of New Lenders. Any New Lender shall be subject to
the approval of the Administrative Agent, which approval shall not be
unreasonably withheld.
               (viii) Increasing Lenders. Each Increasing Lender shall confirm
its agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.
               (ix) New Lenders; Joinder. Each New Lender shall execute a lender
joinder in form and substance satisfactory to the Administrative Agent pursuant
to which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Revolving Credit Commitment in the amount set forth
in such lender joinder.
          2.5.2 Treatment of Outstanding Loans and Letters of Credit.
               2.5.2.1 Repayment of Outstanding Loans; Borrowing of New Loans.
On the effective date of such increase, the Borrowers shall repay all Loans then
outstanding, subject to the Borrowers’ indemnity obligations under Section 4.9
[Indemnity]; provided that they may borrow new Loans with a Borrowing Date on
such date. Each of the Lenders shall participate in any new Loans made on or
after such date in accordance with their respective Ratable Shares after giving
effect to the increase in Revolving Credit Commitments contemplated by this
Section 2.5 [Increase in Revolving Credit Commitments].

-25-



--------------------------------------------------------------------------------



 



               2.5.2.2 Outstanding Letters of Credit; Repayment of Outstanding
Loans; Borrowing of New Loans. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire, (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

  2.6   Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Repayment of Swing
Loans.

          2.6.1 Making Revolving Credit Loans.
               The Administrative Agent shall, promptly after receipt by it of a
Revolving Credit Loan Request pursuant to Section 2.4.1 [Revolving Credit Loan
Requests], notify the Lenders of its receipt of such Revolving Credit Loan
Request specifying the information provided by the Borrowers and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 6.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrowers in U.S. Dollars and immediately
available funds at the Principal Office prior to 2:00 p.m., on the applicable
Borrowing Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.3 [Presumptions by the Administrative
Agent].
          2.6.2 Making Swing Loans.
               So long as PNC Bank elects to make Swing Loans, PNC Bank shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.4.2 [Swing
Loan Requests], fund such Swing Loan to the Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m. on the
Borrowing Date.
          2.6.3 Presumptions by the Administrative Agent.
               Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the

-26-



--------------------------------------------------------------------------------



 



Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Loans under the Base Rate Option.
If such Lender pays its share of the applicable Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
          2.6.4 Repayment of Revolving Credit Loans.
               The Borrowers shall repay the Revolving Credit Loans together
with all outstanding interest thereon on the Expiration Date.
     2.7 Borrowings to Repay Swing Loans.
               PNC Bank may, at its option, exercisable at any time for any
reason whatsoever, demand repayment of the Swing Loans, and each Lender shall
make a Revolving Credit Loan in an amount equal to such Lender’s Ratable Share
of the aggregate principal amount of the outstanding Swing Loans, plus, if PNC
Bank so requests, accrued interest thereon, provided that no Lender shall be
obligated in any event to make Revolving Credit Loans in excess of its Revolving
Credit Commitment less its Ratable Share of the Letter of Credit Obligations.
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.4.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. PNC Bank shall
provide notice to the Lenders (which may be telephonic, written, or facsimile
notice) that such Revolving Credit Loans are to be made under this Section 2.7
[Borrowings to Repay Swing Loans] and of the apportionment among the Lenders,
and the Lenders shall be unconditionally obligated to fund such Revolving Credit
Loans (whether or not the conditions specified in Section 2.4.1 [Revolving
Credit Loan Requests] are then satisfied) by the time PNC Bank so requests,
which shall not be earlier than 2:00 p.m. on the next Business Day after the
date the Lenders receive such notice from PNC Bank.
     2.8 Notes.
               The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to them by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note,
dated the Closing Date payable to the order of such Lender in a face amount
equal to the Revolving Credit Commitment of such Lender. The Obligation of the
Borrowers to repay the aggregate unpaid principal amount of the Swing Loans made
to them by PNC Bank, together with interest thereon, shall be evidenced by a
swing Note, dated the Closing Date payable to the order of PNC Bank in a face
amount equal to the Swing Loan Commitment.

-27-



--------------------------------------------------------------------------------



 



     2.9 Use of Proceeds.
          The proceeds of the Loans shall be used (i) to provide working
capital, and (ii) for general corporate purposes, including but not limited to
payment of dividends, repurchase of stock, repurchase, retirement or repayment
of outstanding indebtedness, Permitted Acquisitions, capital expenditures, and
contributions to pension plans and voluntary employee benefit associations.
     2.10 Letter of Credit Subfacility.
          2.10.1 Issuance of Letters of Credit.
               Borrowers may at any time prior to the Expiration Date request
the issuance of a letter of credit (each a “Letter of Credit”) on behalf of
either Borrower or another Loan Party, or the amendment or extension of an
existing Letter of Credit, by delivering or having such other Loan Party deliver
to the Issuing Lender (with a copy to the Administrative Agent) a completed
application and agreement for letters of credit, or request for such amendment
or extension, as applicable, in such form as the Issuing Lender may specify from
time to time by no later than 10:00 a.m. at least five (5) Business Days, or
such shorter period as may be agreed to by the Issuing Lender, in advance of the
proposed date of issuance. Each Letter of Credit shall be either a Standby
Letter of Credit or a Commercial Letter of Credit. Promptly after receipt of any
Letter of Credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide Administrative Agent with a copy thereof. Unless the
Issuing Lender has received notice from any Lender, Administrative Agent or any
Loan party, at least one day prior to the requested date of issuance, amendment
or extension of the applicable Letter of Credit, that one or more applicable
conditions in Section 6 [Conditions of Lending and Issuance of Letters of
Credit] is not satisfied, then, subject to the terms and conditions hereof and
in reliance on the agreements of the other Lenders set forth in this
Section 2.10 [Letter of Credit Subfacility], the Issuing Lender or any of the
Issuing Lender’s Affiliates will issue a Letter of Credit, which may be
denominated in either Dollars or an Optional Currency, or agree to such
amendment or extension, provided that each Letter of Credit shall in no event
expire later than the Expiration Date and provided further that in no event
shall (i) the Dollar Equivalent amount of Letter of Credit Obligations exceed,
at any one time, Two Hundred Million and 00/100 Dollars ($200,000,000.00) (the
“Letter of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments. Each request by the Borrowers for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrowers that they shall be in compliance with the
preceding sentence and with Section 6 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to Borrowers and Administrative
Agent a true and complete copy of such Letter of Credit or amendment. Each of
the Existing Letters of Credit shall be deemed to have been issued hereunder on
the Closing Date by PNC Bank as the Issuing Lender. Each of the Existing Letters
of Credit shall be deemed to be a Letter of Credit for all purposes of this
Agreement.

-28-



--------------------------------------------------------------------------------



 



          2.10.2 Letter of Credit Fees.
               The Borrowers shall pay in Dollars (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate, and (ii) to the Issuing
Lender for its own account a fronting fee equal to one hundred twenty five
thousandths of one percent (0.125%) per annum (in each case computed on the
basis of a year of three hundred sixty five (365) or three hundred sixty six
(366) days, as applicable, and actual days elapsed), which fees shall be
computed on the daily average Dollar Equivalent amount of Letter of Credit
Obligations and shall be payable quarterly in arrears on each Payment Date in
Dollars following issuance of each Letter of Credit. The Borrowers shall also
pay in Dollars to the Issuing Lender for the Issuing Lender’s sole account the
Issuing Lender’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.
          2.10.3 Disbursements, Reimbursement.
               Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Lender a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.
               2.10.3.1 In the event of any request for a drawing under a Letter
of Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrowers and the Administrative Agent thereof. Provided
that it shall have received such notice, the Borrowers shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender in Dollars prior to 12:00 noon
time on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of the Issuing Lender an amount equal to the Dollar
Equivalent amount so paid by the Issuing Lender. In the event the Borrowers fail
to reimburse the Issuing Lender (through the Administrative Agent) for the full
Dollar Equivalent amount of any drawing under any Letter of Credit by 12:00 noon
on the Drawing Date, the Administrative Agent will promptly notify each Lender
thereof, and the Borrowers shall be deemed to have requested that Revolving
Credit Loans be made by the Lenders in Dollars under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 6.2 [Each Additional Loan] other than any notice
requirements. Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.10.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
               2.10.3.2 Each Lender shall upon any notice pursuant to
Section 2.10.3.1 make available to the Administrative Agent for the account of
the Issuing Lender an amount in Dollars in immediately available funds equal to
its Ratable Share of the Dollar Equivalent

-29-



--------------------------------------------------------------------------------



 



amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.10.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan in Dollars under the Base Rate Option to the Borrowers in
that amount. If any Lender so notified fails to make available in Dollars to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such Dollar Equivalent amount by no later than 2:00
p.m. on the Drawing Date, then interest shall accrue on such Lender’s obligation
to make such payment, from the Drawing Date to the date on which such Lender
makes such payment (i) at a rate per annum equal to the Federal Funds Effective
Rate during the first three (3) days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Loans under the Revolving Credit
Base Rate Option on and after the fourth (4th) day following the Drawing Date.
The Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.10.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.10.3.2.
               2.10.3.3 With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the
Borrowers in whole or in part as contemplated by Section 2.10.3.1, because of
the Borrowers’ failure to satisfy the conditions set forth in Section 6.2 [Each
Additional Loan] other than any notice requirements, or for any other reason,
the Borrowers shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in Dollars equal to the Dollar
Equivalent amount of such drawing. Such Letter of Credit Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate per annum applicable to the Revolving Credit Loans under the Base Rate
Option. Each Lender’s payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.10.3 [Disbursements, Reimbursement] shall
be deemed to be a payment in respect of its participation in such Letter of
Credit Borrowing (each a “Participation Advance”) from such Lender in
satisfaction of its participation obligation under this Section 2.10.3.3.
          2.10.4 Repayment of Participation Advances.
               2.10.4.1 Upon (and only upon) receipt by the Administrative Agent
for the account of the Issuing Lender of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.
               2.10.4.2 If the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section 2.10.4.2 in reimbursement of a

-30-



--------------------------------------------------------------------------------



 



payment made under the Letter of Credit or interest or fee thereon, each Lender
shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent for the account of the Issuing Lender the amount of its
Ratable Share of any amounts so returned by the Administrative Agent plus
interest thereon from the date such demand is made to the date such amounts are
returned by such Lender to the Administrative Agent, at a rate per annum equal
to the Federal Funds Effective Rate in effect from time to time.
          2.10.5 Documentation.
               Each Loan Party agrees to be bound by the terms of the Issuing
Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
          2.10.6 Determinations to Honor Drawing Requests.
               In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Lender shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.
          2.10.7 Nature of Participation and Reimbursement Obligations.
               Each Lender’s obligation in accordance with this Agreement to
make the Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.10.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrowers to reimburse the Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.10 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrowers or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;
               (ii) the failure of any Loan Party or any other Person to comply,
in connection with a Letter of Credit Borrowing, with the conditions set forth
in Section 2.1.1 [Revolving Credit Commitments], 2.4.1 [Revolving Credit Loan
Requests], 2.6.1 [Making Revolving Credit Loans] or 6.2 [Each Loan or Letter of
Credit] or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of

-31-



--------------------------------------------------------------------------------



 



the Lenders to make Participation Advances under Section 2.10.3 [Disbursements,
Reimbursement];
               (iii) any lack of validity or enforceability of any Letter of
Credit;
               (iv) any claim of breach of warranty that might be made by any
Loan Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);
               (v) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provision of services relating to a Letter of Credit, in each case even if the
Issuing Lender or any of its Affiliates has been notified thereof;
               (vi) payment by the Issuing Lender or any of its Affiliates under
any Letter of Credit against presentation of a demand, draft or certificate or
other document which does not comply with the terms of such Letter of Credit;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
               (viii) any failure by the Issuing Lender or any of its Affiliates
to issue any Letter of Credit in the form requested by any Loan Party, unless
the Issuing Lender has received written notice from such Loan Party of such
failure within three (3) Business Days after the Issuing Lender shall have
furnished such Loan Party and the Administrative Agent a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;
               (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
               (x) any breach of this Agreement or any other Loan Document by
any party thereto;
               (xi) the occurrence or continuance of an Insolvency Proceeding
with respect to any Loan Party;

-32-



--------------------------------------------------------------------------------



 



               (xii) the fact that an Event of Default or a Potential Default
shall have occurred and be continuing;
               (xiii) the fact that the Expiration Date shall have passed or
this Agreement or the Commitments hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
          2.10.8 Indemnity.
               The Loan Parties hereby agree to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority.
          2.10.9 Liability for Acts and Omissions.
               As between any Loan Party and the Issuing Lender, or the Issuing
Lender’s Affiliates, such Loan Party assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Lender shall not be responsible for any of the following, including any
losses or damages to any Loan Party or other Person or property relating
therefrom: (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Lender or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds

-33-



--------------------------------------------------------------------------------



 



thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of the Issuing Lender or any
of its Affiliates, as applicable, including any act or omission of any
governmental authority, and none of the above shall affect or impair, or prevent
the vesting of, any of the Issuing Lender’s or any of its Affiliates rights or
powers hereunder. Nothing in the preceding sentence shall relieve the Issuing
Lender from liability for the Issuing Lender’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Issuing Lender or any
of its Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
               Without limiting the generality of the foregoing, the Issuing
Lender and each of its Affiliates (i) may rely on any oral or other
communication believed in good faith by the Issuing Lender or such Affiliate to
have been authorized or given by or on behalf of the applicant Loan Party for a
Letter of Credit, (ii) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender or its Affiliate; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Issuing Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
               In furtherance and extension and not in limitation of the
specific provisions set forth above, any action taken or omitted by the Issuing
Lender or any of its Affiliates under or in connection with the Letters of
Credit issued by it or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put the Issuing Lender or any of its
Affiliates under any resulting liability to the Borrowers or any Lender.
          2.10.10 Issuing Lender Reporting Requirements.
               Each Issuing Lender shall, on the first business day of each
month, provide to Administrative Agent and Borrowers a schedule of the Letters
of Credit issued by it, in form and substance satisfactory to Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party,
the type of currency, the original face amount (if any), and

-34-



--------------------------------------------------------------------------------



 



the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
          2.10.11 Currency Fluctuations.
               If on any Computation Date the aggregate balance of outstanding
Revolving Credit Loans and the Dollar Equivalent amount of Letter of Credit
Obligations is in excess of the Commitments as a result of a change in exchange
rates between one (1) or more Optional Currencies and Dollars, then the
Administrative Agent shall notify the Borrowers of the same. The Borrowers shall
pay or prepay the Loans (subject to Borrowers’ indemnity obligations under
Section 4.9 [Indemnity]) within one (1) Business Day after receiving such notice
such that the aggregate balance of outstanding Revolving Credit Loans and the
Dollar Equivalent amount of Letter of Credit Obligations shall not exceed the
Commitments after giving effect to such payments or prepayments.
          2.10.12 Periodic Computations of Dollar Equivalent Amount of Letter of
Credit Obligations; Requests for Additional Optional Currencies.
               The Administrative Agent will determine the Dollar Equivalent
amount of (i) proposed Letters of Credit to be denominated in an Optional
Currency as of the requested date of issuance, as the case may be, and
(ii) Letter of Credit Obligations with respect to Letters of Credit denominated
in an Optional Currency as of the last Business Day of each month, (each such
date under clauses (i) and (ii), a “Computation Date”). The Borrowers may
deliver to the Administrative Agent a written request that Letters of Credit to
be issued hereunder be permitted to be issued in any other lawful currency
(other than Dollars), in addition to the currency specified in the definition of
“Optional Currency” herein, provided that such currency must be freely
convertible into Dollars. The Administrative Agent will promptly notify the
Lenders of any such request. The Administrative Agent and each Lender may grant
or accept such request in its sole discretion. The Administrative Agent will
promptly notify the Borrowers of the acceptance or rejection by the
Administrative Agent and each of the Lenders of the Borrowers’ request. The
requested currency shall be approved as an Optional Currency hereunder only if
the Administrative Agent and each of the Lenders approve the Borrowers’ request.
          2.10.13 Judgment Currency.
               (i) Currency Conversion Procedures for Judgments. If for the
purposes of obtaining judgment in any court it is necessary to convert a sum due
hereunder or under a Note in any currency (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereby agree, to the fullest extent
permitted by Law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures each Lender could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.
               (ii) Indemnity in Certain Events. The obligation of the Borrowers
in respect of any sum due from the Borrowers to any Lender hereunder shall,
notwithstanding any judgment in an Other Currency, whether pursuant to a
judgment or otherwise, be discharged only

-35-



--------------------------------------------------------------------------------



 



to the extent that, on the Business Day following receipt by any Lender of any
sum adjudged to be so due in such Other Currency, such Lender may in accordance
with normal banking procedures purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to such Lender in the Original Currency, the Borrowers agree,
as a separate obligation and notwithstanding any such judgment or payment, to
indemnify such Lender against such loss.
3 INTEREST RATES
     3.1 Interest Rate Options.
          The Borrowers shall pay interest in respect of the outstanding unpaid
principal amount of the Loans as selected by them from the Base Rate Option or
LIBOR Rate Option set forth below applicable to the Loans, it being understood
that, subject to the provisions of this Agreement, the Borrowers may select
different Interest Rate Options and different Interest Periods to apply
simultaneously to the Loans comprising different Borrowing Tranches and may
convert to or renew one or more Interest Rate Options with respect to all or any
portion of the Loans comprising any Borrowing Tranche; provided that there shall
not be at any one time outstanding more than eight (8) Borrowing Tranches in the
aggregate among all of the Loans (including a Borrowing Tranche to which the
Base Rate Option Applies); provided that only the Base Rate or such other
interest rates as PNC Bank and the Borrowers may agree to from time to time
shall apply to the Swing Loans; and provided further that if an Event of Default
or Potential Default exits and is continuing, the Borrowers may not request,
convert to, or renew the LIBOR Rate Option for any Loans and the Required
Lenders may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrowers to pay any indemnity under
Section 4.9 [Indemnity] in connection with such conversion. If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender’s
highest lawful rate, the rate of interest on such Lender’s Loan shall be limited
to such Lender’s highest lawful rate. Notwithstanding any provisions to the
contrary contained in this Agreement or any other Loan Document, the Borrowers
shall not be required to pay, and the Lenders shall not be permitted to collect,
any amount of interest in excess of the maximum amount of interest permitted by
applicable Law (“Excess Interest”). If any Excess Interest is provided for or
determined by a court of competent jurisdiction to have been provided for in
this Agreement or in any other Loan Document, then, in such event: (1) the
provisions of this subsection shall govern and control; (2) the Borrowers shall
not be obligated to pay any Excess Interest; (3) any Excess Interest that the
Lenders may have received hereunder shall be, at the option of the Required
Lenders, (a) applied as a credit against the outstanding principal balance of
the Obligations or accrued and unpaid interest (not to exceed the maximum amount
permitted by Law), (b) refunded to the payor thereof, or (c) any combination of
the foregoing; (4) the interest rates provided for herein shall be automatically
reduced to the maximum lawful rate allowed from time to time under applicable
Law, and this Agreement and the other Loan Documents shall be deemed to have
been and shall be reformed and modified to reflect such reduction; and (5) the
Borrowers shall have no action against the Administrative Agent or any Lender
for any damages arising out of the payment or collection of any Excess Interest
(other than to enforce this Section 3.1 [Interest Rate Options]).

-36-



--------------------------------------------------------------------------------



 



          3.1.1 Revolving Credit Interest Rate Options.
               The Borrowers shall have the right to select from the following
Interest Rate Options applicable to the Revolving Credit Loans (subject to the
provisions above regarding Swing Loans):
               (i) Revolving Credit Base Rate Option: A fluctuating rate per
annum (computed on the basis of a year of three hundred sixty five (365) or
three hundred sixty six (366) days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
               (ii) Revolving Credit LIBOR Rate Option: A rate per annum
(computed on the basis of a year of three hundred sixty (360) days and actual
days elapsed) equal to the LIBOR Rate plus the Applicable Margin.
          3.1.2 Swing Loan Interest Rate.
               Each Swing Loan shall bear interest at a rate per annum equal to
(i) the Base Rate (computed on the basis of a year of three hundred sixty five
(365) or three hundred sixty six (366) days, as the case may be, and actual days
elapsed), such interest rate to change automatically from time to time effective
as of the effective date of each change in the Base Rate or (ii) such other
interest rates (computed on the basis of a year of three hundred sixty (360),
three hundred sixty five (365) or three hundred sixty six (366) days, as PNC may
determine) as PNC Bank and the Borrowers may agree to from time to time.
          3.1.3 Rate Quotations.
               The Borrowers may call the Administrative Agent on or before the
date on which a Loan Request is to be delivered to receive an indication of the
interest rates and the applicable currency exchange rates then in effect, but it
is acknowledged that such projection shall not be binding on the Administrative
Agent or the Lenders nor affect the rate of interest or the calculation of
Equivalent Amounts which thereafter are actually in effect when the election is
made.
     3.2 Interest Periods.
          At any time when the Borrowers shall select, convert to or renew a
LIBOR Rate Option, the Borrowers shall notify the Administrative Agent thereof
at least three (3) Business Days prior to the effective date of such LIBOR Rate
Option by delivering a Loan Request. The notice shall specify an Interest Period
during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a LIBOR Rate Option:

-37-



--------------------------------------------------------------------------------



 



          3.2.1 Amount of Borrowing Tranche.
               Each Borrowing Tranche of Loans under the LIBOR Rate Option shall
be in integral multiples of One Million and 00/100 Dollars ($1,000,000.00) and
not less than Five Million and 00/100 Dollars ($5,000,000.00); and
          3.2.2 Renewals.
               In the case of the renewal of a LIBOR Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.
     3.3 Interest After Default.
          To the extent permitted by Law, upon the occurrence of an Event of
Default and until such time such Event of Default shall have been cured or
waived:
          3.3.1 Interest Rate.
               The rate of interest for each Loan otherwise applicable pursuant
to Section 3.1 [Interest Rate Options], shall bear interest at a rate per annum
equal to the sum of the rate of interest applicable under the Base Rate Option
plus an additional two percent (2.0%) per annum, each Borrowing Tranche to which
the LIBOR Rate Option applies shall automatically convert to the Base Rate
Option at the end of the applicable Interest Period and no Loans may be made as,
renewed as or converted into a Borrowing Tranche to which the LIBOR Rate Option
applies;
          3.3.2 Letter of Credit Fees.
               The Letter of Credit Fees otherwise applicable pursuant to
Section 2.10.2 [Letter of Credit Fees], shall be increased by two percent (2.0%)
per annum;
          3.3.3 Other Obligations.
               Each other Obligation hereunder if not paid when due shall bear
interest at a rate per annum equal to the sum of the rate of interest applicable
under the Revolving Credit Base Rate Option plus an additional two percent
(2.0%) per annum from the time such Obligation becomes due and payable and until
it is paid in full; and
          3.3.4 Acknowledgment.
               The Borrowers acknowledge that the increase in rates referred to
in this Section 3.3 reflects, among other things, the fact that such Loans or
other amounts have become a substantially greater risk given their default
status and that the Lenders are entitled to additional compensation for such
risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.

-38-



--------------------------------------------------------------------------------



 



     3.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
          3.4.1 Unascertainable.
               If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:
               (i) adequate and reasonable means do not exist for ascertaining
such LIBOR Rate, or
               (ii) a contingency has occurred which materially and adversely
affects the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent’s and Lender’s Rights].
          3.4.2 Illegality; Increased Costs; Deposits Not Available.
               If at any time any Lender shall have determined that:
               (i) the making, maintenance or funding of any Loan to which a
LIBOR Rate Option applies has been made impracticable or unlawful by compliance
by such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or
               (ii) such LIBOR Rate Option will not adequately and fairly
reflect the cost to such Lender of the establishment or maintenance of any such
Loan, or
               (iii) after making all reasonable efforts, deposits of the
relevant amount in Dollars for the relevant Interest Period for a Loan, or to
banks generally, to which a LIBOR Rate Option applies, respectively, are not
available to such Lender with respect to such Loan, or to banks generally, in
the interbank eurodollar market,
then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent’s and Lender’s Rights].
          3.4.3 Administrative Agent’s and Lender’s Rights.
               In the case of any event specified in Section 3.4.1
[Unascertainable] above, the Administrative Agent shall promptly so notify the
Lenders and the Borrowers thereof, and in the case of an event specified in
Section 3.4.2 [Illegality; Increased Costs; Deposits Not Available] above, such
Lender shall promptly so notify the Administrative Agent and endorse a
certificate to such notice as to the specific circumstances of such notice, and
the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrowers. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrowers to select, convert to or renew a
LIBOR Rate Option shall be suspended until the Administrative Agent shall have
later notified the Borrowers, or such Lender

-39-



--------------------------------------------------------------------------------



 



shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 3.4.1
[Unascertainable] and the Borrowers have previously notified the Administrative
Agent of their selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for the selection of, conversion to or renewal of the Base
Rate Option otherwise available with respect to such Loans. If any Lender
notifies the Administrative Agent of a determination under Section 3.4.2
[Illegality; Increased Costs; Deposits Not Available], the Borrowers shall,
subject to the Borrowers’ indemnification Obligations under 4.9 [Indemnity], as
to any Loan of the Lender to which a LIBOR Rate Option applies, on the date
specified in such notice either convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or prepay such Loan in accordance
with Section 4.6 [Voluntary Prepayments]. Absent due notice from the Borrowers
of conversion or prepayment, such Loan shall automatically be converted to the
Base Rate Option otherwise available with respect to such Loan upon such
specified date.
     3.5 Selection of Interest Rate Options.
          If the Borrowers fail to select a new Interest Period to apply to any
Borrowing Tranche of Loans under the LIBOR Rate Option at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 3.2 [Interest Periods], the Borrowers shall be deemed
to have converted such Borrowing Tranche to the Revolving Credit Base Rate
Option commencing upon the last day of the existing Interest Period.
4 PAYMENTS
     4.1 Payments.
          All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrowers hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrowers, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC Bank with
respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders, as applicable, in immediately available funds; provided
that in the event payments are received by 11:00 a.m. by the Administrative
Agent with respect to the Revolving Credit Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders the Federal Funds Effective Rate
with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of

-40-



--------------------------------------------------------------------------------



 



manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.”
     4.2 Pro Rata Treatment of Lenders.
          Each borrowing of Revolving Credit Loans shall be allocated to each
Lender according to its Ratable Share, and each selection of, conversion to or
renewal of any Interest Rate Option and each payment or prepayment by the
Borrowers with respect to principal or interest on the Revolving Credit Loans,
Commitment Fees, Letter of Credit Fees, or other fees (except for the
Administrative Agent’s Fee) or amounts due from the Borrowers hereunder to the
Lenders with respect to the Revolving Credit Loans, shall (except as provided in
Section 3.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 3.4 [LIBOR Rate Unascertainable; Etc.], 4.6.2
[Replacement of a Lender] or 4.7 [Increased Costs; Indemnity]) be made in
proportion to the applicable Revolving Credit Loans outstanding from each Lender
and, if no such Loans are then outstanding, in proportion to the Ratable Share
of each Lender. Notwithstanding any of the foregoing, each borrowing or payment
or pre-payment by the Borrowers of principal, interest, fees or other amounts
from the Borrowers with respect to Swing Loans shall be made by or to PNC Bank
according to Article 2 [Revolving Credit and Swing Loan Facilities]
     4.3 Sharing of Payments by Lenders.
          If any Lender shall, by exercising any right of setoff, counterclaim
or banker’s lien, by receipt of voluntary payment, by realization upon security,
or by any other non-pro rata source, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations greater than its
Ratable Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
               (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, together with interest or other amounts, if any, required by Law
(including court order) to be paid by the Lender or the holder making such
purchase; and
               (ii) the provisions of this Section 4.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrowers or any Subsidiary of a Borrower (as to which the
provisions of this Section 4.3 shall apply).

-41-



--------------------------------------------------------------------------------



 



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
     4.4 Presumptions by Administrative Agent.
          Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
     4.5 Interest Payment Dates.
          Interest on Loans to which the Base Rate Option applies shall be due
and payable in arrears on each Payment Date. Interest on Loans to which the
LIBOR Rate Option applies shall be due and payable on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).
     4.6 Voluntary Prepayments.
          4.6.1 Right to Prepay.
               The Borrowers shall have the right at its option from time to
time to prepay the Loans in whole or part without premium or penalty (except as
provided in Section 4.6.2 [Replacement of a Lender] below or in Section 4.7
[Increased Costs; Indemnity]):
               (i) at any time with respect to any Loan to which the Base Rate
Option applies,
               (ii) on the last day of the applicable Interest Period with
respect to Loans to which a LIBOR Rate Option applies, or

-42-



--------------------------------------------------------------------------------



 



               (iii) on the date specified in a notice by any Lender pursuant to
Section 3.4 [LIBOR Rate Unascertainable, Etc.] with respect to any Loan to which
a LIBOR Rate Option applies.
               Whenever the Borrowers desire to prepay any part of the Loans, it
shall provide a prepayment notice to the Administrative Agent by (a) 1:00 p.m.
at least one (1) Business Day prior to the date of prepayment of Revolving
Credit Loans to which the Base Rate Option applies, (b) 1:00 p.m. at least three
(3) Business Days prior to the date of prepayment of Revolving Credit Loans to
which the LIBOR Rate Option applies, and (c) 11:00 a.m. on the date of
prepayment of Swing Loans, setting forth the following information:
               (x) the date, which shall be a Business Day, on which the
proposed prepayment is to be made;
               (y) a statement indicating the application of the prepayment
between the Swing Loans and the Revolving Credit Loans; and
               (z) the total principal amount of such prepayment, which (i) with
respect to Revolving Credit Loans shall be in integral multiples of One Million
and 00/100 Dollars ($1,000,000.00) and not less than Five Million and 00/100
Dollars ($5,000,000.00) for each Borrowing Tranche to which the LIBOR Rate
Option applies and in integral multiples of One Million and 00/100 Dollars
($1,000,000.00) and not less than the lesser of Five Million and 00/100 Dollars
($5,000,000.00) or the outstanding principal amount or Revolving Credit Loans to
which the Base Rate Option applies and (ii) with respect to Swing Loans, in
integral multiples of One Hundred Thousand and 00/100 Dollars ($100,000.00) and
not less than the lesser of Five Hundred Thousand and 00/100 Dollars
($500,000.00) or the outstanding principal amount of the Swing Loans.
               All prepayment notices shall be irrevocable. The principal amount
of the Loans for which a prepayment notice is given, together with interest on
such principal amount except with respect to Loans to which the Base Rate Option
applies, shall be due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made. Except as
provided in Section 3.4.3 [Administrative Agent’s and Lender’s Rights], if the
Borrowers prepay a Loan but fail to specify the applicable Borrowing Tranche
which the Borrowers are prepaying, the prepayment shall be applied first to
Loans to which the Base Rate Option applies, then to Loans to which the LIBOR
Rate Option applies. Any prepayment hereunder shall be subject to the Borrowers’
Obligation to indemnify the Lenders under Section 4.9 [Indemnity]. All Hedging
Contracts, if any, between any Borrower and any Lender or its Affiliates are
independent agreements governed by the written provisions of said Hedging
Contracts, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Agreement, except as otherwise expressly provided in said written
Hedging Contracts, and any payoff statement from the Administrative Agent
relating to this Agreement shall not apply to said Hedging Contracts except as
otherwise expressly provided in such payoff statement.

-43-



--------------------------------------------------------------------------------



 



          4.6.2 Replacement of a Lender.
               In the event any Lender (i) gives notice under Section 3.4 [LIBOR
Rate Unascertainable, Etc.], (ii) requests compensation under Section 4.7
[Increased Costs], or requires the Borrowers to pay any additional amount to any
Lender or any Official Body for the account of any Lender pursuant to
Section 4.8 [Taxes], (iii) is a Non-Complying Lender or otherwise, (iv) becomes
subject to the control of an Official Body (other than normal and customary
supervision), or (v) is a Non-Consenting Lender referred to in Section 10.1
[Modifications, Amendments or Waivers] then in any such event the Borrowers may,
at their sole expense, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.8 [Successors and Assigns]), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
               (i) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.8 [Successors and Assigns];
               (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and Participation Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 4.9
[Indemnity]) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
               (iii) in the case of any such assignment resulting from a claim
for compensation under Section 4.7.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 4.8 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
               (iv) such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     4.7 Increased Costs.
          4.7.1 Increased Costs Generally.
               If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
the Issuing Lender;

-44-



--------------------------------------------------------------------------------



 



               (ii) subject any Lender or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 4.8 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
               (iii) impose on any Lender, the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Loan under the LIBOR Rate Option made by such Lender or any Letter of Credit
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
          4.7.2 Capital Requirements.
               If any Lender or the Issuing Lender determines that any Change in
Law affecting such Lender or the Issuing Lender or any lending office of such
Lender or such Lender’s or the Issuing Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrowers will pay to such Lender or the Issuing Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.
          4.7.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.
               A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 4.7.1
[Increased Costs Generally] or 4.7.2 [Capital Requirements] and delivered to the
Borrowers shall be conclusive absent manifest error. The

-45-



--------------------------------------------------------------------------------



 



Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
          4.7.4 Delay in Requests.
               Failure or delay on the part of any Lender or the Issuing Lender
to demand compensation pursuant to this Section 4.7 shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).
     4.8 Taxes.
          4.8.1 Payments Free of Taxes.
               Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Borrowers shall be required by applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall timely pay the full amount deducted to the
relevant Official Body in accordance with applicable Law.
          4.8.2 Payment of Other Taxes by the Borrowers.
               Without limiting the provisions of Section 4.8.1 [Payments Free
of Taxes] above, the Borrowers shall timely pay any Other Taxes to the relevant
Official Body in accordance with applicable Law.
          4.8.3 Indemnification by the Loan Parties.
               The Loan Parties shall indemnify the Administrative Agent, each
Lender and the Issuing Lender, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Loan Parties by a Lender or the Issuing Lender (with a copy to
the Administrative Agent), or by the

-46-



--------------------------------------------------------------------------------



 



Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
          4.8.4 Evidence of Payments.
               As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Official Body, the Borrowers shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
          4.8.5 Status of Lenders.
               Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Law of the jurisdiction in which the
Borrowers are resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
               Without limiting the generality of the foregoing, in the event
that the Borrowers are resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
               (i) duly completed copies of IRS Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party,
               (ii) duly completed copies of IRS Form W-8ECI,
               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of each Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of IRS Form W-8BEN, or
               (iv) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed

-47-



--------------------------------------------------------------------------------



 



together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made.
     4.9 Indemnity.
          In addition to the compensation or payments required by Section 4.7
[Increased Costs] or Section 4.8 [Taxes], the Borrowers shall indemnify each
Lender against all liabilities, losses or expenses (including loss of margin,
any loss or expense incurred in liquidating or employing deposits from third
parties and any loss or expense incurred in connection with funds acquired by a
Lender to fund or maintain Loans subject to a LIBOR Rate Option) which such
Lender sustains or incurs as a consequence of any
               (i) payment, prepayment, conversion or renewal of any Loan to
which a LIBOR Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due),
               (ii) attempt by the Borrowers to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 [Revolving Credit Loan Requests] or Section 3.2 [Interest Periods]
or notice relating to prepayments under Section 4.6 [Voluntary Prepayments], or
               (iii) default by the Borrowers in the performance or observance
of any covenant or condition contained in this Agreement or any other Loan
Document, including any failure of the Borrowers to pay when due (by
acceleration or otherwise) any principal, interest, Commitment Fee or any other
amount due hereunder.
          If any Lender sustains or incurs any such loss or expense, it shall
from time to time notify the Borrowers of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
     4.10 Settlement Date Procedures.
          In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrowers may borrow, repay and reborrow Swing Loans
and PNC Bank may make Swing Loans as provided in Section 2.1.2 [Swing Loans]
hereof during the period between Settlement Dates. Not later than 10:00 a.m. on
each Settlement Date, the Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans (each a “Required
Share”). Prior to 2:00 p.m. on such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for

-48-



--------------------------------------------------------------------------------



 



Revolving Credit Loans and may at its option effect settlement on any other
Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 4.10
[Settlement Date Procedures] shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.1 [Revolving Credit Loans]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.
5 REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties.
          The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:
          5.1.1 Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default.
               Each Loan Party and each Domestic Subsidiary of each Loan Party
(i) is a corporation, partnership or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, (iii) is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 5.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, (iv) has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 5.1.13 [Environmental Matters]) in all jurisdictions in which any
Loan Party or Domestic Subsidiary of any Loan Party is presently doing business
except where the failure to do so would not constitute a Material Adverse
Change, and (vi) has good and marketable title to or valid leasehold interest in
all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens. No Event of Default or
Potential Default exists or is continuing.
          5.1.2 Subsidiaries and Owners; Investment Companies.
               Schedule 5.1.2 states (i) the name of each of ATI’s Subsidiaries,
its jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”), (ii) the name
of each holder of an equity interest in each such Subsidiary, the percentage and
type of such equity interest (the “ATI Equity

-49-



--------------------------------------------------------------------------------



 



Interests”), and (iii) any options, warrants or other rights outstanding to
purchase any such equity interests referred to in clause (i) or (iii)
(collectively the “Equity Interests”). ATI and each Subsidiary of ATI has good
and marketable title to all of the Subsidiary Equity Interests it purports to
own, free and clear in each case of any Lien and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable. None of the
Loan Parties or Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.”
          5.1.3 Validity and Binding Effect.
               This Agreement and each of the other Loan Documents (i) has been
duly and validly executed and delivered by each Loan Party, and
(ii) constitutes, or will constitute, legal, valid and binding obligations of
each Loan Party which is or will be a party thereto, enforceable against such
Loan Party in accordance with its terms.
          5.1.4 No Conflict; Material Agreements; Consents.
               Neither the execution and delivery of this Agreement or the other
Loan Documents by any Loan Party nor the consummation of the transactions herein
or therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Domestic Subsidiaries is a party or by which it or
any of its Domestic Subsidiaries is bound or to which it is subject, or result
in the creation or enforcement of any Lien, charge or encumbrance whatsoever
upon any property (now or hereafter acquired) of any Loan Party or any of its
Domestic Subsidiaries (other than Liens granted under the Loan Documents). There
is no default under such material agreement (referred to above) and none of the
Loan Parties or their Domestic Subsidiaries is bound by any contractual
obligation, or subject to any restriction in any organization document, or any
requirement of Law which would constitute a Material Adverse Change. No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents.
          5.1.5 Litigation.
               Except as disclosed on Schedule 5.1.5, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of any Loan
Party, threatened against such Loan Party or any Subsidiary of such Loan Party
at law or in equity before any Official Body which individually or in the
aggregate would constitute Material Adverse Change. None of the Loan Parties or
any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which would constitute Material
Adverse Change.

-50-



--------------------------------------------------------------------------------



 



          5.1.6 Financial Statements.
               (i) Projections. The annual income and cash flow projections of
ATI and its Subsidiaries on a consolidated basis and its projected balance sheet
for the fiscal years ending December 31, 2007 through December 31, 2011
(collectively, the “Projections”) were approved by the Chief Financial Officer
of ATI, are based on underlying assumptions which provide a reasonable basis for
the projections contained therein and reflect the Loan Parties’ judgment based
on known circumstances existing on the date of this Agreement of the most likely
set of conditions and course of action for the projected period (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond ATI’s control, and that no assurance can
be given that the projections will be realized).
               (ii) Historical Statements. ATI has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the fiscal year ended December 31, 2006. In
addition, ATI has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements as of the end of the fiscal quarter
ended March 31, 2007 (all such annual and interim statements being collectively
referred to as the “Statements”). The Statements were compiled from the books
and records maintained by ATI’s management, are correct and complete and fairly
represent the consolidated financial condition of ATI and its Subsidiaries as of
their dates and the results of operations for the fiscal periods then ended and
have been prepared in accordance with GAAP consistently applied, subject (in the
case of the interim statements) to normal year-end audit adjustments.
               (iii) Accuracy of Financial Statements. Neither ATI nor any
Subsidiary of ATI has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of ATI or any Subsidiary of ATI which would
constitute a Material Adverse Change. Since December 31, 2006, no Material
Adverse Change has occurred.
          5.1.7 Margin Stock.
               None of the Loan Parties or any Domestic Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Domestic Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than twenty five percent (25%) of the
reasonable value of the assets of any Loan Party or Domestic Subsidiary of any
Loan Party are or will be represented by margin stock.

-51-



--------------------------------------------------------------------------------



 



          5.1.8 Full Disclosure.
               Neither this Agreement nor any other Loan Document, nor any
certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. There is no
fact known to any Loan Party which materially adversely affects the business,
property, assets, financial condition or results of operations of any Loan Party
or Subsidiary of any Loan Party which has not been set forth in this Agreement
or in the certificates, statements, agreements or other documents furnished in
writing to the Administrative Agent and the Lenders prior to or at the date
hereof in connection with the transactions contemplated hereby.
          5.1.9 Taxes.
               All material federal, state, local and other tax returns required
to have been filed with respect to each Loan Party and each Subsidiary of each
Loan Party have been filed, and payment or adequate provision has been made for
the payment of all material taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.
          5.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.
               Each Loan Party and each Domestic Subsidiary of each Loan Party
owns or possesses all the United States patents, United States registered
trademarks, service marks, trade names, registered United States copyrights,
licenses and registrations (the “Intellectual Property”) reasonably necessary to
own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by such Loan Party or Domestic Subsidiary,
except where such failure would not constitute a Material Adverse Change. The
Loan Parties are not aware of any actual or alleged objections or challenges to
the Intellectual Property, except where such objections, challenges or alleged
infringement would not constitute a Material Adverse Change.
          5.1.11 Insurance.
               The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.
          5.1.12 ERISA Compliance.
               (i) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Plan that is

-52-



--------------------------------------------------------------------------------



 



intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of ATI and the Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification. ATI, the Borrowers and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
               (ii) Except as disclosed in Schedule 5.1.12, no ERISA Event has
occurred or is reasonably expected to occur; (a) no Pension Plan has any
unfunded pension liability (i.e. excess of benefit liabilities over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan for the applicable plan year);
(b) none of ATI, any Borrower or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (c) none of ATI, any Borrower or any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (d) none of ATI, any Borrower or any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 42t2(c) of ERISA.
          5.1.13 Environmental Matters.
               Each Loan Party is and, to the knowledge of each respective Loan
Party and each of its Subsidiaries is and has been in compliance with applicable
Environmental Laws except where such failure would not constitute a Material
Adverse Change or except as disclosed on Schedule 5.1.13; provided that such
matters so disclosed on such Schedule are not reasonably expected in the
aggregate to result in a Material Adverse Change.
          5.1.14 Senior Debt Status.
               The Obligations of each Loan Party under this Agreement, the
Notes, the Guaranty Agreements and each of the other Loan Documents to which any
Loan Party is a party do rank and will rank at least pari passu in priority of
payment with all other Indebtedness of such Loan Party except Indebtedness of
such Loan Party to the extent secured by Permitted Liens.
          5.1.15 Solvency.
               After giving effect to the transactions contemplated by this
Agreement and the Loan Documents and the making of Loans and issuance of Letters
of Credit hereunder each Loan Party shall be Solvent.
     5.2 Updates to Schedules.
          Should any of the information or disclosures provided on any of the
Schedules attached hereto become outdated or incorrect in any material respect,
the Borrowers shall promptly provide the Administrative Agent in writing with
such revisions or updates to such

-53-



--------------------------------------------------------------------------------



 



Schedule as may be necessary or appropriate to update or correct same; provided,
however, that no Schedule shall be deemed to have been amended, modified or
superseded by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured thereby, unless and until the Required
Lenders, in their sole and absolute discretion, shall have accepted in writing
such revisions or updates to such Schedule.
6 CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
     The obligation of each Lender to make Loans and of the Issuing Lender to
issue Letters of Credit hereunder is subject to the performance by each of the
Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
     6.1 First Loans and Letters of Credit.
          6.1.1 Deliveries.
               On the Closing Date, the Administrative Agent shall have received
each of the following in form and substance satisfactory to the Administrative
Agent:
               (i) A certificate of each of the Loan Parties signed by an
Authorized Officer, dated the Closing Date stating that the Loan Parties are in
compliance with each of their representations, warranties, covenants and
conditions hereunder and no Event of Default or Potential Default exists and no
Material Adverse Change has occurred since the date of the last audited
financial statements of ATI and its Subsidiaries delivered to the Administrative
Agent.
               (ii) A certificate dated the Closing Date and signed by the
Secretary, an Assistant Secretary, Officer or Manager, as the case may be, of
each of the Loan Parties, certifying as appropriate as to: (a) all action taken
by each Loan Party in connection with this Agreement and the other Loan
Documents; (b) the names of the Authorized Officers authorized to sign the Loan
Documents and their true signatures; and (c) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized or qualified
to do business.
               (iii) A good standing certificate for each Loan Party dated not
more than sixty (60) days prior to the Closing Date, issued by the Secretary of
State or other appropriate official of each Loan Party’s jurisdiction of
incorporation or formation, as the case may be, and each jurisdiction where the
conduct of each Loan Party’s business activities or the ownership of its
properties necessitates qualification;
               (iv) This Agreement and each of the other Loan Documents signed
by an Authorized Officer.

-54-



--------------------------------------------------------------------------------



 



               (v) A written opinion of counsel for the Loan Parties, dated the
Closing Date for the benefit of the Administrative Agent and each Lender and in
form and substance satisfactory to the Administrative Agent and its counsel.
               (vi) Evidence that adequate insurance required to be maintained
under this Agreement is in full force and effect, in form and substance
satisfactory to the Administrative Agent and its counsel.
               (vii) A duly completed Compliance Certificate as of March 31,
2007, signed by an Authorized Officer of ATI;
               (viii) All material consents required to effectuate the
transactions contemplated hereby;
               (ix) Evidence that (i) no litigation, investigation or proceeding
before or by any arbitrator or Official Body shall be continuing or threatened
against any Loan Party or against the officers or directors of any Loan Party
(A) in connection with the Loan Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Administrative
Agent, is deemed material or (B) which could, in the reasonable opinion of
Administrative Agent, constitute a Material Adverse Change; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its business or inconsistent with
the due consummation of the transactions contemplated by this Agreement shall
have been issued by any Official Body;
               (x) A copy of the Projections;
               (xi) A Lien search in acceptable scope and with acceptable
results (including results with respect to judgment and tax Lien searches to be
provided after the Closing Date with respect to certain Loan Parties at certain
additional (secondary) locations of such Loan Parties);
               (xii) Evidence that all necessary termination statements, release
statements and other releases in connection with all Liens (other than Permitted
Liens) have been filed or satisfactory arrangements have been made for such
filing (including payoff letters, if applicable);
               (xiii) Evidence of the amount and nature of all contingent
liabilities of the Loan Parties including tax, ERISA, employee retirement
benefit and other contingent liabilities as more fully set forth on
Schedule 5.1.12; and
               (xiv) Such other documents in connection with such transactions
as the Administrative Agent or said counsel may reasonably request.
          6.1.2 Payment of Fees.
               The Borrowers shall have paid all fees payable on or before the
Closing Date.

-55-



--------------------------------------------------------------------------------



 



     6.2 Each Loan or Letter of Credit.
          At the time of making any Loans or issuing any Letters of Credit and
after giving effect to the proposed extensions of credit: the representations
and warranties of the Loan Parties shall then be true and correct in all
material respects on and as of such date (except representations and warranties
that expressly relate to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein), the Loan Parties shall have performed and complied with
all covenants and conditions hereof and no Event of Default or Potential Default
shall have occurred and be continuing; the making of the Loans or issuance of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders; and the Borrowers shall
have delivered to the Administrative Agent a duly executed and completed Loan
Request or to the Issuing Lender an application for a Letter of Credit, as the
case may be.
     7 COVENANTS
     The Loan Parties, jointly and severally, covenant and agree that until
Payment in Full, the Loan Parties shall comply at all times with the following
covenants:
     7.1 Affirmative Covenants.
          7.1.1 Preservation of Existence, Etc.
               Each Loan Party shall, and shall cause each of its Domestic
Subsidiaries to, maintain its legal existence as a corporation, partnership or
limited liability company, as the case may be, and its license or qualification
and good standing in each jurisdiction in which its ownership or lease of
property or the nature of its business makes such license or qualification
necessary, except as otherwise expressly permitted in Section 7.2.3
[Liquidations, Mergers, Etc.].
          7.1.2 Payment of Liabilities, Including Taxes, Etc.
               Each Loan Party shall, and shall cause each of its Subsidiaries
to, duly pay and discharge all liabilities to which it is subject or which are
asserted against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.
          7.1.3 Maintenance of Insurance.
               Each Loan Party shall, and shall cause each of its Subsidiaries
to, insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers’ compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable

-56-



--------------------------------------------------------------------------------



 



and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent. The Loan
Parties shall comply with the covenants of such insurance policies.
          7.1.4 Maintenance of Properties and Leases.
               Each Loan Party shall, and shall cause each of its Domestic
Subsidiaries to, maintain in good repair, working order and condition (ordinary
wear and tear excepted) in accordance with the general practice of other
businesses of similar character and size, all of those properties useful or
necessary to its business, and from time to time, such Loan Party will make or
cause to be made all appropriate repairs, renewals or replacements thereof.
          7.1.5 Visitation Rights.
               Each Loan Party shall, and shall cause each of its Domestic
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Administrative Agent or the Lenders may reasonably request (provided, however,
that prior to the occurrence of an Event of Default or Potential Default that is
continuing, such visits or inspections shall not exceed once per calendar year),
provided that each Lender shall provide the Borrowers and the Administrative
Agent with reasonable written notice prior to any visit or inspection. In the
event any Lender desires to conduct an audit of any Loan Party, such Lender
shall make a reasonable effort to conduct such audit contemporaneously with any
audit to be performed by the Administrative Agent.
          7.1.6 Keeping of Records and Books of Account.
               ATI shall, and shall cause each Subsidiary of ATI to, maintain
and keep proper books of record and account which enable ATI and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over ATI or any Subsidiary of ATI, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
          7.1.7 Compliance with Laws; Use of Proceeds.
               Each Loan Party shall, and shall cause each of its Subsidiaries
to, comply with all applicable Laws, including all Environmental Laws, in all
respects; provided that it shall not be deemed to be a violation of this
Section 7.1.7 if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would constitute a Material Adverse Change. The Loan
Parties will use the Letters of Credit and the proceeds of the Loans only in
accordance with the recitals and as permitted by applicable Law.

-57-



--------------------------------------------------------------------------------



 



          7.1.8 Further Assurances.
               Each Loan Party shall, from time to time, at its expense, do such
other acts and things as the Administrative Agent in its reasonable discretion
may deem necessary or advisable from time to time in order to exercise and
enforce its rights and remedies thereunder.
          7.1.9 Anti-Terrorism Laws.
               None of the Loan Parties is or shall be (i) a Person with whom
any Lender is restricted from doing business under Executive Order No. 13224 or
any other Anti-Terrorism Law, (ii) engaged in any business involved in making or
receiving any contribution of funds, goods or services to or for the benefit of
such a Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws.
     7.2 Negative Covenants.
          7.2.1 Liens.
               Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.
          7.2.2 Dividends and Related Distributions.
               Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, make or pay, or agree to become or remain liable to make or
pay, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares of
capital stock, partnership interests or limited liability company interests on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests (each, a “Specified Dividend”); provided,
however, so long as no Event of Default or Potential Default shall exist
immediately prior to or after giving effect to any such Specified Dividend, the
Loan Parties and their Subsidiaries may make or pay any such Specified Dividend.
In addition, no Borrower shall permit its Subsidiaries to enter into or
otherwise be bound by any agreement prohibiting or restricting the payment of
dividends or distributions to such Borrower.
          7.2.3 Liquidations, Mergers, Consolidations, Acquisitions.
               Each of the Loan Parties shall not, and shall not permit any of
its Domestic Subsidiaries to, dissolve, liquidate or wind-up its affairs, or
become a party to any merger or consolidation, or acquire by purchase, lease or
otherwise all or substantially all of the assets or capital stock of any other
Person; provided that

-58-



--------------------------------------------------------------------------------



 



               (i) any Loan Party other than the Borrowers may consolidate or
merge into another Loan Party which is wholly-owned by one or more of the other
Loan Parties; and
               (ii) any Loan Party may acquire, whether by purchase or by
merger, (A) all or substantially all of the ownership interests of another
Person or (B) all or substantially all of the assets of another Person or of a
business or division of another Person (each a “Permitted Acquisition”),
provided that, each of the following requirements is met:
                    (A) if a Loan Party is acquiring the ownership interests in
such Person, such Person shall, unless not required by Section 7.2.5
[Subsidiaries, Partnerships and Joint Ventures], execute a Guarantor Joinder and
such other documents required by Section 10.13 [Joinder of Guarantors] and join
this Agreement as a Guarantor pursuant to Section 10.13 [Joinder of
Guarantors]within thirty (30) Business Days after the date of such Permitted
Acquisition;
                    (B) the business acquired, or the business conducted by the
Person whose ownership interests are being acquired, as applicable, shall be
similar to or substantially the same as one or more line or lines of business
conducted by the Loan Parties and shall comply with Section 7.2.6 [Continuation
of or Change in Business];
                    (C) no Potential Default or Event of Default shall exist
immediately prior to and after giving effect to such Permitted Acquisition;
                    (D) in the case of a merger or consolidation, a Loan Party
shall be the continuing and surviving entity; and
                    (E) ATI shall demonstrate the following, each after giving
effect to such Permitted Acquisition, by delivering at least five (5) Business
Days prior to such Permitted Acquisition a certificate in the form of
Exhibit 7.2.3 evidencing proforma compliance with: (x) Section 7.2.9 [Maximum
Leverage Ratio], and Section 7.2.10 [Minimum Interest Coverage Ratio].
          7.2.4 Dispositions of Assets or Subsidiaries.
               Each of the Loan Parties shall not, and shall not permit any of
its Domestic Subsidiaries to, sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any of its properties or
assets, tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party), except:
               (i) transactions involving the sale of inventory in the ordinary
course of business;
               (ii) any sale, transfer or lease of assets in the ordinary course
of business which are no longer necessary or required in the conduct of such
Loan Party’s or such Subsidiary’s business;

-59-



--------------------------------------------------------------------------------



 



               (iii) any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;
               (iv) any sale, transfer or lease of assets in the ordinary course
of business which are replaced by substitute assets;
               (v) any sale, transfer or lease of assets in connection with a
Receivable Financing in an amount not to exceed Two Hundred Fifty Million and
00/100 Dollars ($250,000,000.00) unless such Receivables Financing has been
approved by the Required Lenders; or
               (vi) any sale, transfer or lease of properties or assets, other
than those specifically excepted pursuant to clauses (i) through (v) above,
provided that:
                    (A) there shall not exist any Event of Default or Potential
Default immediately prior to and after giving effect to such sale; and
                    (B) the aggregate value of such assets sold, transferred or
leased by the Loan Parties and their Subsidiaries during the term of this
Agreement shall not exceed twenty percent (20%) of Consolidated Tangible Assets
during the term of this Agreement or ten percent (10%) of Consolidated Tangible
Assets in any fiscal year.
          7.2.5 Subsidiaries and Partnerships.
               Each of the Loan Parties shall not, and shall not permit any of
its Domestic Subsidiaries to own or create directly or indirectly any
Subsidiaries other than (i) any Subsidiary which has joined this Agreement as
Guarantor on the Closing Date; and (ii) any Subsidiary formed or acquired after
the Closing Date which joins this Agreement as a Guarantor pursuant to
Section 10.13 [Joinder of Guarantors]; provided, however, such Subsidiary shall
not be required to join this Agreement as a Guarantor pursuant to Section 10.13
[Joinder of Guarantors] (1) if such Subsidiary (a) exists on the date of this
Agreement or is acquired by a Loan Party or Subsidiary of a Loan Party and is a
Foreign Subsidiary or (b) is formed or organized as a Foreign Subsidiary by a
Loan Party or Subsidiary of a Loan Party after the date of this Agreement, or
(2) if the total assets of such Subsidiary are less than Fifty Million and
00/100 Dollars ($50,000,000.00), such Subsidiary shall not be required to join
this Agreement as a Guarantor pursuant to Section 10.13 [Joinder of Guarantors].
          7.2.6 Continuation of or Change in Business.
               Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, engage in any business other than the manufacture, sale,
processing, distribution or finishing of specialty materials, and related lines
of business, substantially as conducted and operated by such Loan Party or
Subsidiary during the present fiscal year, and such Loan Party or Subsidiary
shall not permit any material change in such business.

-60-



--------------------------------------------------------------------------------



 



          7.2.7 Fiscal Year.
               ATI shall not, and shall not permit any Domestic Subsidiary of
ATI to, change its fiscal year from the fifty-two (52)/fifty-three (53) week
fiscal year beginning on the Monday closest to December 31st of the preceding
calendar year and ending on the Sunday closest to December 31st of each calendar
year.
          7.2.8 Changes in Organizational Documents.
               Each of the Loan Parties shall not, and shall not permit any of
its Domestic Subsidiaries to, amend in any material respect its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents without providing at least five (5) calendar days’
prior written notice to the Administrative Agent and the Lenders and, in the
event such change would be adverse to the Lenders as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Lenders.
          7.2.9 Maximum Leverage Ratio.
               The Loan Parties shall not at any time permit the Leverage Ratio,
calculated as of the end of each fiscal quarter for the period equal to the four
(4) consecutive fiscal quarters then ended, to exceed 3.25 to 1.0.
          7.2.10 Minimum Interest Coverage Ratio.
               The Loan Parties shall not permit the Interest Coverage Ratio,
calculated as of the end of each fiscal quarter for the period equal to the four
(4) consecutive fiscal quarters then ended, to be less than 2.0 to 1.0.
          7.2.11 Negative Pledges.
               Each of the Loan Parties covenants and agrees that it shall not,
and shall not permit any of its Subsidiaries to, enter into any agreement with
any Person which, in any manner, whether directly or contingently, prohibits,
restricts or limits the right of any of the Loan Parties from granting any Liens
to the Administrative Agent or the Lenders, except Liens permitted pursuant to
Section 7.2.1 [Liens].
     7.3 Reporting Requirements.
          ATI or the Borrowers, as applicable, will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
          7.3.1 Quarterly Financial Statements.
               As soon as available and in any event within forty-five
(45) calendar days after the end of each of the first three (3) fiscal quarters
in each fiscal year, financial statements of ATI, consisting of a consolidated
balance sheet as of the end of such fiscal quarter and related

-61-



--------------------------------------------------------------------------------



 



consolidated statements of income, stockholders’ equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Financial Officer or Chief
Accounting Officer of ATI as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.
          7.3.2 Annual Financial Statements.
               As soon as available and in any event within ninety (90) days
after the end of each fiscal year of ATI, financial statements of ATI consisting
of a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.
          7.3.3 Certificate of ATI.
               Concurrently with the financial statements of ATI furnished to
the Administrative Agent and to the Lenders pursuant to Sections 7.3.1
[Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements], a
certificate (each a “Compliance Certificate”) of ATI signed by the Chief
Executive Officer, President, Chief Financial Officer or Chief Accounting
Officer of ATI, in the form of Exhibit 7.3.3.
          7.3.4 Notices
               7.3.4.1 Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
               7.3.4.2 Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Loan Party or Subsidiary of any
Loan Party which, involve a claim or series of claims which if adversely
determined would constitute a Material Adverse Change.
               7.3.4.3 Organizational Documents. Within the time limits set
forth in Section 7.2.8 [Changes in Organizational Documents], any amendment to
the organizational documents of any Loan Party.
               7.3.4.4 Erroneous Financial Information. Immediately in the event
that ATI or its accountants conclude or advise that any previously issued
financial statement, audit

-62-



--------------------------------------------------------------------------------



 



report or interim review should no longer be relied upon or that disclosure
should be made or action should be taken to prevent future reliance.
               7.3.4.5 ERISA Event. Immediately upon the occurrence of any ERISA
Event.
               7.3.4.6 Other Reports. Promptly upon their becoming available to
ATI:
                    (i) Annual Budget. The annual budget and any forecasts or
projections of ATI, to be supplied not later than January 15 of the fiscal year
to which any of the foregoing may be applicable,
                    (ii) SEC Reports; Shareholder Communications. Reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses and
other shareholder communications, filed by ATI with the Securities and Exchange
Commission and not posted to the EDGAR website, and
                    (iii) Other Information. Such other reports and information
as any of the Lenders may from time to time reasonably request.
8 DEFAULT
     8.1 Events of Default.
          An Event of Default shall mean the occurrence or existence of any one
or more of the following events or conditions (whatever the reason therefor and
whether voluntary, involuntary or effected by operation of Law):
          8.1.1 Payments Under Loan Documents.
               The Borrowers shall fail to pay any principal of any Loan
(including scheduled installments, mandatory prepayments or the payment due at
maturity), Reimbursement Obligation or Letter of Credit or Obligation or any
interest on any Loan, Reimbursement Obligation or Letter of Credit Obligation or
any other amount owing hereunder or under the other Loan Documents on the date
on which such principal, interest or other amount becomes due in accordance with
the terms hereof or thereof;
          8.1.2 Breach of Warranty.
               Any representation or warranty made at any time by any of the
Loan Parties herein or by any of the Loan Parties in any other Loan Document, or
in any certificate, other instrument or statement furnished pursuant to the
provisions hereof or thereof, shall prove to have been false or misleading in
any material respect as of the time it was made or furnished;
          8.1.3 Breach of Negative Covenants or Visitation Rights.
               Any of the Loan Parties shall default in the observance or
performance of any covenant contained in Section 7.1.5 [Visitation Rights] or
Section 7.2 [Negative Covenants];

-63-



--------------------------------------------------------------------------------



 



          8.1.4 Breach of Other Covenants.
               Any of the Loan Parties shall default in the observance or
performance of any other covenant, condition or provision hereof or of any other
Loan Document and such default shall continue unremedied for a period of ten
(10) Business Days;
          8.1.5 Defaults in Other Agreements or Indebtedness.
               A default or event of default shall occur at any time under:
(a) the terms of any other agreement involving borrowed money or the extension
of credit or any other Indebtedness under which any Loan Party or Subsidiary of
any Loan Party may be obligated as a borrower or guarantor in excess of Fifty
Million and 00/100 Dollars ($50,000,000.00) in the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any Indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any Indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend, or (b) any Lender Provided Interest Rate Hedge;
          8.1.6 Final Judgments or Orders.
               Any judgment or judgments are rendered or judgment liens filed
against any Loan Party for an aggregate amount in excess of Seventy Five Million
and 00/100 Dollars ($75,000,000.00) in excess of available insurance (i) which
within thirty (30) days of such rendering or filing is not either appealed,
satisfied, stayed or discharged of record and (ii) for which such Loan Party has
not established sufficient reserves in accordance with GAAP.
          8.1.7 Loan Document Unenforceable.
               Any of the Loan Documents shall cease to be legal, valid and
binding agreements enforceable against the party executing the same or such
party’s successors and assigns (as permitted under the Loan Documents) in
accordance with the respective terms thereof or shall in any way be terminated
(except in accordance with its terms) or become or be declared ineffective or
inoperative or shall in any way be challenged or contested or cease to give or
provide the respective Liens, security interests, rights, titles, interests,
remedies, powers or privileges intended to be created thereby;
          8.1.8 Uninsured Losses; Proceedings Against Assets.
               There shall occur any material uninsured damage to or loss, theft
or destruction of any of the Loan Parties’ or any of their Domestic
Subsidiaries’ assets in excess of Fifty Million and 00/100 Dollars
($50,000,000.00) or any of the Loan Parties’ or any of their Domestic
Subsidiaries’ assets in excess of Fifty Million and 00/100 Dollars
($50,000,000.00) are attached, seized, levied upon or subjected to a writ or
distress warrant; or such come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors and the same is not cured
within thirty (30) days thereafter;

-64-



--------------------------------------------------------------------------------



 



          8.1.9 Events Relating to Plans and Benefit Arrangements.
               (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of ATI or either Borrower under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC which would constitute a Material Adverse
Change, or (ii) ATI, any Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which constitutes a Material Adverse Change;
          8.1.10 Change of Control.
               (i) Any Person or group of Persons acting in concert (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
twenty percent (20%) or more of the issued and outstanding voting capital stock
of ATI; or (ii) within the period of twelve (12) consecutive calendar months,
individuals who are directors of ATI on the first (1st) day of such period,
together with any new directors whose election or nomination for election by the
equity holders of ATI was approved by a vote of at least a majority of the
directors of ATI then still in office or whose election or nomination for
election was previously so approved, shall cease to constitute a majority of the
board of directors of ATI;
          8.1.11 Relief Proceedings.
               (i) A Relief Proceeding shall have been instituted against any
Loan Party or Domestic Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such Relief Proceeding, (ii) any Loan Party or Domestic Subsidiary of
a Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Domestic Subsidiary of a Loan Party
ceases to be solvent or admits in writing its inability to pay its debts as they
mature or ceases operation of its present business.
     8.2 Consequences of Event of Default.
          8.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.
               If an Event of Default specified under Sections 8.1.1 through
8.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any

-65-



--------------------------------------------------------------------------------



 



kind, all of which are hereby expressly waived, and (ii) require the Borrowers
to, and the Borrowers shall thereupon, deposit in a non-interest-bearing account
with the Administrative Agent, as cash collateral for its Obligations, an amount
equal to the maximum amount currently or at any time thereafter available to be
drawn on all outstanding Letters of Credit, and the Borrowers hereby pledge to
the Administrative Agent and the Lenders, and grant to the Administrative Agent
and the Lenders a security interest in, all such cash as security for such
Obligations; and
          8.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.
               If an Event of Default specified under Section 8.1.11 [Relief
Proceedings] shall occur, the Lenders shall be under no further obligations to
make Loans hereunder and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and
          8.2.3 Set-off.
               If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 4.3 [Sharing of Payments] is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and
          8.2.4 Suits, Actions, Proceedings.
               If an Event of Default shall occur and be continuing, and whether
or not the Administrative Agent shall have accelerated the maturity of the Loans
pursuant to any of the foregoing provisions of this Section 8.2, the
Administrative Agent or any Lender, if owed any

-66-



--------------------------------------------------------------------------------



 



amount with respect to the Loans, may proceed to protect and enforce its rights
by suit in equity, action at law and/or other appropriate proceeding, whether
for the specific performance of any covenant or agreement contained in this
Agreement or the other Loan Documents, including as permitted by applicable Law
the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Administrative
Agent or such Lender; and
          8.2.5 Application of Proceeds.
               From and after the date on which the Administrative Agent has
taken any action pursuant to this Section 8.2 and until all Obligations of the
Loan Parties have been paid in full, any and all proceeds received by the
Administrative Agent from the exercise of any remedy by the Administrative
Agent, shall be applied as follows:
               (i) first, to reimburse the Administrative Agent and the Lenders
for out-of-pocket costs, expenses and disbursements, including reasonable
attorneys’ and paralegals’ fees and legal expenses, incurred by the
Administrative Agent or the Lenders in connection with the collection of any
Obligations of any of the Loan Parties under any of the Loan Documents;
               (ii) second, to the repayment of all Obligations then due and
unpaid of the Loan Parties to the Lenders or their Affiliates incurred under
this Agreement or any of the other Loan Documents or agreements evidencing
Lender Provided Financial Services Obligations, whether of principal, interest,
fees, expenses or otherwise and to cash collateralize the Letter of Credit
Obligations, in such manner as the Administrative Agent may determine in its
discretion; and
               (iii) the balance, if any, as required by Law.
9 THE ADMINISTRATIVE AGENT
     9.1 Appointment and Authority.
               Each of the Lenders and the Issuing Lender hereby irrevocably
appoints PNC Bank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Section 9 are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lender, and neither any Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
          9.2 Rights as a Lender.
               The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its

-67-



--------------------------------------------------------------------------------



 



Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with ATI or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
     9.3 Exculpatory Provisions.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to ATI or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.1 [Modifications, Amendments or
Waivers] and 8.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6
[Conditions of Lending and Issuance of Letters of Credit] or

-68-



--------------------------------------------------------------------------------



 



elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.4 Reliance by Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     9.5 Delegation of Duties.
          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 9 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     9.6 Resignation of Administrative Agent.
          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrowers. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with approval from the Borrowers (so long as no Event of Default has occurred
and is continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations

-69-



--------------------------------------------------------------------------------



 



hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed among the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 9 and
Section 10.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
          If PNC Bank resigns as Administrative Agent under this Section 9.6,
PNC Bank shall also resign as an Issuing Lender. Upon the appointment of a
successor Administrative Agent hereunder, such successor shall (i) succeed to
all of the rights, powers, privileges and duties of PNC Bank as the retiring
Issuing Lender and Administrative Agent and PNC Bank shall be discharged from
all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC Bank, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to PNC Bank to effectively assume the obligations of PNC Bank with
respect to such Letters of Credit.
     9.7 Non-Reliance on Administrative Agent and Other Lenders.
          Each Lender and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8 No Other Duties, etc.
          Anything herein to the contrary notwithstanding, none of the
co-syndication agents, co-documentation agents, co-managing agents or lead
arranger listed on the cover page

-70-



--------------------------------------------------------------------------------



 



hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
     9.9 Administrative Agent’s Fee.
          The Borrowers shall pay to the Administrative Agent a nonrefundable
fee (the “Administrative Agent’s Fee”) under the terms of a letter (the
“Administrative Agent’s Letter”) among the Borrowers and Administrative Agent,
as amended from time to time.
     9.10 Authorization to Release Guarantors.
          The Lenders and Issuing Lenders authorize the Administrative Agent to
release any Guarantor from its obligations under the Guaranty Agreement if the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 7.2.4 [Disposition of Assets or
Subsidiaries] or 7.2.3 [Liquidations, Mergers, Consolidations, Acquisitions].
     9.11 No Reliance on Administrative Agent’s Customer Identification Program.
          Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
10 MISCELLANEOUS
     10.1 Modifications, Amendments or Waivers.
          With the written consent of the Required Lenders, the Administrative
Agent, acting on behalf of all the Lenders, and the Borrowers, on behalf of the
Loan Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that, without the written consent of all
of the Lenders, no such agreement, waiver or consent may be made which will:

-71-



--------------------------------------------------------------------------------



 



  10.1.1   Increase of Commitment.

               Increase the amount of the Revolving Credit Commitment of any
Lender hereunder without the consent of such Lender;

  10.1.2   Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

               Whether or not any Loans are outstanding, extend the Expiration
Date or the time for payment of principal or interest of any Loan (excluding the
due date of any mandatory prepayment of a Loan), the Commitment Fee or any other
fee payable to any Lender, or reduce the principal amount of or the rate of
interest borne by any Loan or reduce the Commitment Fee or any other fee payable
to any Lender, the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;

  10.1.3   Release of Guarantor.

               Release any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Complying Lenders; or

  10.1.4   Miscellaneous.

               Amend Section 4.2 [Pro Rata Treatment of Lenders], 9.3
[Exculpatory Provisions, Etc.] or 4.3 [Sharing of Payments by Lenders] or this
Section 10.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Complying Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender without
the written consent of such Administrative Agent or Issuing Lender, as
applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 10.1.1 through 10.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 4.6.2 [Replacement of a Lender].

  10.2   No Implied Waivers; Cumulative Remedies.

          No course of dealing and no delay or failure of the Administrative
Agent or any Lender in exercising any right, power, remedy or privilege under
this Agreement or any other Loan Document shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Administrative Agent
and the Lenders under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have.

-72-



--------------------------------------------------------------------------------



 



  10.3   Expenses; Indemnity; Damage Waiver.

  10.3.1   Costs and Expenses.

               The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.

  10.3.2   Indemnification by the Borrowers.

               The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrowers under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or

-73-



--------------------------------------------------------------------------------



 



any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

  10.3.3   Reimbursement by Lenders.

               To the extent that the Borrowers for any reason fail to
indefeasibly pay any amount required under Sections 10.3.1 [Costs and Expenses]
or 10.3.2 [Indemnification by the Borrowers] to be paid by them to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

  10.3.4   Waiver of Consequential Damages, Etc.

               To the fullest extent permitted by applicable Law, the Borrowers
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in Section 10.3.2 [Indemnification by Borrowers] shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

  10.3.5   Payments.

               All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

  10.4   Holidays.

          Whenever payment of a Loan to be made or taken hereunder shall be due
on a day which is not a Business Day such payment shall be due on the next
Business Day (except as

-74-



--------------------------------------------------------------------------------



 



provided in Section 3.2 [Interest Periods]) and such extension of time shall be
included in computing interest and fees, except that the Loans shall be due on
the Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

  10.5   Notices; Effectiveness; Electronic Communication.

  10.5.1   Notices Generally.

               Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.5.2
[Electronic Communications]), all notices and other communications provided for
herein (“Notices”) shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
               Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 10.5.2 [Electronic Communications], shall be
effective as provided in such Section.

  10.5.2   Electronic Communications.

               Notices and other communications to the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Lender if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at

-75-



--------------------------------------------------------------------------------



 



its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

  10.5.3   Change of Address, Etc.

               Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

  10.6   Severability.

          The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

  10.7   Duration; Survival.

          All representations and warranties of the Loan Parties contained
herein or made in connection herewith shall survive the execution and delivery
of this Agreement, the completion of the transactions hereunder and Payment In
Full. All covenants and agreements of the Borrowers contained herein relating to
the payment of principal, interest, premiums, additional compensation or
expenses and indemnification, including those set forth in the Notes, Section 4
[Payments] and Section 10.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment in Full. All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment in Full.

  10.8   Successors and Assigns.

  10.8.1   Successors and Assigns Generally.

               The provisions of this Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns permitted hereby, except that neither any Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.8.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 10.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

-76-



--------------------------------------------------------------------------------



 



  10.8.2   Assignments by Lenders.

               Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
               (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
                    (B) in any case not described in clause (i)(A) of this
Section 10.8.2, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than Five Million
and 00/100 Dollars ($5,000,000.00), in the case of any assignment in respect of
the Revolving Credit Commitment of the assigning Lender, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned.
               (iii) Required Consents. The following consents shall be required
for any assignment:
                    (A) the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) unless such assignment is to an Affiliate
of the Lender making such assignment;
                    (B) the consent of the Borrowers (such consent not to be
unreasonably withheld or delayed) unless (x) an Event of Default has occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;
                    (C) the consent of the Issuing Lender (such consent not to
be unreasonably withheld or delayed) for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

-77-



--------------------------------------------------------------------------------



 



               (iv) Assignment and Assumption Agreement. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption Agreement, together with a processing and recordation fee of
Three Thousand Five Hundred and 00/100 Dollars ($3,500.00) (provided that no
such fee shall be payable in connection with an assignment from a Lender to an
Affiliate of such Lender), and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire provided by
the Administrative Agent.
               (v) No Assignment to Borrowers. No such assignment shall be made
to either Borrower or any of either Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.

    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.8.3 [Register], from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 3.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 4.7 [Increased Costs; Indemnity], and 10.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.8.4 [Participations].

  10.8.3   Register.

               The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

  10.8.4   Participations.

               Any Lender may at any time, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural

- 78 -



--------------------------------------------------------------------------------



 



person or the Borrowers or any of either Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders, Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
               Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 10.1.1
[Increase of Commitment, Etc.], 10.1.2 [Extension of Payment, Etc.], or 10.1.3
[Release of Guarantor]). Subject to Section 10.8.5 [Limitations upon Participant
Rights Successors and Assigns Generally], the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] and 4.7
[Increased Costs; Indemnity] to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.8.2 [Assignments by
Lenders]. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 8.2.3 [Setoff] as though it were a Lender;
provided such Participant agrees to be subject to Section 4.3 [Sharing of
Payments by Lenders] as though it were a Lender.

  10.8.5   Limitations upon Participant Rights Successors and Assigns Generally.

               A Participant shall not be entitled to receive any greater
payment under Sections 4.7 [Increased Costs], 4.8 [Taxes] or 10.3 [ Expenses;
Indemnity; Damage Waiver] than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.8 [Taxes] unless the
Borrowers are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 4.8.5 [Status of Lenders] as though it were a Lender.

  10.8.6   Certain Pledges; Successors and Assigns Generally.

               Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

- 79 -



--------------------------------------------------------------------------------



 



  10.9   Confidentiality.

  10.9.1   General.

               Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers,
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
(ix) in connection with any suit, action or proceeding for the purposes of
defending itself, reducing its liability, or protecting or exercising any of its
claims, rights, remedies, or interests under or in connection with the Loan
Documents or Lender Provided Interest Rate Hedges. Lenders and their Affiliates
may retain confidential materials after the Obligations have been repaid or
terminated and no suit, action or proceeding relating thereto exists. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

  10.9.2   Sharing Information With Affiliates of the Lenders.

               Each Loan Party acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
the Borrowers or one or more of their Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each of the Loan Parties hereby authorizes each
Lender to share any information delivered to such Lender by such Loan Party and
its Subsidiaries pursuant to this Agreement to any such Subsidiary or Affiliate
subject to the provisions of Section 10.9.1 [General].

-80-



--------------------------------------------------------------------------------



 



  10.10   Counterparts; Integration; Effectiveness.

  10.10.1   Counterparts; Integration; Effectiveness.

               This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof including any prior confidentiality
agreements and commitments. Except as provided in Section 6 [Conditions Of
Lending And Issuance Of Letters Of Credit], this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

  10.11   CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

  10.11.1   Governing Law.

               This Agreement shall be deemed to be a contract under the Laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles. Each Standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each Commercial Letter of Credit shall be subject to UCP,
and in each case to the extent not inconsistent therewith, the Laws of the
Commonwealth of Pennsylvania without regard to is conflict of laws principles.

  10.11.2   SUBMISSION TO JURISDICTION.

               THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA SITTING IN
ALLEGHENY COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT
OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY

-81-



--------------------------------------------------------------------------------



 



APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

  10.11.3   WAIVER OF VENUE.

               THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 10.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

  10.11.4   SERVICE OF PROCESS.

               EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES; EFFECTIVENESS;
ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

  10.11.5   WAIVER OF JURY TRIAL.

               EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN

-82-



--------------------------------------------------------------------------------



 



DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

  10.12   USA Patriot Act Notice.

          Each Lender that is subject to the USA Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

  10.13   Joinder of Guarantors.

          Any Subsidiary of any Loan Party which is required to join this
Agreement as a Guarantor pursuant to Section 7.2.5 [Subsidiaries, Partnerships
and Joint Ventures] and which has not yet done so shall execute and deliver to
the Administrative Agent (i) a Guarantor Joinder in substantially the form
attached hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as a
Guarantor each of the documents to which the Guarantors are parties; and
(ii) documents in the forms described in Section 6.1 [First Loans and Letters of
Credit] modified as appropriate to relate to such Subsidiary. The Loan Parties
shall deliver such Guarantor Joinder and related documents to the Administrative
Agent within thirty (30) Business Days after the date of (a) the filing of such
Subsidiary’s articles of incorporation if the Subsidiary is a corporation,
(b) the filing of its certificate of limited partnership if it is a limited
partnership or (c) if it is an entity other than a limited partnership or
corporation, its organization.

  10.14   Payment of Debt; Joint and Several Obligations.

          The Borrowers shall be jointly and severally liable for the
Obligations under this Agreement and each of the other Loan Documents. Without
limiting the generality of the foregoing, each of the Borrowers hereby
acknowledge and agree that any and all actions, inactions or omissions by any
one or more, or all, of the Borrowers in connection with, related to or
otherwise affecting this Agreement or any of the other Loan Documents are the
obligations of, and inure to and are binding upon, each and all of the
Borrowers, jointly and severally.

  10.15   Additional Waivers of Borrowers.

          Each Borrower hereby waives to the full extent permitted by Law any
defense it may otherwise have to the payment and performance of the Obligations
based on any contention that its liability hereunder and under the other Loan
Documents is limited and not joint and several. Each Borrower acknowledges and
agrees that the foregoing waivers and those set forth below serve as a material
inducement to the agreement of the Administrative Agent and the Lenders to make
the Loans, and that the Administrative Agent and the Lenders are relying on each
specific waiver and all such waivers in entering into this Agreement. The
undertakings of each Borrower hereunder secure the Obligations of itself and the
other Borrowers. Each Borrower further agrees that:

-83-



--------------------------------------------------------------------------------



 



               (i) the Administrative Agent and the Lenders may do any of the
following with notice to such Borrower and without adversely affecting the
validity or enforceability of this Agreement or the Obligations (or any portion
thereof): (i) release, surrender, exchange, compromise or settle the Obligations
or any portion thereof, with respect to any other Borrower; (ii) change, renew
or waive the terms of the Obligations, or any part thereof with respect to any
other Borrower; (iii) change, renew or waive the terms of any of the Loan
Documents or any other agreements relating to the Obligations, or any portion
thereof, with respect to any other Borrower; (iv) grant any extension or
indulgence with respect to the payment or performance of the Obligations, or any
portion thereof, with respect to any other Borrower; (v) enter into any
agreement of forbearance with respect to the Obligations, or any portion
thereof, with respect to any other Borrower; and (vi) release, surrender,
exchange, impair or compromise any security of any other Borrower held by the
Administrative Agent or any Lender for the Obligations or any portion thereof.
Each Borrower agrees that the Administrative Agent and the Lenders may do any of
the above as the Administrative Agent and the Lenders deem necessary or
advisable, in the Administrative Agent’s and the Lenders’ sole discretion,
without giving notice to any other Borrower, and that such Borrower will remain
liable for full payment and performance of the Obligations; and
               (ii) each Borrower waives and agrees not to enforce any of the
rights of the Administrative Agent or the Lenders against any other Borrower or
any other obligor of the Obligations, or any portion thereof, or any collateral
securing the same unless and until all of the Obligations shall have been
indefeasibly paid in full and the Borrowers’ rights to borrow hereunder have
terminated, including but not limited to any right of such Borrower to be
subrogated in whole or in part to any right or claim of the Administrative Agent
and the Lenders with respect to the Obligations or any portion thereof. Each
Borrower hereby irrevocably agrees that following the occurrence of any Event of
Default which has not been waived by the Administrative Agent or the Lenders,
such Borrower shall not enforce any rights of contribution, indemnity or
reimbursement from any other Borrower on account of such Borrower’s payment of
the Obligations, or any portion thereof, unless and until all of the Obligations
shall have been indefeasibly paid in full and the Borrowers’ rights to borrow
hereunder have terminated. Each of the Borrowers hereby waives any defenses
based on suretyship or impairment of collateral or the like.

  10.16   Relative Priority of Security Interests; Limitation of Certain
Liabilities.

          To the extent any portion of the Obligations of a Borrower may be
determined by final order of a court of competent jurisdiction to be in the
nature of the obligations of a surety (the “Suretyship Portion”), any security
interests in the assets of such Borrower securing the Suretyship Portion shall
be subordinate to the security interests in the assets securing the remaining
portion of the Obligations. If the Suretyship Portion would otherwise be held or
determined to be void, invalid or unenforceable on account of its amount,
notwithstanding any other provision of this Agreement to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or the Lenders, the Borrower or any other Persons, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.
[INTENTIONALLY LEFT BLANK]

-84-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement the day and year first above written.

                          BORROWERS:    
 
                WITNESS:       ATI FUNDING CORPORATION    
 
               
/s/ M.P. Earnest
 
       By:   /s/ Dale G. Reid
 
Name: Dale G. Reid     
 
          Title: President    
 
                WITNESS:       TDY HOLDINGS, LLC    
 
               
/s/ M.P. Earnest
 
       By:   /s/ Dale G. Reid
 
Name: Dale G. Reid     
 
          Title: President    
 
                        GUARANTORS:    
 
                WITNESS:       ALLEGHENY TECHNOLOGIES INCORPORATED    
 
               
/s/ M.P. Earnest
 
       By:   /s/ Dale G. Reid
 
Name: Dale G. Reid     
 
          Title: Vice President    
 
                WITNESS:       OREGON METALLURGICAL CORPORATION    
 
               
/s/ M.P. Earnest
 
       By:   /s/ Dale G. Reid
 
Name: Dale G. Reid     
 
          Title: Vice President    
 
                WITNESS:       ALLEGHENY LUDLUM CORPORATION    
 
               
/s/ M.P. Earnest
 
       By:   /s/ Dale G. Reid
 
Name: Dale G. Reid     
 
          Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  WITNESS:       ATI PROPERTIES, INC.    
 
               
/s/ M.P. Earnest
      By:   /s/ Patrick J. Viccaro    
 
         
 
Name: Patrick J. Viccaro    
 
          Title: Vice President    
 
                WITNESS:       TDY INDUSTRIES, INC.    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    
 
                WITNESS:       ALC FUNDING CORPORATION    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
   
 
          Name: Dale G. Reid    
 
          Title: President    
 
                WITNESS:       JEWEL ACQUISITION, LLC    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    
 
                WITNESS:       JESSOP STEEL, LLC    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  WITNESS:       INTERNATIONAL HEARTH MELTING, LLC    
 
                        By: OREGON METALLURGICAL CORPORATION    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    
 
                WITNESS:       ROME METALS, LLC    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    
 
                WITNESS:       TI OREGON, INC.    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    
 
                WITNESS:       TITANIUM WIRE CORPORATION    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    
 
                WITNESS:       ATI CANADA HOLDINGS, INC.    
 
               
/s/ M.P. Earnest
 
      By:   /s/ Dale G. Reid
 
Name: Dale G. Reid    
 
          Title: Vice President    

 



--------------------------------------------------------------------------------



 



                      WITNESS:       ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC.
   
 
                    /s/ M.P. Earnest       By:   /s/ Dale G. Reid              
       
 
          Name:   Dale G. Reid    
 
          Title:   Vice President    
 
                    WITNESS:       AII INVESTMENT CORP.    
 
                    /s/ M.P. Earnest       By:   /s/ Dale G. Reid              
       
 
          Name:   Dale G. Reid    
 
          Title:   President    
 
                    WITNESS:       ENVIRONMENTAL, INC.    
 
                    /s/ M.P. Earnest       By:   /s/ Dale G. Reid              
       
 
          Name:   Dale G. Reid    
 
          Title:   Vice President    
 
                    WITNESS:       AII ACQUISITION, LLC    
 
                    /s/ M.P. Earnest       By:   /s/ Dale G. Reid              
       
 
          Name:   Dale G. Reid    
 
          Title:   Vice President    
 
                    WITNESS:       ATI TITANIUM LLC    
 
                    /s/ M.P. Earnest       By:   /s/ Dale G. Reid              
       
 
          Name:   Dale G. Reid    
 
          Title:   Vice President    

 



--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent
      By:   /s/ David B. Gookin         Name:   David B. Gookin        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as a Lender and as Co-Syndication Agent
      By:   /s/ Raymond G. Dunning         Name:   Raymond G. Dunning       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a Lender and as Co-Syndication Agent
      By:   /s/ James H. Ramage         Name:   James H. Ramage        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA N.A., as a Lender and
as Co-Documentation Agent
      By:   /s/ W. Thomas Barnett         Name:   W. Thomas Barnett       
Title:   Senior Vice-President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY, as a Lender and as Co-
Documentation Agent
      By:   /s/ K. Ossolinski         Name:   K. Ossolinski        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as a Lender and as a Co-Managing
Agent
      By:   /s/ Alain Daoust         Name:   Alain Daoust        Title:  
Director              By:   /s/ Denise L. Alvarez         Name:   Denise L.
Alvarez        Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender and as Co-
Managing Agent
      By:   /s/ Patrick J. Kaufmann         Name:   Patrick J. Kaufmann       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            NATIONAL CITY BANK, as a Lender and as
Co-Managing Agent
      By:   /s/ Debra W. Riefner         Name:   Debra W. Riefner       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK, as a Lender and
as Co-Managing Agent
      By:   /s/ William M. Feathers         Name:   William M. Feathers       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            LASALLE BANK NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ David P. Barrett         Name:   David P. Barrett       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, as a Lender
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ Kevin B. Quinn         Name:   Kevin B. Quinn        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(A)
PRICING GRID—
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO (PRICING)
(PRICING EXPRESSED IN BASIS POINTS)

                                                                      Revolving
                        Revolving   Credit     Leverage Ratio   Commitment  
Letter of   Credit Base   LIBOR Rate Level   (Pricing)   Fee   Credit Fee   Rate
Spread   Spread
I
  Less than or equal to 1.0 to 1.0     15.0       62.5       0.0       62.5  
II
  Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.0     20.0      
75.0       0.0       75.0  
III
  Greater than 1.5 to 1.0 but less than or equal to 2.0 to 1.0     25.0      
100.0       0.0       100.0  
IV
  Greater than 2.0 to 1.0     30.0       125.0       0.0       125.0  

     For purposes of determining the Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:
     (a) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio (Pricing) computed on such date pursuant to a
Compliance Certificate to be delivered on the Closing Date.
     (b) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio
(Pricing) as of such quarter end. Any increase or decrease in the Applicable
Margin, the Applicable Commitment Fee Rate or the Applicable Letter of Credit
Fee Rate computed as of a quarter end shall be effective on the date on which
the Compliance Certificate evidencing such computation is due to be delivered
under Section 7.3.3 [Compliance Certificate].
     (c) If, as a result of any restatement of or other adjustment to the
financial statements of ATI or for any other reason, ATI or the Lenders
determine that (i) the Leverage Ratio (Pricing) as calculated by ATI as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio (Pricing) would have resulted in higher pricing for such period,
SCHEDULE 1.1(A) — 1

 



--------------------------------------------------------------------------------



 



the Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.10 [Letter of
Credit Subfacility] or 3.3 [Interest After Default] or 8 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
SCHEDULE 1.1(A) — 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 5
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders

                      Amount of         Commitment for         Revolving Credit
    Lender   Loans   Ratable Share
Name: PNC Bank, National Association
Address: One PNC Plaza, 249 Fifth Avenue
Pittsburgh, PA 15222
Attention: David Gookin
Telephone: 412-762-4815
Telecopy: 412-762-6484
  $ 50,000,000.00       12.500000000 %  
Name: Citibank, N.A.
Address: 388 Greenwich Street
New York, NY 10013
Attention: Ray Dunning
Telephone: 212-816-8259
Telecopy: 646-291-1760
  $ 40,000,000.00       10.000000000 %  
Name: JPMorgan Chase Bank, N.A.
Address:270 Park Avenue, 4th Floor
New York, NY 10017
Attention: Linda Meyer
Telephone: 212-270-2413
Telecopy: 212-270-5100
  $ 40,000,000.00       10.000000000 %  
Name: Bank of America N.A.
Address: 101 N. Tryon Street
Charlotte, NC 28255
Attention: Thomas Barnett
Telephone: 704-387-1009
Telecopy: 704-386-1319
  $ 35,000,000.00       8.750000000 %

SCHEDULE 1.1(B) — 1

 



--------------------------------------------------------------------------------



 



                      Amount of         Commitment for         Revolving Credit
    Lender   Loans   Ratable Share
Name: Bank of Tokyo-Mitsubishi UFJ Trust Company
Address: 1251 Avenue of the Americas,
12th Floor
New York, NY 10020-1104
Attention: John Leffler
Telephone: 212-782-4228
Telecopy: 212-782-6445
  $ 35,000,000.00       8.750000000 %  
Name: Credit Suisse, Cayman Islands Branch
Address: 1 First Canadian Place, Suite 3000
Toronto, Ontario
M5X 1C9
Attention:Alain Daoust
Telephone: 416-352-4527
Telecopy: 416-352-0927
  $ 35,000,000.00       8.750000000 %  
Name: Wachovia Bank, National Association
Address: 2240 Butler Pike
Plymouth Meeting, PA 19462
Attention: Patrick J. Kaufmann
Telephone: 610-397-2561
Telecopy: 610-397-2558
  $ 35,000,000.00       8.750000000 %  
Name: National City Bank
Address: 20 Stanwix Street, IDC 25-191
Pittsburgh, PA 15222
Attention: Debra Riefner
Telephone: 412-644-8880
Telecopy: 412-644-8889
  $ 35,000,000.00       8.750000000 %  
Name: The Bank of New York
Address: Rm. 4535, 1 Mellon Center
Pittsburgh, PA 15258-0001
Attention: William M. Feathers
Telephone: 412-234-4598
Telecopy: 412-236-6112
  $ 35,000,000.00       8.750000000 %  
Name: LaSalle Bank National Association
Address: 210 Sixth Avenue, Suite 3620
Pittsburgh, PA 15222
Attention: Philip Medsger
Telephone: 412-255-5461
Telecopy: 412-255-5485
  $ 20,000,000.00       5.000000000 %

SCHEDULE 1.1(A) — 2

 



--------------------------------------------------------------------------------



 



                      Amount of         Commitment for         Revolving Credit
    Lender   Loans   Ratable Share
Name: Morgan Stanley Bank
Address: One Perrepoint Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Attention: Erma Dell’Aquita
Telephone: 718-754-7286
Telecopy: 718-754-7249
  $ 20,000,000.00       5.000000000 %  
Name: HSBC Bank USA, National Association
Address: One HSBC Center — Lobby Level
Buffalo, NY 14203
Attention: Kevin B. Quinn
Telephone: 716-841-2556
Telecopy: 716-841-6930
  $ 20,000,000.00       5.000000000 %  
   Total
  $ 400,000,000.00       100.000000000 %

SCHEDULE 1.1(A) — 3

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 5
Part 2 — Addresses for Notices to Borrowers and Guarantors:
ADMINISTRATIVE AGENT
Name: PNC Bank, National Association
Address: PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
Telephone: 412-762-6442
Telecopy: 412-762-8672
BORROWERS:
Name: ATI Funding Corporation
Address: 801 West Street, 2nd Floor
Wilmington, DE 19801-1545
Attention: Dale G. Reid, President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: TDY Holdings, LLC
Address: 801 West Street
Wilmington, DE 19801-1545
Attention: Dale G. Reid, President
Telephone: 412-395-3057
Telecopy: 412-395-3051
With a copy of each notice sent to the Borrowers or any Guarantor to be sent to:
Name: Allegheny Technologies Incorporated
Address: 1000 Six PPG Place
Pittsburgh, Pennsylvania 15222-5479
Attention: Jon D. Walton, Executive Vice President, Human Resources, Chief Legal
and Compliance Officer
Telephone: 412-394-2836
Telecopy: 412-394-3010
SCHEDULE 1.1(B) — 4

 



--------------------------------------------------------------------------------



 



GUARANTORS:
Name: Allegheny Technologies Incorporated
Address: 1000 Six PPG Place
Pittsburgh, Pennsylvania 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: Oregon Metallurgical Corporation
Address: 1600 Old Salem Road
Albany, OR 97321
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: Allegheny Ludlum Corporation
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: ATI Properties, Inc.
Address: 1600 N.E. Old Salem Road
P.O. Box 460
Albany, OR 97321
Attention: Patrick J. Viccaro, Vice President
Telephone: 412-394-2839
Telecopy: 412-394-3010
Name: TDY Industries, Inc.
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: International Hearth Melting, LLC
Address: 1600 Old Salem Road
Albany, OR 97321
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
SCHEDULE 1.1(B) — 5

 



--------------------------------------------------------------------------------



 



Name: Rome Metals, LLC
Address: Rt. 288, West New Castle Street
Zelienople, PA 16063
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: TI Oregon, Inc.
Address: 530 34th Avenue SE
Albany, OR 97321
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: Titanium Wire Corporation
Address: 235 Industrial Park Road
Frackville, PA 17931
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: ATI Canada Holdings, Inc.
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: Allegheny Technologies International, Inc.
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: AII Investment Corp.
Address: 801 West Street, 2nd Floor
Wilmington, DE 19801-1545
Attention: Dale G. Reid, President
Telephone: 412-395-3057
Telecopy: 412-395-3051
SCHEDULE 1.1(B) — 6

 



--------------------------------------------------------------------------------



 



Name: Environmental, Inc.
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: AII Acquisition, LLC
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: ATI Titanium LLC
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: ALC Funding Corporation
Address: 801 West Street, 2nd Floor
Wilmington, DE 19801-1545
Attention: Dale G. Reid, President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: Jewel Acquisition, LLC
Address: 1200 Midland Avenues
Midland, PA 15090
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
Name: Jessop Steel, LLC
Address: 1000 Six PPG Place
Pittsburgh, PA 15222-5479
Attention: Dale G. Reid, Vice President
Telephone: 412-395-3057
Telecopy: 412-395-3051
SCHEDULE 1.1(B) — 7

 



--------------------------------------------------------------------------------



 



Schedule 1.1(E)
To Credit Agreement
Existing Letters of Credit

                                                  Amount in         Issuing  
Loan               functional         Bank   Party   L/C Number   Amount in USD
    Currency   Expiration   Beneficiary
PNC
  TDY   S258218NJY   $ 166,240.00     CHF-200,000   2/11/2008E   UBS AG
PNC
  TDY   S258176NJY   $ 1,145,292.88     Euros-837,263.60   10/14/2007E   ABN
Amro Bank
PNC
  TDY   S258174NJY   $ 609,880.00     USD   8/3/2007E   Dept. of Environ.Mgt.
State of Indiana
PNC
  AL   S259370PGH   $ 2,000,000.00     USD   11/30/2007E   Calif. Regional Water
Qual. Control Brd.
PNC
  AL   S259890PGH   $ 1,194,302.00     USD   4/30/2008E   Pa. Dept of Environ.
Protection.
PNC
  AL   S258221NJY   $ 17,900,000.00     USD   6/1/2008E   Pa. self Ins. Division
PNC
  AL   S901599PGH   $ 750,000.00     USD   1/1/2008E   State of Conn. Bureau of
Workers Comp.
PNC
  TDY   S901600PGH   $ 1,969,623.00     USD   8/7/2007E   Pa. Dept of Environ.
Protection.
PNC
  TDY   S260166PGH   $ 2,531,004.81     Yen 300,000,000   9/18/07E   Bank of
Tokyo Mitsubishi
PNC
  ATI   S259566PGH   $ 3,330,314.43     USD   7/25/2007E   Lombard U.S.
Equipment
PNC
  TDY   S261786PGH   $ 18,952,436.00     USD   10/31/07E   United States
Fidelity and Guaranty Co.
PNC
  TDY   18101073-00-000   $ 93,968.10     USD   11/4/2007   Korea Nuclear Fuel
Co.
PNC
  TDY   18101365-00-000   $ 203,656.48     USD   12/31/2007   Korea Nuclear Fuel
Co.
PNC
  TDY   18103129-00-000   $ 6,248.34     USD   12/31/2007   Korea Nuclear Fuel
Co.
PNC
  TDY   18103699-00-000   $ 291,615.92     USD   9/7/2007E   Korea Nuclear Fuel
Co.
PNC
  ATI   18104101-00-000   $ 664,797.42     USD   12/13/07E   Dept. of
Environ.Mgt. State of Indiana
PNC
  TDY   18104067-00-000   $ 27,358,000.00     Euros 20,000,000   12/22/07E  
Bank of Tokyo Mitsubishi
PNC
  TDY   18104268-00-000   $ 9,033.20     USD   1/30/2008E   Korea Nuclear Fuel
Co.
PNC
  TDY   17104683-00-000   $ 191,700.49     CHF 230,631   11/14/2007   New Borel
LTD.
PNC
  TDY   18104672-00-000   $ 4,759.00     USD   5/16/08E   Korea Nuclear Fuel Co.
PNC
  TDY   18105617-00-000   $ 2,000,000.00     USD   7/11/08E   PNC Bank as
Trustee
PNC
  TDY   18105616-00-000   $ 340,000.00     USD   7/11/08E   Dept. of Toxic
Substance Control Calif.
 
          $ 81,712,872.06              

TDY = TDY Industries, Inc.
AL = Allegheny Ludlum Corporation
ATI = Allegheny Technologies Incorporated
E= Automatic annual renewal





--------------------------------------------------------------------------------



 



Schedule 1.1(P)
To Credit Agreement
Permitted Liens
ALLEGHENY LUDLUM CORPORATION
Pennsylvania Secretary of State

  A.   UCC Financing Statements
(Results through 06/12/2007)

                1.     Secured Party:  
Pro-Am Safety Inc.
        File Number:  
33671069
        File Date:  
03/02/2001
        Cltrl:  
All consigned goods and proceeds listed more specifically on Exhibit A attached
thereto
           
 
        Continuation Number:  
2006030103630
        File Date:  
02/28/2006
           
 
  2.     Secured Party:  
Citicorp Vendor Finance Inc.
        File Number:  
33811033
        File Date:  
04/11/2001
        Cltrl:  
All equipment now or hereafter leased by Lessor to Lessee, and all accessions,
additions, replacements and substitutions thereto and therefore and all proceeds
(including insurance proceeds) thereof, as more specifically identified in lease
documentation on file in offices of the Lessor LSE # 2000026415
           
 
        Continuation Number:  
2006040402117
        File Date:  
04/04/2006
           
 
  3.     Secured Party:  
1st Source Bank Construction Equipment Division
        File Number:  
34680522
        File Date:  
12/06/2001
        Cltrl:  
1 2001 Linkbelt Model Rough Terrain Crane together with all present and future
attachments, accessions, substitutions, replacement parts, repairs, additions,
documents and certificates of title, ownership of origin, with respect to the
equipment and all proceeds thereof, including rental and/or lease receipts.
           
 
        Continuation Number:
File Date:  
2006101905511
10/19/2006





--------------------------------------------------------------------------------



 



                4.     Secured Party:  
Applied Industrial Technologies, Inc.
        File Number:  
34980236
        File Date:  
03/01/2002
        Cltrl:  
Equipment at specific locations and Purchase Money Security Interest in and to
all Consignee’s now held or hereafter acquired equipment consigned or shipped to
consignee by or on behalf of consignor pursuant to Consignment Agreement
           
 
        Continuation Number:
File Date:  
2007022605030
02/26/2007
           
 
  5.     Secured Party:  
Glencore Ltd.
        File Number:  
36331781
        File Date:  
06/11/2002
        Cltrl:  
Glencore’s Charge Grade and High Carbon Ferrochrome products stored from time to
time at Bailee’s facility and all products and proceeds of such product.
           
 
        Continuation Number:  
2007040404694
        File Date:  
04/04/2007
           
 
  6.     Secured Party:  
1st Source Bank Construction Equipment Division
        File Number:  
36670976
        File Date:  
09/24/2002
        Cltrl:   
1 Wadon Model 6000C Articlated Unitractor S/N 28558 Together with all present
and future attachments, accessories, substitutions, replacement parts, repairs,
additions, documents, and certificates of title, ownership or origin, with
respect to the equipment and all proceeds thereof, including rental and or lease
receipts, for informational purposes only.
           
 
        Continuation Number:  
2007040906460
        File Date:  
04/09/2007
           
 
  7.     Secured Party:  
Reference Metals Company Inc.
        File Number:  
20030260466
        File Date:  
03/20/2003
        Cltrl:  
Notice filing of Niobium Products consigned goods
           
 
  8.     Secured Party:  
Citicorp Del Lease, Inc.
        File Number:  
20030363778
        File Date:  
04/14/2003
        Cltrl:  
One (1) New Mitsubishi Model # FGC 70K S/N AF8900370 — 93” Simplex Mast, 48”
Forks, Sideshifter
           
 
  9.     Secured Party:  
De Lage Landen Financial Services Inc.

-2-



--------------------------------------------------------------------------------



 



                      File Number:  
20030376699
        File Date:  
04/16/2003
        Cltrl:  
Five (5) New Hyster Model S1255XL2 Forklifts, attachments and accessories. S/N
B024V01907A, B024V01908A, B024V01912A, B024V01917A and B024V01920A
           
 
  10.     Secured Party:  
De Lage Landen Financial Services Inc.
        File Number:  
20030401025
        File Date:  
04/24/2003
        Cltrl:  
Notice filing of leased equipment: 1 Hyster S155XL2 B024V01907A, 2 Hyster
S155XL2 B024V01908A, 3 Hyster S155XL2 B024V01912A, 4 Hyster S155XL2 B024V01917A,
5 Hyster S155XL2 B024V01920A,
           
 
  11.     Secured Party:  
NORIMET Limited
        File Number:  
20030401679
        File Date:  
04/24/2003
        Cltrl:  
All goods and inventory sold by Secured Party to Debtor, all Property and all
purchase portions of Property. Property means a maximum consignment inventory of
approx. 308,000 lbs. Secured Party’s requirement for electrolytic nickel
cathodes. Norlisk Nickel’s grades H-1/H -1Y/H-2 or comparable
           
 
  12.     Secured Party:
File Number:
File Date:
Cltrl:  
De Lage Landen Financial Services Inc.
20030471456
05/12/2003
Five (5) New Hyster Model S80XMBCS Forklifts each together with Fork Positioner,
all attachments and accessories. S/N E004V02974A, E004V02973A, E004V02970A,
E004V02971A and E004V02982A
    13.     Secured Party:  
De Lage Landen Financial Services Inc.
        File Number:  
20030486866
        File Date:  
05/15/2003
        Cltrl:  
Notice filing of leased equipment: 1 Hyster S80XMBCS E004V02974A 2 Hyster
S80XMBCS E004V02973A 3 Hyster S80XMBCS E004V02970A 4 Hyster S80XMBCS E004V02971A
5 Hyster S80XMBCS E004V02982A
           
 
  14.     Secured Party:  
Diversified Financial Services, LLC
        File Number:  
20030633325
        File Date:  
08/05/2003
        Cltrl:  
2003 JLG 2032E2 Scissor Lift S/N 0200114506
           
 
  15.     Secured Party:  
Diversified Financial Services, LLC
        File Number:  
20030633005
        File Date:  
08/06/2003

-3-



--------------------------------------------------------------------------------



 



                      Cltrl:  
2003 JLG 2032E2 Scissor Lift S/N 0200114506
    16.     Secured Party:  
Citicorp North America Inc.
        File Number:  
20030819317
        File Date:  
08/19/2003
        Cltrl:  
Lease: Four (4) New Caterpillars (3) Model # GP30KLP (1) Model # GP45KLP S/N
AT13E31231. AT13E31230. AT13E31217. AT29B80158 (3) W 216” Mast 42” Forks
Sideshifter (1) W 188” Mast 54” Forks Sideshifter
           
 
  17.     Secured Party:  
Citicorp North America Inc.
        File Number:  
20030822035
        File Date:  
08/20/2003
        Cltrl:  
Lease: One (1) New Caterpillar Model # GP45KLP S/N AT29B80158 — 188” Mast 54”
Forks, Sideshifter
           
 
  18.     Secured Party:  
Minteq International Inc.
        File Number:  
20040001658
        File Date:  
12/30/2003
        Cltrl:  
Lease: MINSCAN Gunning System- 2 complete units per Equipment Lease Agreement
dated April 21, 2003. Consigned Inventory: Gunning, Hot Bottom & Cold Bottom
material
           
 
  19.     Secured Party:  
Citicorp Del Lease Inc.
        File Number:  
20040056279
        File Date:  
01/20/2004
        Cltrl:  
(1) One New Moltrec Model # E360 S/N 1025724
           
 
  20.     Secured Party:  
Wells Fargo Financial Leasing
        File Number:  
20040369077
        File Date:  
04/08/2004
        Cltrl:  
Lease: 1 — Neopost Mail Machine/Mail Scale System M/N MRT37HL — SE371J
           
 
  21.     Secured Party:  
North American Refractories Company
        File Number:  
20040404279
        File Date:  
04/16/2004
        Cltrl:  
Notice filing of consigned refractory bricks, monolithics and supplies
           
 
  22.     Secured Party:  
Equipco, Division of Phillips Corporation
        File Number:  
2005041103263
        File Date:  
04/07/2005
        Cltrl:  
Informational purpose: One Cushman 898727G01
S/N 2297805
           
 
  23.     Secured Party:  
IBM Corporation
        File Number:  
2005042603694

-4-



--------------------------------------------------------------------------------



 



                      File Date:
Cltrl:  
04/26/2005
IBM Equipment Type Cisco Systems Router/Bridges and related software as
described on IBM Credit LLC Supplement(s) #FT51BJ
           
 
  24.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2005050605422
        File Date:  
05/06/2005
        Cltrl:  
Equipment Lease: One (1) 2005 Waldon model 8500C
           
Wheel Loader
           
 
  25.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2005062801509
        File Date:  
06/28/2005
        Cltrl:  
Equipment Lease: One (1) 2005 Waldon model 8500C Wheel Loader
           
 
  26.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2005062801547
        File Date:  
06/28/2005
        Cltrl:  
Equipment Lease: 1 2004 GMC model TT7F042 Street
Sweeper Tilt Cab
           
 
  27.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2005062801559
        File Date:  
06/28/2005
        Cltrl:  
Equipment Lease: One (1) 2005 Motrec model E-100 Cart Four Wheel Personnel
Carrier; Two (2) 2005 Motrec model G-320 Cart Four Wheel Electric Forklist
           
 
  28.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2005062801648
        File Date:  
06/28/2005
        Cltrl:  
Equipment Lease: 1 2006 Mack model CXN613 Tractor
           
 
  29.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2005072102927
        File Date:  
07/21/2005
        Clrtl:  
Equipment Lease: One (1) 205 Taylor model T520S Forklift serial number 32079
           
 
  30.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2005090704494
        File Date:  
09/07/2005
        Cltrl:  
One (1) Taylor model THC500L Forklift Serial number 32288
           
 
  31.     Secured Party:  
RECO Equipment, Inc.
        File Number:  
2005091500467
        File Date:  
09/09/2005
        Cltrl:  
One (1) Liebherr A954BHD Scrap Metal Handler S/N 714-19948

-5-



--------------------------------------------------------------------------------



 



                32.     Secured Party:  
NMHG Financial Services, Inc.
        File Number:  
200601250265
        File Date:  
01/25/2006
        Cltrl:  
All equipment now or hereafter leased by Lessor to Lessee and all accession,
additions, replacements and proceeds including insurance therof
           
 
  33.     Secured Party:  
RECO Equipment, Inc.
        File Number:  
2006041901534
        File Date:  
04/17/2006
        Clrtl:  
One (1) Liebherr A934B Scrap Metal Handler S/N 934-28006
    34.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2006042703460
        File Date:  
04/27/2006
        Clrtl:  
One (1) Taylor model Forklift S/N 32750
           
 
  35.     Secured Party:  
Forklift Associates Inc.
        File Number:  
2006062102802
        File Date:  
06/15/2006
        Cltrl:  
Blanket security interest in any and all machinery and equipment in and related
to the Lease agreement
           
 
  36.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2006070301448
        File Date:  
07/03/2006
        Cltrl:  
2 2006 Pegasus model PG-500 Lift Truck S/N: R-13047,
R-13048
           
 
  37.     Secured Party:  
RECO Equipment, Inc.
        File Number:  
2006100301091
        File Date:  
10/02/2006
        Cltrl:  
Liebherr A934C Material Handler S/N 1006-29943
           
 
  38.     Secured Party:  
Meridian Leasing Corporation
        File Number:  
2006112701865
        File Date:  
11/22/2006
        Cltrl:  
1 Model H50FT Hyster Lift Truck S/N L177B097910
           
 
  39.     Secured Party:  
Meridian Leasing Corporation
        File Number:  
2006112904877
        File Date:  
11/28/2006
        Cltrl:  
1 Model S155XL2 Hyster Lift Truck S/N C024V027650
           
 
  40.     Secured Party:  
Meridian Leasing Corporation
        File Number:  
2007013102261
        File Date:  
01/30/2007

-6-



--------------------------------------------------------------------------------



 



                      Cltrl:  
1 Model S80FTBCS Hyster Lift Truck S/N
G004V1768D
           
 
  41.     Secured Party:  
RECO Equipment Inc.
        File Number:  
2007020801577
        File Date:  
02/07/2007
        Cltrl:  
One (1) Liebherr A934C Scrap Material Handler S/N 1006-32485
           
 
  42.     Secured Party:  
Greystone Equipment Finance Corporation
        File Number:  
2007041206760
        File Date:  
04/12/2007
        Cltrl:  
5 PW1R water coolers
           
 
  43.     Secured Party:  
Greystone Equipment Finance Corporation
        File Number:  
2007041206746
        File Date:  
04/12/2007
        Cltrl:  
9 Model PW1R water coolers
           
 
  44.     Secured Party:  
General Electric Capital Corporation
        File Number:  
2007050207939
        File Date:  
05/02/2007
        Cltrl:  
2 2006 Hyster model S155XL Forklift Truck S/N
C024V02946E, C024V02890D
           
 
  45.     Secured Party:  
RECO Equipment, Inc.
        File Number:  
2007060500628
        File Date:  
06/04/2007
        Cltrl:  
One (1) New Liebherr A934C Scrap Material Handler

TDY INDUSTRIES, INC.
California Secretary of State

  A.   UCC Financing Statements
(Search Report dated 06/04/2007)

                1.     0128460972 filed 10/11/2001            
 
        Debtor:
S.P.:  
TDY Industries, Inc.
Sumitomo Corporation of America 

-7-



--------------------------------------------------------------------------------



 



                      Cltrl:

Continuation Number:
Filing Date:  
All Vacuum Distilled Titanium Sponge owned by Consignor. Notice filing only.

0670716643
05/25/2006
  2.     0132360301 filed 11/16/2001            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Oregon Office of Energy
           
 
        Cltrl:  
All Equipment & Machinery now owned or described on Exhibit A of the Security
Agreement dated November 12, 2001
           
 
        Continuation Number:  
0670963798
        Filing Date:  
09/27/2006
           
 
  3.     0219260115 filed 07/10/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
GCF, Inc. (d/b/a Goldman Titanium)
           
 
        Cltrl:  
Scrap Titanium pursuant to consignment agreement
           
 
  4.     0220661064 filed 07/23/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Raymond Leasing Corporation
           
 
        Cltrl:  
1 Raymond Four Directional
           
 
  5.     0223560101 filed 08/22/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
De Lage Landen Financial Services
        Assignor :  
Solarcom LLC
           
 
        Cltrl:  
Computer Equipment
           
 
  6.     0231660325 filed 11/07/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
De Lage Landen Financial
        Assignor :  
Solorcom LLC
           
 
        Cltrl:  
Computer Equipment
           
 
  7.     0231760891 filed 11/12/2002            
 
        Debtor :  
TDY Industries, Inc.
        S.P.:  
Wacker-Chemie GmbH

-8-



--------------------------------------------------------------------------------



 



                      Cltrl:  
Relates to a Consignment Agreement dated January 1, 2002.
           
 
  8.     0233660526 filed 11/27/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Caterpillar Lift Trucks
           
 
  9.     0233660554 filed 11/27/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Caterpillar Lift Trucks
           
 
  10.     0234460089 filed 12/09/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Caterpillar Lift Trucks
           
 
  11.     0234460093 filed 12/09/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
2 Caterpillar Lift Trucks, 1 Caterpillar Reach Truck and 1 Caterpillar Advance
Rider Sweeper
           
 
  12.     0235160870 filed 12/13/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Used 1997 Caterpillar Lift Truck
           
 
        This is an In-Lieu-Of filing. UCC was originally filed at the Oregon
SOS.            
 
13.     0235260627 filed 12/16/2002             Debtor:
S.P.:  
TDY Industries, Inc.
General Electric Capital Corporation
           
 
        Cltrl:  
2 Used Caterpillar Lift Trucks

-9-



--------------------------------------------------------------------------------



 



                         
 
        This is an In-Lieu-Of filing. UCC was originally filed at the Oregon
SOS.            
 
  14.     0235360480 filed 12/17/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
2 Caterpillar Lift Trucks
           
 
  15.     0235360483 filed 12/17/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
2 Caterpillar Lift Trucks & 1 Hyster Lift Truck
           
 
  16.     0235360486 filed 12/17/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Caterpillar Lift Truck
           
 
  17.     0235360496 filed 12/17/2002            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
2 Caterpillar Lift Trucks
           
 
  18.     0306660613 filed 03/07/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
ELG Metals, Inc.
           
 
        Cltrl:  
All of Debtor’s Inventory consisting of High Tempered Titanium and Alloy Scrap
shipped, sold or consigned to Debtor by Secured Party
           
 
  19.     0308060027 filed 03/20/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Fidelity Leasing
        Assignor:  
Solarcom, LLC
           
 
        Cltrl:  
Hydraulic Drive Form Grinder
           
 
  20.     0308060173 filed 03/20/2003            
 
        Debtor:  
TDY Industries, Inc.

-10-



--------------------------------------------------------------------------------



 



                      S.P.:  
Reference Metals Company Inc.
           
 
        Cltrl:  
All consigned Niobium Products
           
 
        03174C0626 filed 06/19/2003 - Amendment            
 
  21.     0309260707 filed 04/01/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
3 1998 Lift Trucks
           
 
        This is an In-Lieu-Of filing. UCC was originally filed at the Oregon
SOS.            
 
  22.     0309260722 filed 04/01/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
2 1998 Lift Trucks
           
 
        This is an In-Lieu-Of filing. UCC was originally filed at the Oregon
SOS.            
 
  23.     0315460099 filed 05/29/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
De Lage Landen Financial & Solarcom LLC
           
 
        Cltrl:  
Equipment Lease: Addendum illegible
           
 
  24.     0315460730 filed 05/30/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 001 to Master Lease Agreement dated May 20, 2003
(Forsythe Solutions Group, Inc. Invoice No. 264744)
           
 
        04008C0201 filed 01/05/2004 — Assignment to MB Financial Bank, N.A.    
       
 
  25.     0316960157 filed 06/13/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Lombard US Equipment Finance Corporation
           
 
        Cltrl:  
Specific equipment identified on Schedule 1 thereto and all general intangibles
relating thereto, rights under the Third

-11-



--------------------------------------------------------------------------------



 



                         
Amendment to and Restatement of the Lease Purchase Agreement dated December 1,
2002 between Chester Co., SC, as Lessor and Debtor, as Lessee
           
 
  26.     0317660542 filed 06/23/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Equipment Lease: Six (6) Caterpillar Lift Trucks
           
 
  27.     0317660548 filed 06/23/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Equipment Lease: Nine (9) Caterpillar Lift Trucks, Rotating Bale Clamps
           
 
  28.     0317660551 filed 06/23/2003

        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Equipment Lease: Three (3) Caterpillar Lift Trucks
           
 
  29.     0320260386 filed 07/16/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
CIT Technologies Corporation
           
 
        Cltrl:  
Equipment Lease: Schedule No. 001 to Master Lease Agreement dated May 27, 2003
(Hitachi Data Systems)
           
 
  30.     0328360065 filed 10/07/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 002 to Master Lease Agreement dated May 20, 2003
(Hyster Sales Company, Forklift Services of Oregon)
           
 
  31.     0328360068 filed 10/07/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.

-12-



--------------------------------------------------------------------------------



 



                      Cltrl:  
Equipment Lease: Schedule No. 003 to Master Lease Agreement dated May 20, 2003
(Forklift Services of Oregon)
           
 
  32.     0328960505 filed 10/14/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 002 to Master Lease Agreement dated May 20, 2003
(Hyster Sales Company, Forklift Services of Oregon) 03339C0001 filed 12/02/2003
— Assignment to MB Financial Bank, N.A.
           
 
  33.     0329660198 filed 10/21/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 003 to Master Lease Agreement dated May 20, 2003
(Forklift Services of Oregon) 03328C0811 filed 11/21/2003 — Assignment to MB
Financial Bank, N.A.
           
 
  34.     0332160663 filed 11/10/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 004 to Master Lease Agreement dated May 20, 2003
(M.H. Precision Systems, Inc.) 04008C0662 filed 01/05/2004 — Assignment to MB
Financial Bank, N.A.
           
 
  35.     0332260894 filed 11/14/2003            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
           
 
        Cltrl:  
Equipment Lease: 1 Stewart & Stevenson Tow Tractor
           
 
  36.     0421161660 filed 07/28/2004            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Cisco Systems Capital Corporation
           
 
        Cltrl:  
Equipment Lease: illegible
           
 
        0470050866 filed 11/22/2004 — Amendment to include reference to
Agreement to Lease Equipment No. 4685-MM002-0

-13-



--------------------------------------------------------------------------------



 



                37.     047002162284 filed 10/12/2004            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 006 to Master Lease Agreement dated May 20, 2003
(Pacific NW Yamaha.)
           
 
  38.     047003650691 filed 10/25/2004            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 005 to Master Lease Agreement dated May 20, 2003
(Hoist Liftruck, Inc.)
           
 
  39.     057015250489 filed 02/07/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 008 to Master Lease Agreement dated May 20, 2003
(Equipco Material Handling Solutions)
           
 
        0570222348 filed 04/08/2005 — Assignment to MB Financial Bank, N.A.    
       
 
           
 
  40.     057015257193 filed 02/08/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
CIT Technologies Corporation
           
 
        Cltrl:  
Equipment Lease: Schedule No. 002 to Master Lease Agreement dated May 27, 2003
(Logicalls)
           
 
  41.     057028029962 filed 05/24/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Somerset Capital Group, Ltd.
           
 
        Cltrl:  
Equipment Lease: Schedule No. 001 to Master Lease Agreement dated April 27, 2005
           
 
  42.     057032221254 filed 06/27/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Caterpillar Inc.

-14-



--------------------------------------------------------------------------------



 



                      Cltrl:  
Notice filing of ownership of tooling and machine located in Portland, IN
pursuant to Equipment Loan Agreements between the Debtor and Secured Party
           
 
  43.     057035165587 filed 07/22/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Key Equipment Finance, Inc.
           
 
        Cltrl:  
Notice filing
           
 
  44.     057052244120 filed 12/15/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 2005 Caterpillar S/N AT13F02092 model P600 Forklift
           
 
  45.     057052245757 filed 12/15/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 2005 Caterpillar MJH04725 model 226B Skid Steer Loader
           
 
  46.     057052245494 filed 12/15/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 2005 Caterpillar MJH04495 model 226B Skid Steer Loader
           
 
  47.     057053597102 filed 12/29/2005            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
Exhibit A to UCC not attached to result

Amendment number 0670605976 filed 02/23/2006 (added collateral description)
           
 
  48.     067054060806 filed 01/03/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC

-15-



--------------------------------------------------------------------------------



 



                      Cltrl:  
1 2005 Royal T300C Lift Truck S/N L1112
           
 
        Amendment number 0670605951 filed 02/23/2006
(added cltrl: 1 2005 Royal T00C Lift Truck with Crucible clamp Serial Number
552195-1R1)            
 
  49.     067058941080 filed 02/15/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Marubeni America Corporation
           
 
        Cltrl:  
Consigner purchase money security interest in all High Grade Low Carbon Ferro-
Chrome shipped by secured party to debtor and proceeds
           
 
  50.     067060645428 filed 02/23/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
OMG Americas, Inc.
           
 
        Cltrl:  
All fine cobalt powder containing products pursuant to Supply Agreement date
8/1/2005
           
 
  51.     067068098195 filed 04/27/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Meridian Leasing Corporation
           
 
        Cltrl:  
Specified equipment pursuant to 4/1/2006 Master Lease Agreement
           
 
        Assignment number 0670761189 filed 06/30/2006
(Assigned to FIRST EAGLE NATIONAL BANK)            
 
  52.     067069528861 filed 05/09/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Mitsui and Co. (U.S.A), Inc.
           
 
        Cltrl:  
All titanium sponge goods not or hereafter acquired by Mitsui and thereafter
consigned or placed on premises of debtor
           
 
  53.     067070090423 filed 05/15/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC

-16-



--------------------------------------------------------------------------------



 



                      Cltrl:  
1 caterpillar model DP115 Forklift Truck S/N 4DP10110 and specified related
equipment
           
 
  54.     067070090281 filed 05/15/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 caterpillar GP50K forklift truck S/N AT33B50173 and specified related
equipment
           
 
  55.     067078276922 filed 07/19/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
United Rentals (North America), Inc.
           
 
        Cltrl:  
1 Genie boom E051310421 60 to 62 ft IC Artic 4WD model Z- 60-34 S/N Z60-2196
           
 
  56.     067081791675 filed 08/16/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Metallurg Vanadium Corporation
           
 
        Cltrl:  
all Vanadium Aluminum 65/35 Ti-17 Master Alloy and Val 40/60 and other goods
goods from time to time consigned or delivered to debtor by secured party
           
 
  57.     067089649221 filed 10/25/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
United Rentals ( North America), Inc.
           
 
        Cltrl:  
1 eq#909541 Sullair TS-32S-400L Rotary Screw Compressor s/n
200610120084
           
 
  58.     067090569789 filed 11/01/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 caterpillar model P6000LP Lift Truck serial number
AT13F03395
           
 
  59.     067096556014 filed 12/26/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation

-17-



--------------------------------------------------------------------------------



 



                      Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 caterpillar model DP90 forklift truck serial number
T32B60224
           
 
  60.     067096713403 filed 12/28/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
2 2006 caterpillar model DP115 Forklift s/n 4 DP10158 and 4DP10159
           
 
  61.     067096809833 filed 12/28/2006            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 SI model Genie-65 self propelled Telescopic Boom Lift s/n
S6006-14504
           
 
  62.     077097675593 filed 01/02/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
Specific equipment detailed on Exhibit A (forklifts)
           
 
  63.     077097136212 filed 01/02/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 Komatsu model FG30HT forklift s/n 203708A with specific
related equipment
           
 
  64.     077099073315 filed 01/18/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
General Electric Capital Corporation
        Addl:  
Minority Alliance Capital, LLC
           
 
        Cltrl:  
1 2006 caterpillar model GP40K s/n AT29C00918
           
 
  65.     077104352948 filed 02/26/2007            
 
        Debtor:  
TDY Industries, Inc.

-18-



--------------------------------------------------------------------------------



 



                      S.P.:  
Summit Funding Group, Inc.
           
 
        Cltrl:  
1 JLG 600S Boom lift s/n 0300102475 and 1 JLG 600A Articulated boom lift s/n
0300105275
           
 
        Assignment number 0771069378 filed 03/19/2007
(assigned to AMSOUTH LEASING ,INC.)            
 
  66.     077105317314 filed 03/06/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Meridian Leasing Corporation
           
 
        Cltrl:  
1 05105-H55F Hyster forklift s/n E008E2125D
           
 
  67.     077112693935 filed 05/04/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
Pacific Rim Capital Corporation
           
 
        Cltrl:  
1 Tow Tractor M1A50 and Equipment detailed in Equipment Schedule 1 to Master
Lease Agreement dated 01/25/2007
           
 
        Amendment number 0771128521 filed 05/07/2007
(Restated collateral description)            
 
  68.     077113286782 filed 05/09/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
ATEL Capital Equipment Fund X, LLC
           
 
        Cltrl:   1 Caterpillar GP40K Lift Truck s/n AT29C01224            
 
  69.     077113287056 filed 05/09/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
ATEL Capital Equipment Fund X, LLC
           
 
        Cltrl:  
1 caterpillar GC45K SWB lift Truck s/n AT87A10329
           
 
  70.     077113288209 filed 05/09/2007            
 
        Debtor:  
TDY Industries, Inc.
        S.P.:  
ATEL Capital Equipment Fund X, LLC
           
 
        Cltrl:  
1 caterpillar GP240K lift Truck s/n AT29C01229

ALLEGHENY TECHNOLOGIES INCORPORATED

-19-



--------------------------------------------------------------------------------



 



Delaware Secretary of State

  A.   UCC Financing Statements
(Search through 06/01/2007)

         
1.
  Secured Party:   Somerset Capital Group, Ltd.
 
  Assignee:   Amebal Capital Corporation
 
  Filing Number:   11255897
 
  Filing Date:   10/17/2001
 
  Cltrl:   Equipment Lease: Lease No. AT1001, Schedule No. 1
 
       
 
  Assignment Number:   22843625 (assigned to Hitachi Credit America Corp)
 
  Filing Date:   11/12/2002
 
       
2.
  Secured Party:   EMC Corporation
 
  Filing Number:   117649690
 
  Filing Date:   11/20/2001
 
  Cltrl:   specific equipment
 
       
3.
  Secured Party:   Hewlett-Packard Financial Services Company, F/K/A Compaq
Financial Services Corporation
 
  Filing Number:   21740632
 
  Filing Date:   07/16/2002
 
  Cltrl:   Equipment Lease: Master Lease and Financing Agreement Number 101495,
equipment located in Pittsburgh, PA
 
       
4.
  Secured Party:   Computer Sales International, Inc.
 
  Filing Number:   22332355
 
  Filing Date:   09/11/2002
 
  Cltrl:   Equipment Lease: Master Lease 191998, Schedule One, equipment located
in Monroe, NC
 
       
 
  Amendment Number:   22630568 (specifies equipment & S/N)
 
  Filing Date:   10/10/2002
 
       
5.
  Secured Party:   Reference Metals Company Inc.
 
  Filing Number:   30702020
 
  Filing Date:   03/20/2003
 
  Cltrl:   Notice filing of Niobium Products consigned pursuant to Supply
Agreement dated February 27, 2003
 
       
6.
  Secured Party:   Allied Metals Corporation
 
  Filing Number:   32212804

-20-



--------------------------------------------------------------------------------



 



         
 
  Filing Date:   08/26/2003
 
  Cltrl:   Notice filing of consigned goods — inventory of high purity iron and
nickel master alloys
 
       
7.
  Secured Party:   CIT Technologies Corporation
 
  Filing Number:   32289976
 
  Filing Date:   08/13/2003
 
  Cltrl:   Equipment Lease: No schedule attached to UCC-1
 
       
8.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   32316910
 
  Filing Date:   08/18/2003
 
  Cltrl:   Equipment Lease: Schedule No. 001 to Master Lease Agreement dated May
20, 2003 (Forsythe Solutions Group, Inc.), located in La Vergne, TN
 
       
9.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   32747809
 
  Filing Date:   10/21/2003
 
  Cltrl:   Equipment Lease: Schedule No. 002 to Master Lease Agreement dated May
20, 2003 (Hyster Sales Company, Forklift Services of Oregon), located in Albany,
OR
 
       
10.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   32747890
 
  Filing Date:   10/21/2003
 
  Cltrl:   Equipment Lease: Schedule No. 003 to Master Lease Agreement dated May
20, 2003 (Forklift Services of Oregon), located in Albany, OR
 
       
11.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   32901786
 
  Filing Date:   10/31/2003
 
  Cltrl:   Equipment Lease: Schedule No. 002 to Master Lease Agreement dated May
20, 2003 (Hyster Sales Company, Forklift Services of Oregon), located in Albany,
OR
 
       
12.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   32901810
 
  Filing Date:   10/31/2003
 
  Cltrl:   Equipment Lease: Schedule No. 003 to Master Lease Agreement dated May
20, 2003 (Forklift Services of Oregon), located in Albany, OR
 
       
13.
  Secured Party:   Computer Sales International, Inc.
 
  Filing Number:   33016014
 
  Filing Date:   11/10/2003
 
  Cltrl:   Equipment Lease: Master Lease 191998, Schedule Two, equipment located
in Pittsburgh, PA
 
       
 
  Amendment Number:   41621509 — collateral located in Monroe, NC

-21-



--------------------------------------------------------------------------------



 



         
 
  Filing Date:   05/25/2004
 
       
14.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   33072330
 
  Filing Date:   11/17/2003
 
  Cltrl:   Equipment Lease: Schedule No. 004 to Master Lease Agreement dated May
20, 2003 (M.H. Precision Systems, Inc.), located in La Vergne, TN
 
       
 
  Assignment Number:   41063017 — assigned to MB Financial Bank, N.A.
 
  Filing Date:   04/15/2004
 
       
15.
  Secured Party:   Gelco Corporation dba GE Fleet Services
 
  Filing Number:   40190571
 
  Filing Date:   01/23/2004
 
  Cltrl:   Equipment Lease
 
       
16.
  Secured Party:   MB Financial Bank N.A.
 
  Filing Number:   40513954
 
  Filing Date:   02/11/2004
 
  Cltrl:   Equipment Lease: Master Lease Agreement dated December 30, 2003 (CB
Toyota-Lift), located in Albany, OR
 
       
17.
  Secured Party:   Ameritech Credit Corporation
 
  Filing Number:   42222331
 
  Filing Date:   08/09/2004
 
  Cltrl:   Equipment Lease: Schedule No. 001-3467500-003
 
       
18.
  Secured Party:   Ameritech Credit Corporation
 
  Filing Number:   42222380
 
  Filing Date:   08/09/2004
 
  Cltrl:   Equipment Lease: Schedule No. 001-3467500-001
 
       
19.
  Secured Party:   Ameritech Credit Corporation
 
  Filing Number:   42373472
 
  Filing Date:   08/23/2004
 
  Cltrl:   Equipment Lease: Schedule No. 001-3467500-004, located in Huntsville,
AL
 
       
 
  Amendment Number:   42373811 — description of leased equipment
 
  Filing Date:   08/23/2004
 
       
20.
  Secured Party:   Lorenz Leasing & Analytics
 
  Filing Number:   42879494
 
  Filing Date:   10/13/2004
 
  Cltrl:   Equipment Lease: Master Lease Agreement dated September 30, 2004 and
Equipment Schedule No. 1
 
       
21.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   43055995
 
  Filing Date:   10/26/2004

-22-



--------------------------------------------------------------------------------



 



         
 
  Cltrl:   Equipment Lease: Schedule No. 005 to Master Lease Agreement dated May
20, 2003 (Hoist Lifttruck, Inc.), located in Albany, OR
 
       
 
  Assignment Number:   43468172 — assigned to MB Financial Bank, N.A.
 
  Filing Date:   12/09/2004
 
       
22.
  Secured Party:   Computer Sales International, Inc.
 
  Filing Number:   43112531
 
  Filing Date:   11/04/2004
 
  Cltrl:   Equipment Lease: Master Lease 191998, Schedule Three, equipment
located in Pittsburgh, PA
 
       
 
  Amendment Number:   50821273 — collateral located in Monroe, NC
 
  Filing Date:   03/11/2005
 
       
 
  Assignment Number:   50853649 — assigned to Bank of Blue Valley
 
  Filing Date:   03/14/2005
 
       
23.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   43328871
 
  Filing Date:   11/23/2004
 
  Cltrl:   Equipment Lease: Schedule No. 006 to Master Lease Agreement dated May
20, 2003 (Pacific NW Yamaha), located in Albany, OR
 
       
 
  Assignment Number:   43468156 — assigned to MB Financial Bank, N.A.
 
  Filing Date:   12/09/2004
 
       
24.
  Secured Party:   IBM Corporation
 
  Filing Number:   43379866
 
  Filing Date:   12/02/2004
 
  Cltrl:   Equipment per IBM Credit LLC Supplement # FT51BJ, Cisco Systems
Router/Bridges
 
       
25.
  Secured Party:   Information Leasing Corporation
 
  Filing Number:   43399161
 
  Filing Date:   12/03/2004
 
  Cltrl:   Equipment Lease: Lease No. HDS524750004, located in Pittsburgh, PA
 
       
26.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   43527050
 
  Filing Date:   12/14/2004
 
  Cltrl:   Equipment Lease: Acct. # 4158964-001, located in Albany, OR
 
       
27.
  Secured Party:   Herc Exchange, LLC
 
  Filing Number:   50418948
 
  Filing Date:   02/07/2005

-23-



--------------------------------------------------------------------------------



 



         
 
  Cltrl:   (1) Quincy Compressor; Model QSI1500; S/N UN0503209, Herc ID:
005904015, Doc. 8617480-001; (1) Quincy Dryer; Model QPNC1200; S/N QR984881;
Herc ID 052044017, Doc. 8617480-001
 
       
28.
  Secured Party:   IBM Corporation
 
  Filing Number:   50634551
 
  Filing Date:   02/28/2005
 
  Cltrl:   Equipment per IBM Credit LLC Supplement # FT4G4H, Cisco Systems
Router/Bridges
 
       
29.
  Secured Party:   CIT Technologies Corporation
 
  Filing Number:   50640053
 
  Filing Date:   02/15/2005
 
  Cltrl:   Equipment Lease: Schedule No. 002 to Master Lease Agreement dated May
27, 2003 (Logicalis), located in La Vergne, TN
 
       
30.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   50812520
 
  Filing Date:   03/11/2005
 
  Cltrl:   Equipment Lease: Schedule No. 008 to Master Lease Agreement dated May
20, 2003 (Equipco Material Handling Solutions), located in Albany, OR
 
       
 
  Assignment Number:   51088492 — to MB Financial Bank, N.A.
 
  Filing Date:   04/08/2005
 
       
31.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   50849787
 
  Filing Date:   03/17/2005
 
  Cltrl:   Equipment Lease: Acct. # 4158964-002
 
       
32.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   50849811
 
  Filing Date:   03/17/2005
 
  Cltrl:   Equipment Lease: Acct. # 4158964-003
 
       
33.
  Secured Party:   IBM Corporation
 
  Filing Number:   51317396
 
  Filing Date:   04/28/2005
 
  Cltrl:   Equipment per IBM Credit LLC Supplement # FT51BJ, Cisco Systems
Router/Bridges
 
       
34.
  Secured Party:   Donlen Corporation
 
  Filing Number:   514229225
 
  Filing Date:   04/26/2005
 
  Cltrl:   Equipment Lease: 2000 Caterpillar 950G, Wheel Loader, S/N 3JW01424
 
       
35.
  Secured Party:   Somerset Capital Group, Ltd.

-24-



--------------------------------------------------------------------------------



 



         
 
  Filing Number:   51593228
 
  Filing Date:   05/24/2005
 
  Cltrl:   Equipment Lease: Schedule No. 001 to the Lease Agreement dated April
27, 2005
 
       
36.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   51981605
 
  Filing Date:   06/28/2005
 
  Cltrl:   Equipment Lease: Acct. # 4162665001
 
       
37
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   51981761
 
  Filing Date:   06/28/2005
 
  Cltrl:   Equipment Lease: Acct. # 4162665002
 
       
38.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   51981993
 
  Filing Date:   6/28/2005
 
  Cltrl:   Equipment Lease: Acct. # 4162665003
 
       
39.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   51982215
 
  Filing Date:   06/28/2005
 
  Cltrl:   Equipment Lease: Acct. # 4162665004
 
       
40.
  Secured Party:   IBM Corporation
 
  Filing Number:   51999177
 
  Filing Date:   06/29/2005
 
  Cltrl:   Equipment per IBM Credit LLC Supplement # FT51BJ, Cisco Systems
Router/Bridges
 
       
41.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   52255918
 
  Filing Date:   07/21/2005
 
  Cltrl:   1 Taylor model T5205 Forklift s/n 32079
 
       
42.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   52771039
 
  Filing Date:   09/07/2005
 
  Cltrl:   1 Taylor model THC500L forklift s/n32288
 
       
43.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital LLC
 
  Filing Number:   53969426
 
  Filing Date:   12/15/2005
 
  Cltrl:   1 Caterpillar AT13Fo2092 forklift
 
       
44.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital LLC
 
  Filing Number:   53969590
 
  Filing Date:   12/15/2005

-25-



--------------------------------------------------------------------------------



 



         
 
  Cltrl:   1 Caterpillar MJH04495 Skid Steer Loader
 
       
45.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   53970036
 
  Filing Date:   12/15/2005
 
  Cltrl:   1 Caterpillar MJH04495 Skid Steer Loader
 
       
46.
  Secured Party:   De Lage Landen Financial Services, Inc.
 
  Filing Number:   60043067
 
  Filing Date:   01/05/2006
 
  Cltrl:   Equipment specified under Master Lease Agreement 492
 
       
47.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   60078881
 
  Filing Date:   01/03/2006
 
  Cltrl:   Equipment Lease Precaution filing
 
       
 
  Amendment Number:   60701565
 
  Filing Date:   02/23/2006
 
  Add cltrl:   1 Royal 2005 Lift Truck with Crucible Clamp
 
       
 
  Amendment Number:   60701631
 
  Filing Date:   02/23/2006
 
  Add cltrl:   1 2005 Bobcat S185 Loader
 
       
48.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   60078899
 
  Filing Date:   01/03/2006
 
  Cltrl:   Precaution Filing
 
       
49.
  Secured Party:   De Lage Landen Financial Services, Inc.
 
  Filing Number:   60127696
 
  Filing Date:   01/12/2006
 
  Cltrl:   1 Hoist F220 28506 2 Hoist F220 28507 and all components
 
       
50.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   60224691
 
  Filing Date:   01/12/2006
 
  Cltrl:   1 2005 Royal T300C Lift Truck with Crucible Clamp s/n 552195
 
       
51.
  Secured Party:   Meridian Leasing Corporation
 
  Filing Number:   61452531
 
  Filing Date:   04/27/2006
 
  Cltrl:   Specific Equipment detailed on Exhibit A
 
       
 
  Assignment Number:   62314425

-26-



--------------------------------------------------------------------------------



 



         
 
  Filing Date:   06/30/2006     Assigned to FIRST EAGLE NATIONAL BANK
 
       
52.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   61501147
 
  Filing Date:   04/28/2006
 
  Cltrl:   2 Taylor model truck T520S Forklift s/n 32750
 
       
53.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital , LLC
 
  Filing Number:   61743913
 
  Filing Date:   05/15/2006
 
  Cltrl:   1 caterpillar model GP50K s/n AT33B50173 and specific related
equipment
 
       
54.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   614743947
 
  Filing Date:   05/15/2006
 
  Cltrl:   1 2005 caterpillar forklift truck, s/n 4DP10110 and specific related
equipment
 
       
55.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   63819364
 
  Filing Date:   11/01/2006
 
  Cltrl:   1 caterpillar model P6000LP Lift Truck s/n AT13FO3395
 
       
 
  Amendment Number:   64274262
 
  Filing Date:   11/29/2006     (MINORITY ALLIANCE CAPITAL amended to be the
Assignor and not the additional secured party)
 
       
57.
  Secured Party:   Meridian Leasing Corporation
 
  Filing Number:   64241154
 
  Filing Date:   11/21/2006
 
  Cltrl:   1 model H50FT lift Truck s/n L17B097910
 
       
58
  Secured Party:   Meridian Leasing Corporation
 
  Filing Number:   624241170
 
  Filing Date:   11/21/2006
 
  Cltrl:   1 model S155XL2 Hyster lift Truck s/nC024V027650
 
       
59.
  Secured Party:   General Electric Capital Corporation
 
  Filing Number:   64588513
 
      Minority Alliance Capital, LLC
 
  Filing Date:   12/30/2006
 
  Cltrl:   1 2006 Caterpillar model GP40K Fork Lift Truck s/n AT29C00918

-27-



--------------------------------------------------------------------------------



 



         
60.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   70065390
 
  Filing Date:   12/27/2006
 
  Cltrl:   1 caterpillar model DP90 Fork Lift truck s/n T32B60224
 
       
61.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   70068030
 
  Filing Date:   12/28/2006
 
  Cltrl:   1 SI model Genie Self Propelled Telescopic Boom Lift s/n S6006-14504
 
       
62.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   40068162
 
  Filing Date:   12/28/2006
 
  Cltrl:   8 Caterpillar Forklifts, specified serial numbers
 
       
63.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   70068253
 
  Filing Date:   12/28/2006
 
  Cltrl:   2 Caterpillar model DP115 forklifts, s/n 4DP10158, 4DP10159
 
       
64.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   70077023
 
  Filing Date:   12/29/2006
 
  Cltrl:   18 Caterpillar forklift truck with specified serial numbers
 
       
65.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  Filing Number:   70108828
 
  Filing Date:   01/03/2007
 
  Cltrl:   2006 Komatsu model FG30HT forklift and specified related equipment
 
       
66.
  Secured Party:   Meridian Leasing Corporation
 
  Filing Number:   70418466
 
  Filing Date:   01/30/2006
 
  Cltrl:   1 Hyster model S80FTBCS lift truck s/n G004V1768D
 
       
67.
  Secured Party:   Summit Funding Group, Inc.
 
  Filing Number:   70778364
 
  Filing Date:   02/26/2007

-28-



--------------------------------------------------------------------------------



 



         
 
  Cltrl:   1 Boom JLG 600S Boom Lift and 1 JLG 600A 60’ Articulated Boom Lift
 
       
 
  Assignment Number:   71126621
 
  Filing Date   03/19/2007     (Assigned AMSOUTH LEASING, LTD.)
 
       
68.
  Secured Party:   Meridian Leasing Corporation
 
  Filing Number:   70922814
 
  Filing Date:   03/07/2007
 
  Cltrl:   1 model 05105-H550F hyster forklift s/n E008E02125D
 
       
 
  Assignment Number:   713430777
 
  Filing Date:   04/03/2007     (Assigned to FIRST EAGLE NATIONAL BANK)
 
       
69.
  Secured Party:   CSI Leasing, Inc.
 
  Filing Number:   71273910
 
  Filing Date:   04/05/2007
 
  Cltrl:   Various computer equipment
 
       
70.
  Secured Party:   Pacific Rim Capital, Inc.
 
  Filing Number:   471691467
 
  Filing Date:   05/04/2007
 
  Cltrl:   1 tug Tow Tractor M1A50 and goods leased by Pacific Rim
 
       
 
  Assignment Number:   72163771
 
  Filing Date:   06/08/2007     Assigned to MB FINANCIAL BANK, NA
 
       
71.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital LLC
 
  Filing Number:   71715506
 
  Filing Date:   05/02/2007
 
  Cltrl:   2 2006 hsyter model S155XL forklift trucks s/n C024V02946E,
C024V02890D
 
       
72.
  Secured Party:   Atel Capital Equipment Fund X, LLC
 
  Filing Number:   71759611
 
  Filing Date:   05/09/2007
 
  Cltrl:   1 caterpillar GP40& Lift Truck s/n AT29C01224 and specific related
equipment
 
       
73.
  Secured Party:   Atel Capital Equipment Fund X, LLC
 
  Filing Number:   71759645
 
  Filing Date:   05/09/2007
 
  Cltrl:   1 caterpillar GC45K SWB lift truck s/n AT87A10329 and specific
related equipment
 
       
74.
  Secured Party:   Atel Capital Equipment

-29-



--------------------------------------------------------------------------------



 



         
 
  Filing Number:   71759678
 
  Filing Date:   05/09/2007
 
  Cltrl:   1 caterpillar GP40K lift truck s/n AT29C01229 And specific related
equipment

Pennsylvania Secretary of State

  A.   UCC Financing Statements
(Results through 06/12/2007)

         
1.
  Secured Party:   De Lage Landen Financial Services, Inc.
 
  File Number:   2003037666
 
  File Date:   04/16/2003
 
  Cltrl:   5 hyster model forklifts
 
       
2.
  Secured Party:   De Lage Landen Financial Services, Inc.
 
  File Number:   20030400679
 
  File Date:   04/24/20035
 
  Cltrl:   5 hyster model forklifts
 
       
3.
  Secured Party:   De Lage Landen Financial Services, Inc.
 
  File Number:   20030471466
 
  File Date:   05/12/2003
 
  Cltrl:   5 hyster model forklifts
 
       
4.
  Secured Party:   De Lage Landen Financial Services, Inc.
 
  File Number:   20030486876
 
  File Date:   05/15/2003
 
  Cltrl:   5 hyster model forklift trucks
 
       
5.
  Secured Party:   Wells Fargo Equipment
 
  File Number:   2006020102802
 
  File Date:   02/01/2006
 
  Cltrl:   2 kalmar lift trucks
 
       
6.
  Secured Party:   General Electric Capital Corporation Minority Alliance
Capital, LLC
 
  File Number:   2006070301436
 
  File Date:   07/03/2006
 
  Cltrl:   2 2006 Pegasus model Lift Trucks

ALLEGHENY LUDLUM
Tradename for Jessop Steel Company
See Results for Allegheny Ludlum Corporation

         
15.
  Secured Party:   1st Source Bank Construction Equipment Division
 
  File Number:   36670976

-30-



--------------------------------------------------------------------------------



 



         
 
  File Date:   09/24/2002
 
  Cltrl:   1 Waldon Model 6000C Articulated Unitractor S/N 28558. Together with
all present and future attachments, accessories, substitutions, replacement
parts, repairs, additions, documents and certificates of title, ownership or
origin with respect to the equipment and all proceeds thereof, including rental
and or lease receipts for informational purposes only —

JEWEL ACQUISITION, LLC

  A.   Open-End Mortgage dated June 19, 1996 between J&L Specialty Steel, Inc.
and Beaver County Corporation for Economic Development recorded in the Office of
Recorder of Deeds of Beaver County Pennsylvania in Mortgage Book Vol. 1431, page
699 (Securing $3,000,000 in original principal amount)     B.   Mortgage,
Security Agreement and Assignment of Leases dated as of the closing date of J&L
Acquisition between Jewel Acquisition, LLC and J&L Specialty Steel, LLC.
(Securing amounts due under the ALC J&L Note and the Jewel J&L Note).     C.  
Security Agreement to be dated as of the closing date of J&L Acquisition between
Jewel Acquisition, LLC and J&L Specialty Steel, LLC. (Securing amounts due under
the ALC J&L Note and the Jewel J&L Note)     D.   Escrowed Funds (approx.
$825,000) under Waste Water Sewer Line Project Extension Project Agreement dated
as of January 15, 1999 between J&L Specialty Steel and the City of Canton, Ohio
(Securing obligations under sewer line extension project to be assumed by
Jewel).     E.   Mechanic’s Lien dated January 5, 2004 filed by Process Systems
& Services, Inc. in the Court of Common Pleas of Beaver County, Pennsylvania at
Docket No. 40002-2004 with lien amount of $2,936,107.64, plus interest, against
premises described as the Midland Plant Engineering Building and prepickling
building located at Midland Plant. Removal of this lien is contractually
guaranteed by Arcelor SA.

Delaware Secretary of State

  A.   UCC Financing Statements
(Results through 06/01/2007)

-31-



--------------------------------------------------------------------------------



 



         
1.
  Debtor:   Jewel Acquisition, LLC
 
  Secured Party:   The Director of Development of the State of Ohio
 
  File Number:   41528514
 
  Filing Date:   06/02/2004
 
  Cltrl:   A slitting line and a packaging line purchased from The Monarch Tool
Machine Company per P.O. # 356433 & 356522
 
       
3.
  Debtor:   Jewel Acquisition, LLC
 
  Secured Party:   Arcelor Finance SCA & J&L Specialty Steel, LLC
 
  File Number:   41555129
 
  Filing Date:   06/04/2004
 
  Cltrl:   Purchased Assets per Asset Purchase Agreement dated February 16, 2004
and Premises in Beaver County
 
       
 
  Amendment File Number:   41977653
 
  File Date:   07/14/2004
 
  Amendment:   Arcelor Finance SCA replaced by Arecelor USA Holding, Inc. as
secured party

Ohio Secretary of State
(Results through 06/13/2007)

  1.   UCC Financing Statements

         
1.
  Secured Party:   Director of Development of the State of Ohio
 
  File Number:   OH000778003088
 
  File Date:   06/03/2004
 
  Cltrl:   Specific Equipment detailed on project description

-32-



--------------------------------------------------------------------------------



 



Schedule 5.1.1
To Credit Agreement
States of Qualification

              State of   States in     Incorporation/   Which Qualified Name of
Loan Party   Organization   to do Business
 
       
ATI Funding Corporation
  Delaware   N/A
 
       
TDY Holdings, LLC
  Delaware   N/A
 
       
Allegheny Technologies Incorporated
  Delaware   California
Indiana
Pennsylvania
 
       
Oregon Metallurgical Corporation
  Oregon   New Jersey
North Carolina
Pennsylvania
 
       
Allegheny Ludlum Corporation
  Pennsylvania   Alabama
California
Connecticut
Georgia
Illinois
Indiana
Massachusetts
Michigan
Missouri
New York
Ohio
Oklahoma
South Carolina
Texas
 
       
ATI Properties, Inc.
  Delaware   California
Oregon
 
       
TDY Industries, Inc.
  California   Alabama
Arizona
Arkansas
Colorado
Connecticut

 



--------------------------------------------------------------------------------



 



              State of   States in     Incorporation/   Which Qualified Name of
Loan Party   Organization   to do Business
 
       
 
      District of Columbia
 
      Florida
 
      Georgia
 
      Idaho
 
      Illinois
 
      Indiana
 
      Kentucky
 
      Louisiana
 
      Maine
 
      Maryland
 
      Massachusetts
 
      Michigan
 
      Mississippi
 
      Missouri
 
      Montana
 
      Nebraska
 
      Nevada
 
      New Hampshire
 
      New Jersey
 
      New Mexico
 
      New York
 
      North Carolina
 
      Ohio
 
      Oklahoma
 
      Oregon
 
      Pennsylvania
 
      South Carolina
 
      South Dakota
 
      Tennessee
 
      Texas
 
      Utah
 
      Virginia
 
      Washington
 
      Wyoming
 
       
ALC Funding Corporation
  Delaware   N/A
 
       
Jewel Acquisition, LLC
  Delaware   Pennsylvania
Ohio
 
       
Jessop Steel, LLC
  Pennsylvania   N/A
 
       
International Hearth Melting, LLC
  Oregon   Washington
 
       
Rome Metals, LLC
  Pennsylvania   N/A

 



--------------------------------------------------------------------------------



 



              State of   States in     Incorporation/   Which Qualified Name of
Loan Party   Organization   to do Business
 
       
TI Oregon, Inc.
  Oregon   California
Illinois
Ohio
 
       
Titanium Wire Corporation
  Pennsylvania   N/A
 
       
ATI Canada Holdings, Inc.
  Delaware   Pennsylvania
 
       
Allegheny Technologies International, Inc.
  California   Pennsylvania
 
       
AII Investment Corp.
  Delaware   N/A
 
       
Environmental, Inc.
  California   Illinois
New Jersey
Pennsylvania
Texas
 
       
AII Acquisition, LLC
  Pennsylvania   N/A
 
       
ATI Titanium LLC
  Delaware   Pennsylvania
Utah

 



--------------------------------------------------------------------------------



 



Schedule 5.1.2
To Credit Agreement
Subsidiaries
Subsidiaries are wholly-owned unless otherwise indicated. For certain
Subsidiaries, an additional level of indentation indicates ownership by the
non-indented entity immediately above.

         
Allegheny Technologies Incorporated
       
ATI Funding Corporation (subsidiaries listed separately)
       
TDY Holdings, LLC (subsidiaries listed separately)
       
Allegheny Technologies Holdings S.A.R.L.
       
Uniti LLC (50%)
       
 
       
Oregon Metallurgical Corporation
       
International Hearth Melting, LLC
       
Rome Metals, LLC
       
TI Oregon Inc. (subsidiaries listed separately)
       
MZI, LLC (33%)
       
ATI Properties, Inc. (8%)
       
Oregon Plasma Melting Partnership (50%)
       
 
       
Allegheny Ludlum Corporation
       
AII Acquisition, LLC (subsidiaries listed separately)
       
ALC Funding Corporation
       
ATI Properties, Inc. (54%)
       
Shanghai STAL Precision Stainless Steel Co. Ltd. (60%)
       
Jewel Acquisition, LLC
       
ATI Allegheny China Holdings Srl
       
Allegheny Specialty Metals (Shanghai) Trading Co. Ltd.
       
 
       
ATI Properties, Inc.
       
None
       
 
       
TDY Industries, Inc.
       
Forgemasters, Inc.
       
SMP Metals, Inc.
       
TDY Companies, Inc.
       
Teledyne Systems Company, Inc.
       
Teledyne Electronic Systems, Inc.
       
MZI, LLC (33%)
       
Stellram, S.A. de C.V. (99.2%)
       
ATI Properties, Inc. (38%)
       
Allegheny Ludlum Corporation (10%) (subsidiaries listed separately)
       
ATI Titanium LLC
       
TDY do Brazil Ltda. (1.66%)
       
ATI Rodney GmbH (82.1%)
       

 



--------------------------------------------------------------------------------



 



         
ALC Funding Corporation
       
None
       
 
       
ATI Funding Corporation
       
Allegheny Ludlum Corporation (90%) (subsidiaries listed separately)
       
Oregon Metallurgical Corporation (subsidiaries listed separately)
       
 
       
Jessop Steel, LLC
       
None
       
 
       
TDY Holdings, LLC
       
Allegheny Technologies International, Inc. (subsidiaries listed separately)
       
ATI Canada Holdings, Inc. (subsidiaries listed separately)
       
Environmental, Inc.
       
Kooi U.S.A. Inc.
       
ATI Rodney GmbH (17.9%)
       
Powertronic Systems, Inc. (94.1%)
       
TDY Intercontinental Ltd.
       
Relentless Insurance Inc.
       
ATI Stellram S.r.L
       
TDY Industries, Inc. (subsidiaries listed separately)
       
Teledyne Exploration Company
       
Teledyne Packaging Puerto Rico, Inc.
       
Teledyne Fluid Systems (Thailand) Ltd. (97.2%)
       
TDY Holdings Limited
       
TDY Trustees Limited
       
TDY Limited
       
TDY Landis Machine Limited
       
Cuttech Limited
       
ATI Stellram Limited
       
ATI Garryson Limited
       
Stellram Cuttech Manufacturing Limited
       
Jessop-Saville Limited
       
ATI Allvac Limited
       
Allegheny Technologies Limited
       
Allegheny Technologies GmbH
       
Allegheny Technologies Japan Ltd.
       
TDY S.A. (Switzerland)
       
Metalworking Products AG
       
Teledyne Saudi Arabia Ltd. (60%)
       
TDY International Trading Company, S.A.
       
TDY Venezuela, S.A.
       
TDY Services, S.A.
       
TDY Theta S.A. de C.V. (99.4%)
       
Independent Exploration Company, Inc.
       
ATI Stellram S.A. (Switzerland)
       
Stellram Iberica S.A. (72.4%)
       

 



--------------------------------------------------------------------------------



 



         
ATI Stellram GmbH
       
Stellram A.S. (40%)
       
Teledyne de Argentina S.A. (50%)
       
Western Mining Technology, Inc. (50%)
       
 
       
International Hearth Melting, LLC
       
None
       
 
       
Rome Metals, LLC
       
None
       
 
       
TI Oregon Inc.
       
Titanium Wire Corporation
       
ATI Holding S.A.S.
       
ATI Stellram S.A.S. (France)
       
Allegheny Technologies S.A.S
ATI Stellram Iberica S.A. (12.5%)
       
 
       
Titanium Wire Corporation
       
None
       
 
       
ATI Canada Holdings, Inc.
       
Metalworking Products Canada Co.
       
TDY Princeton, Inc.
       
 
       
Allegheny Technologies International, Inc.
       
Allegheny Technologies Asia, Inc.
       
Teledyne de Argentina S.A. (50%)
       
Stellram, S.A de C.V. (8%)
       
TDY do Brazil Ltda. (98.34%)
       
Farrris do Brazil Industria Commercio Ltda.(99.64%)
       
TDY Hong Kong Ltd. (0.01%)
       
TDY Industries de Mexico S.A. de C.V. (1%)
       
Teledyne Ukraine Ltd. (10%)
       
TDY International de Mexico S.A. de C.V. (99.8%)
       
TDY Transcontinental, Inc.
       
TDY Hong Kong Ltd. (99.9%)
       
ATI Allegheny Netherlands Holdings BV
       
Allegheny Technologies Taiwan, Inc.***
       
TDY Industries de Mexico S.A. de C.V. (99%)
       
Teledyne Ukraine Ltd. (90%)
       
TDY International de Mexico S.A. de C.V. (0.2%)
       

 

***   Allegheny Technologies Taiwan, Inc. (“ATTI”) will become a wholly-owned
subsidiary of ATI Allegheny Netherlands Holdings BV (the “BV”) after approval by
the Taiwan Investment Commission of the transfer of ATTI shares to the BV is
obtained and certain other corporate formalities occur, expected August 2007.

 



--------------------------------------------------------------------------------



 



         
AII Acquisition, LLC
       
AII Investment Corp.
       
Jessop Steel, LLC
       
B&L Enterprises, Ltd.
       
 
       
AII Investment Corp.
       
None
       
 
       
Environmental, Inc.
       
None
       
 
       
ATI Titanium LLC
       
None
       
 
       
Jewel Acquisition, LLC
       
None
       

 



--------------------------------------------------------------------------------



 



Schedule 5.1.5
To Credit Agreement
Litigation
For purposes of this Schedule, “the Company” refers to ATI and its Subsidiaries
unless the context requires otherwise. The following matters are disclosed for
informational purposes without regard to the materiality threshold set forth in
Section 5.1.5 of the Credit Agreement:
     In April 2005, an unfavorable judgment of $5.3 million, including
compensatory damages and prejudgment interest, was issued against TDY
Industries, Inc. in a case filed in the United States District Court for the
Northern District of Alabama relating to a disputed tantalum graded powder raw
material supply arrangement. The supplier alleged that ATI Metalworking Products
had failed to purchase certain tantalum graded powder under a supply contract,
and TDY defended on the basis that the arrangement was a consignment with no
purchase obligation. The Company’s appeal of the adverse decision was denied in
the third quarter 2006 and in October 2006, the Company paid the $5.6 million
judgment, including interest.
     A number of other lawsuits, claims and proceedings have been or may be
asserted against the Company relating to the conduct of its currently and
formerly owned businesses, including those pertaining to product liability,
patent infringement, commercial, employment, employee benefits, taxes,
environmental and health and safety, and stockholder matters. While the outcome
of litigation cannot be predicted with certainty, and some of these lawsuits,
claims or proceedings may be determined adversely to the Company, management
does not believe that the disposition of any such pending matters is likely to
have a material adverse effect on the Company’s consolidated financial condition
or liquidity, although the resolution in any reporting period of one or more of
these matters could have a material adverse effect on the Company’s results of
operations for that period.
See also Schedule 5.1.13 “Environmental”, which is incorporated by reference
into this Schedule 5.1.5, for additional information.

 



--------------------------------------------------------------------------------



 



Schedule 5.1.12
To Credit Agreement
ERISA Matters
Certain employees of Oregon Metallurgical Corporation participate in the Western
Independent Shops Pension Trust. The Western Independent Shops Pension Trust is
a multi-employer pension plan which is currently underfunded. Were Oregon
Metallurgical Corporation to withdrawal from this pension plan during the
10/1/2006 — 9/30/2007 plan year, the withdrawal liability would be approximately
$10.7 million.

 



--------------------------------------------------------------------------------



 



Schedule 5.1.13
To Credit Agreement
Environmental
For purposes of this Schedule, “the Company” refers to ATI and its Subsidiaries
unless the context requires otherwise. The following matters are disclosed for
informational purposes without regard to the materiality threshold set forth in
Section 5.1.13 of the Credit Agreement:
     The Company is subject to various domestic and international environmental
laws and regulations that govern the discharge of pollutants, and disposal of
wastes, and which may require that they investigate and remediate the effects of
the release or disposal of materials at sites associated with past and present
operations. The Company could incur substantial cleanup costs, fines and civil
or criminal sanctions, third party property damage or personal injury claims as
a result of violations or liabilities under these laws or non-compliance with
environmental permits required at our facilities. The Company is currently
involved in the investigation and remediation of a number of our current and
former sites as well as third party sites.
     Based on currently available information, the Company does not believe that
there is a reasonable possibility that a loss exceeding the amount already
accrued for any of the sites with which the Company is currently associated
(either individually or in the aggregate) will be an amount that would be
material to a decision to buy or sell ATI’s securities.
     At March 31, 2007, the Company’s reserves for environmental remediation
obligations totaled approximately $24 million, of which approximately
$13 million were included in other current liabilities. The reserve includes
estimated probable future costs of $10 million for federal Superfund and
comparable state-managed sites; $8 million for formerly owned or operated sites
for which the Company has remediation or indemnification obligations; $4 million
for owned or controlled sites at which Company operations have been
discontinued; and $2 million for sites utilized by the Company in its ongoing
operations. The Company continues to evaluate whether it may be able to recover
a portion of future costs for environmental liabilities from third parties.
     The timing of expenditures depends on a number of factors that vary by
site. The Company expects that it will expend present accruals over many years
and that remediation of all sites with which it has been identified will be
completed within thirty years.
     With respect to proceedings brought under the federal Superfund laws, or
similar state statutes, the Company has been identified as a potentially
responsible party (PRP) at approximately 28 of such sites, excluding those at
which such entity believes it has no future liability. The involvement is
limited or de minimis at approximately 21 of these sites, and the potential loss
exposure with respect to any of the remaining seven individual sites is not
considered to be material.
     The Company is a party to various cost-sharing arrangements with other PRPs
at the sites. The terms of the cost-sharing arrangements are subject to
non-disclosure agreements as confidential information. Nevertheless, the
cost-sharing arrangements generally require all PRPs

 



--------------------------------------------------------------------------------



 



to post financial assurance of the performance of the obligations or to pre-pay
into an escrow or trust account their share of anticipated site-related costs.
In addition, the Federal government, through various agencies, is a party to
several such arrangements.
     In June 2003, the San Diego Unified Port District (“Port District”)
commenced an action in U.S. District Court for the Southern District of
California against TDY Industries, Inc. (TDY) asserting federal, state and
common law claims related to alleged environmental contamination on property
located in San Diego and formerly leased by TDY. The complaint sought
unspecified damages and a declaratory judgment as to TDY’s liability for
contamination on the property. TDY asserted a counterclaim as well as claims
against neighboring property owners and former and current operators related to
the environmental condition of the San Diego facility. The San Diego
International Airport (“Airport”), the current operator of the San Diego
Property, asserted a cross claim against TDY alleging federal, state and common
law claims relating to the alleged environmental contamination and seeking
losses relating to the Airport’s alleged inability to redevelop the property. In
December 2006, General Dynamics Corporation, a former neighboring property
operator, commenced a separate but related action against TDY. General Dynamics
alleged federal claims relating to alleged environmental contamination emanating
from the San Diego property that has allegedly impacted General Dynamic’s
property. A settlement of the litigation, the related cross claim of the San
Diego International Airport and the related action commenced in December 2006 by
General Dynamics Corporation against TDY was finalized in April 2007.
     Separately, the Port District requested that the California Department of
Toxic Substances Control (“DTSC”) evaluate whether the San Diego property is
regulated as a hazardous waste transportation, storage, or disposal facility
under the Resource Conservation and Recovery Act (“RCRA”) and similar state
laws. The Company has submitted a work plan to the DTSC for closure of four
solid waste management units at the facility, in connection with other work that
is being done at the Site. The DTSC commented on the work plan and TDY is
addressing the comments.
     TDY has conducted an environmental assessment of the San Diego facility
pursuant to an October 2004 Order, as revised and amended, from the San Diego
Regional Water Quality Control Board (“Regional Board”). TDY will perform
remediation activities pursuant to the Order. At March 31, 2007, the Company had
adequate reserves for these matters. However, the cost of the remediation cannot
be predicted with certainty and could have a material adverse affect on the
Company’s results of operations and financial condition.
     TDY and another wholly-owned subsidiary of the Company, among others, have
been identified by the U.S. Environmental Protection Agency (EPA) as PRPs at the
Li Tungsten Superfund Site in Glen Cove, New York. The Company believes that
most of the contamination at the site resulted from work done while the U.S.
Government either owned or controlled operations at the site, or from processes
done for various governmental agencies, and that the U.S. Government is liable
for a substantial portion of the remediation costs at the site. In
November 2000, TDY filed a cost recovery and contribution action against the
U.S. Government. In March 2003, the Court ordered the parties to the action to
fund a portion of the remediation costs at the site. In July 2004, TDY, the U.S.
Government and the EPA entered into

 



--------------------------------------------------------------------------------



 



an Interim Agreement, under which the U.S. Government funded $20.9 million and
TDY funded $1 million of the remediation costs at the site. In November 2005,
TDY sued other PRPs at the site seeking contribution to the response costs that
have been and will continue to be incurred at the site. TDY, the other PRPs and
the U.S. Government reached a resolution of this matter and a consent judgment
has been lodged with the court. Under the consent judgment, TDY will complete
the remediation of the remaining portions of the site and will receive
contribution from other PRPs. Based on information presently available, the
Company believes its reserves on this matter are adequate. However, the cost of
the remediation cannot be predicted with certainty and could have a material
adverse affect on the Company’s results of operations and financial condition.
     Since 1990, TDY has been operating under a Corrective Action Order from the
EPA for a facility that TDY owns and formerly operated in Hartville, Ohio. TDY
has prepared a plan to carry out additional remediation activities, which has
been approved by the EPA. The plan was modified slightly in 2006 and
implementation commenced in 2007. The Company believes its reserves for the
costs it expects to incur for the remediation activities are adequate.
     In a letter dated May 20, 2004, the EPA informed a subsidiary of the
Company that it alleges that the company and forty other potentially responsible
parties (PRPs) are not in compliance with the Unilateral Administrative Order
(UAO) issued to the company and the PRPs for the South El Monte Operable Unit of
the San Gabriel Valley (California) Superfund Site, a multi-part area-wide
groundwater cleanup. The EPA indicated that it may take action to enforce the
UAO and collect penalties, as well as reimbursement of the EPA’s costs
associated with the site. The PRPs are in mediation with the EPA to resolve
their obligations under the UAO on both technical and legal grounds, and
enforcement of the UAO has been stayed.
     A number of other lawsuits, claims and proceedings have been or may be
asserted against the Company relating to the conduct of their respective
currently and formerly owned businesses, including those pertaining to product
liability, patent infringement, commercial, employment, employee benefits,
taxes, environmental and health and safety, and stockholder matters. While the
outcome of litigation cannot be predicted with certainty, and some of these
lawsuits, claims or proceedings may be determined adversely to the Company,
management does not believe that the disposition of any such pending matters is
likely to have a material adverse effect on the Company’s consolidated financial
condition or liquidity, although the resolution in any reporting period of one
or more of these matters could have a material adverse effect on the Company’s
results of operations for that period.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(A)
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT
     Reference is made to the Credit Agreement, dated July      , 2007 (as
amended, supplemented, modified or restated from time to time, the “Credit
Agreement”), by and among ATI Funding Corporation, a Delaware corporation (“ATI
Funding”), TDY Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI
Funding and TDYH are each, a “Borrower” and collectively, the “Borrowers”), the
Guarantors (as defined in the Credit Agreement) party thereto, PNC Bank,
National Association (“PNC Bank”), various other financial institutions which
are now or hereafter become a party thereto (PNC Bank and such other financial
institutions are each, a “Lender” and collectively, the “Lenders”) and PNC Bank,
as administrative agent for the Lenders (in such capacity, the “Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings.
                                                (the “Assignor”) and
                                         (the “Assignee”), intending to be
legally bound hereby, make this Assignment and Assumption Agreement (“Assignment
and Assumption”) this            day of                     , 200      and
hereby agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, WITHOUT RECOURSE to the Assignor
and without any representations and warranties except as set forth in Section 2
below, a ___ percent (___%) interest in and to all of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below) including, without limitation, such percentage interest in the Assignor’s
Commitments as in effect on the Effective Date, the Loans owing to the Assignor
on the Effective Date and the Notes evidencing the outstanding Loans held by the
Assignor.
     2. The Assignor (i) represents and warrants that, as of the date hereof,
its Revolving Credit Commitment is $                    , the unpaid principal
amount of the Revolving Credit Loans owing to the Assignor is
$                    , its Swing Loan Commitment is $          , the unpaid
principal amount of the Swing Loans owing to the Assignor is
$                     (ii) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or any of the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
of the Loan Documents or any other instrument or document furnished pursuant
thereto; (iv) makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under the
Credit Agreement or any of the Loan Documents or any other instrument or
document furnished

 



--------------------------------------------------------------------------------



 



pursuant thereto; and (v) attaches the Notes referred to in paragraph 1 above
and requests that the Agent exchange such Notes for new Notes as follows:
[INSERT ASSIGNOR’S INSTRUCTIONS]
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements (if any) referred to
in Section 5.1.6 [Financial Statements] and Section 7.3 [Reporting Requirements]
of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Agent to take such
actions on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof; (iv) agrees that it will become
a party to and be bound by the Credit Agreement on the Effective Date (including
without limitation, the provisions of Section 10.8 [Successors and Assigns]) as
if it were an original Lender thereunder and will have all of the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender; and (v) specifies as its address for notices the office set forth
beneath its name on the signature page hereof.
     4. The effective date of this Assignment and Assumption shall be the
                     day of                                         ,
20           (the “Effective Date”). Following the execution of this Assignment
and Assumption, it will be delivered to the Agent for acceptance and recording
by the Agent.
     5. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement, and the Commitments of
the Assignor and the Assignee shall be as set forth in Schedule I hereto.
     6. Upon such acceptance and recording, from and after the Effective Date,
the Agent shall make all payments under the Credit Agreement and the Notes in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and Commitment Fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.
     7. The Assignor makes this assignment to the Assignee in consideration of
the payment by the Assignor to the Agent of Three Thousand Five Hundred and
00/100 Dollars ($3,500.00), receipt of which is hereby acknowledged by the
Agent.

-2-



--------------------------------------------------------------------------------



 



     8. This Assignment and Assumption shall be governed by and construed in
accordance with the internal Law, and not the Law of conflicts, of the
Commonwealth of Pennsylvania.
     9. Each of the parties to this Assignment and Assumption agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment and Assumption.
     10. The Assignee hereby agrees to indemnify and hold the Assignor harmless
from and against any and all losses, costs and expenses (including, without
limitation, attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s performance or
non-performance of obligations assumed under this Assignment and Assumption.
     11. This Assignment and Assumption embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.
     12. [This section is applicable only if the Assignee is incorporated
outside of the United States.] [The Assignee has delivered at least five
(5) Business Days prior to the Effective Date two (2) duly completed copies of
Internal Revenue Service Form W-9, W-8BEN or W-8IMY, or other applicable form
prescribed by the Internal Revenue Service, certifying that such Assignee is
entitled to receive payments under the Credit Agreement and the other Loan
Documents without deduction or withholding of any United States federal income
taxes, or is subject to such tax at a reduced rate under an applicable tax
treaty.]
[INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Assignment and
Assumption by their duly authorized officers on the date first above written.

            [NAME OF ASSIGNOR]
      By:           Name:           Title:           [NAME OF ASSIGNEE]
      By:           Name:           Title:        

            Notice Address:                                    Telephone No:    
    Telecopier No:         Attn:         Email Address:      

-4-



--------------------------------------------------------------------------------



 



         

CONSENTED TO this          
day of                     ,          



PNC Bank, National Association, as Administrative Agent
      By:           Name:           Title:           [CONSENTED TO this
          
day of                     ,            [If Required]


ATI Funding Corporation
      By:           Name:           Title:           TDY Holdings, LLC
      By:           Name:           Title:     ]   





--------------------------------------------------------------------------------



 



         

SCHEDULE I

                                                                               
        Amount of                 Revolving   Amount of   Amount of        
Credit   Revolving   Swing Loan   Amount of     Commitment   Credit Loans  
Commitment   Swing Loans     as of the   held as of the   as of the   held as of
the     Effective Date   Effective Date   Effective Date   Effective Date  
[Assignor]
  $ _____     $ _____     $ _____     $ _____  
[Assignee]
  $ _____     $ _____     $ _____     $ _____  





--------------------------------------------------------------------------------



 



EXHIBIT 1.1(G)(1)
FORM OF
JOINDER AND ASSUMPTION AGREEMENT
     This Joinder and Assumption Agreement (“Joinder”) is made the ___ day of
___, 2007, by _______________, a(n) __________________[ limited liability
company/limited partnership/general partnership/corporation] (the “New
Guarantor”).
Background
     Reference is made to (i) the Credit Agreement, dated July ___, 2007, as the
same may be modified, supplemented or amended from time to time (the
“Agreement”) by and among ATI Funding Corporation, a Delaware corporation (“ATI
Funding”), TDY Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI
Funding and TDYH are each, a “Borrower” and collectively, the “Borrowers”), the
Guarantors as defined therein, the Lenders party to the Agreement and PNC Bank,
National Association, in its capacity as Administrative Agent for the Lenders
(the “Agent”) , (ii) the Form of Guaranty and Suretyship Agreement referred to
in the Agreement and attached thereto as Exhibit 1.1(G)(2), as the same may be
modified, supplemented or amended (the “Guaranty”), and (iii) the other Loan
Documents referred to in the Agreement, as the same may be modified,
supplemented or amended.
Agreement
     Capitalized terms defined in the Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Agreement and in consideration of the value of the synergistic
benefits received by New Guarantor as a result of becoming affiliated with the
Borrowers and the Guarantors, the New Guarantor hereby agrees that effective as
of the date hereof, it hereby is, and shall be deemed to be, a Guarantor under
the Agreement, the Guaranty and each of the other Loan Documents to which the
Guarantors are a party and agrees that from the date hereof and so long as any
Loan or any Commitment of any Lender shall remain outstanding and until the
payment in full of the Loans and the Notes and the performance of all other
obligations of the Borrowers under the Loan Documents, the New Guarantor has
assumed the obligations of a Guarantor under, and the New Guarantor shall
perform, comply with and be subject to and bound by, jointly and severally, with
each of the other Guarantors, each of the terms, provisions and waivers of the
Agreement, the Guaranty, the Intercompany Subordination Agreement and each of
the other Loan Documents which are stated to apply to or are made by a
Guarantor. Without limiting the generality of the foregoing, the New Guarantor
hereby represents and warrants that (i) each of the representations and
warranties with respect to the Guarantors set forth in Article 5 of the
Agreement is true and correct as to the New Guarantor on and as of the date
hereof as if made on and as of the date hereof by the New Guarantor (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects on and as of the specific date or times referred to in said
representations and warranties) and (ii) the New Guarantor has heretofore
received a true and correct copy of the Agreement and each of the other

 



--------------------------------------------------------------------------------



 



Loan Documents (including any modifications thereof or supplements or waivers
thereto) as in effect on the date hereof.
     The New Guarantor hereby makes, affirms, and ratifies in favor of the
Lenders and the Agent the Agreement, the Guaranty, the Intercompany
Subordination Agreement and each of the other Loan Documents given by the
Guarantors to the Agent and any of the Lenders.
     The New Guarantor is simultaneously delivering to the Agent the following
documents together with this Joinder required under Section 7.2.6 [Subsidiaries
and Partnerships] and Section 10.13 [Joinder of Guarantors] of the Agreement.

                  Not Document   Delivered   Delivered
 
       
Opinion of Counsel (mandatory)
  o   o
 
       
Officer’s Certificate (mandatory)
  o   o
 
       
Secretary’s Certificate (mandatory)
  o   o

                  Not Schedule No. and Description   Delivered   Delivered
 
       
Schedule 5.1.1 Qualifications to do Business (mandatory)
  o   o
 
       
Schedule 5.1.2 Capitalization and Ownership (mandatory)
  o   o
 
       
Schedule 5.1.13 Environmental Disclosures (if applicable)
  o   o

[Note: updates to schedules do not cure any breach of warranties unless
expressly agreed in accordance with the terms of the Agreement.]
     In furtherance of the foregoing, the New Guarantor shall execute and
deliver or cause to be executed and delivered at any time and from time to time
such further instruments and documents and do or cause to be done such further
acts as may be reasonably necessary or proper in the opinion of the Agent to
carry out more effectively the provisions and purposes of this Joinder and the
other Loan Documents.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor has duly executed this Joinder and
delivered the same to the Agent for the benefit of the Lenders, on the date and
year first above written.

            [NEW GUARANTOR]
      By:         Title:                 Notice Address:


 

 

Telephone No.:
 
Telecopier No.:
Attn: 
 
Email address:
 
        

Acknowledged and accepted:
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

                By:                 Name:         





--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

             
STATE/COMMONWEALTH OF ______________
    )      
 
    )     SS:
COUNTY OF ________
    )      

     [On this, the ______ day of _________, ______, before me, a Notary Public,
the undersigned officer, personally appeared ____________, who acknowledged
himself/herself to be the _________ of _________, a ___(the “Company”), and that
he/she as such officer, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the Company
as such officer.]
     [On this, the ______ day of _________, ___, before me, a Notary Public, the
undersigned officer, personally appeared ____________, an individual, known to
me (or satisfactorily proven) to be the person whose name is subscribed to the
within instrument, and acknowledged that he/she executed the same for the
purposes therein contained.]
     [On this, the ___day of ___, ___, before me, a Notary Public, personally
appeared _________ who acknowledged himself/herself to be the ___of _________, a
____________ ( the “General Partner”), the general partner of _________, a
_________ (the “Partnership”), and that he/she, as such officer of the General
Partner, executed the foregoing instrument for the purposes therein contained by
signing his/her name on behalf of the Partnership.]
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

            _______________________________________
Notary Public
   

My Commission Expires:

-4-



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(G)(2)
FORM OF
GUARANTY AND SURETYSHIP AGREEMENT
     IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association (“PNC Bank”) and various other financial institutions from time to
time (PNC Bank and such other financial institutions, and their respective
Affiliates (as defined in the Credit Agreement (as defined below)) (or if a
party ceases to be a party to the Credit Agreement (defined below), then for any
swap transaction entered into under a Lender Provided Interest Rate Hedge (as
defined in the Credit Agreement) with that party or any of its Affiliates prior
to the date that party ceased to be a Lender, that party or any of its
Affiliates shall continue to be a beneficiary of this Agreement with respect to
any Debtor’s (as defined below) Obligations (as defined below) related to such
swap transaction) are each a “Lender” and collectively, the “Lenders”), pursuant
to that certain Credit Agreement, dated of even date herewith, by and among ATI
Funding Corporation, a Delaware corporation (“ATI Funding”), TDY Holdings, LLC,
a Delaware limited liability company (“TDYH”) (ATI Funding and TDYH are each, a
“Debtor” and collectively, the “Debtors”), the Lenders, the Guarantors party
thereto, and PNC Bank as administrative agent for the Lenders (in such capacity,
the “Agent”) (as may be amended, modified, supplemented or restated from time to
time, the “Credit Agreement”), intending to be legally bound hereby, and to
induce the Lenders to maintain or extend credit to the Debtors, Allegheny
Technologies Incorporated, a Delaware corporation (the “Guarantor”), this 31st
day of July, 2007, hereby jointly and severally with each of the other
Guarantors (as defined in the Credit Agreement):
     1. Becomes an absolute and unconditional guarantor and surety as though it
were a primary obligor to the Agent and the Lenders, their respective
successors, endorsees and assigns, for the prompt payment and performance when
due (whether at maturity, by declaration, acceleration or otherwise) of all
Obligations, including, without limitation, all extensions, modifications,
renewals thereof and substitutions therefor, whether absolute or contingent,
direct or indirect, matured or unmatured, sole, joint or several, of any nature
whatsoever, without regard to the validity, enforceability or regularity thereof
including, without limitation, continuing interest thereon in accordance with
the terms thereof and all expenses (including any reasonable costs of legal
expenses) incurred by the Agent or any Lender in enforcing any rights with
regard to or collecting against the Guarantor under this Guaranty and Suretyship
Agreement (this “Agreement”) and all of the Debtors’ existing or future
obligations under or in connection with Lender Provided Interest Rate Hedges, or
if any party ceases to be a Lender, any such obligations of a Debtor that relate
to any transaction under any such Lender Provided Interest Rate Hedge prior to
the date such party ceases to be a Lender (hereinafter collectively referred to
as the “Debtor Liabilities”), whether or not such Debtor Liabilities or any
portion thereof shall hereafter be released or discharged or is for any reason
invalid or unenforceable (capitalized terms used in this Agreement that are
defined in the Credit Agreement shall have the meanings assigned to them therein
unless otherwise defined in this Agreement);

1



--------------------------------------------------------------------------------



 



     2. Assents to all agreements made or to be made between the Agent or any
Lender and any other Person(s) liable, either absolutely or contingently, on any
of the Debtor Liabilities, including any and all such agreements made by any
Debtor and any co-maker, endorser, pledgor, surety or guarantor (any such Person
being hereinafter referred to as an “Obligor”), and further agrees that the
Guarantor’s liability hereunder shall not be reduced or diminished by such
agreements in any way;
     3. Consents and agrees that its obligations and liabilities hereunder shall
in no way be reduced, limited, waived or released if any other Person or Persons
is presently or in the future becomes a surety or guarantor in regard to the
Debtor Liabilities or any other liabilities among any Debtor, the Agent and the
Lenders; and
     4. Consents that the Agent and the Lenders may, at their option, without in
any way affecting the Guarantor’s liability hereunder: (i) exchange, surrender
or release any or all collateral security of any endorsement, guaranty or surety
held by the Agent or the Lenders for any of the Debtor Liabilities; (ii) renew,
extend, modify, supplement, amend, release, alter or compromise the terms of any
or all of the Debtor Liabilities; and (iii) waive or fail to perfect the Agent’s
and the Lenders’ rights or remedies against any Debtor or the collateral
security for any of the Debtor Liabilities.
     CONTINUING GUARANTORS. This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of any Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all Commitments have terminated. Without
limiting the generality of the foregoing, the Guarantors hereby irrevocably
waive any right to terminate or revoke this Agreement.
     EXTENT OF GUARANTOR’S LIABILITY. This Agreement shall be and is intended to
be an absolute and unconditional guaranty and suretyship for the aggregate of
the Debtor Liabilities. The obligations of the Guarantor under this Agreement,
when construed collectively with the obligations of (i) Oregon Metallurgical
Corporation, an Oregon corporation (“Oremet”), Allegheny Ludlum Corporation, a
Pennsylvania corporation (“ALC”), ATI Properties, Inc., a Delaware corporation
(“ATIP”), TDY Industries, Inc., a California corporation (“TDY”), ALC Funding
Corporation, a Delaware corporation (“ALC Funding”), Jessop Steel, LLC, a
Pennsylvania limited liability company (“Jessop LLC”), Jewel Acquisition, LLC, a
Delaware limited liability company (“Jewel”), International Hearth Melting, LLC,
an Oregon limited liability company (“IHM”), Rome Metals, LLC, a Pennsylvania
limited liability company (“Rome”), TI Oregon, Inc., an Oregon corporation
(“TIO”), Titanium Wire Corporation, a Pennsylvania corporation (“Titanium
Wire”), ATI Canada Holdings, Inc., a Delaware corporation (“ATICH”), Allegheny
Technologies International, Inc., a California corporation (“ATII”), AII
Investment Corp., a Delaware corporation (“AIC”), Environmental, Inc., a
California corporation (“EI”), AII Acquisition, LLC, a Pennsylvania limited
liability company (“AII LLC”), and ATI Titanium LLC, a Delaware limited
liability company (“ATIT”) under the Guaranty and Suretyship Agreement, dated of
even date herewith, made by Oremet, ALC, ATIP, TDY, ALC Funding, Jessop LLC,
Jewel, IHM, Rome, TIO, Titanium Wire, ATICH, ATII, AIC, EI, AII LLC and ATIT for
the benefit of Agent, and (ii) any other Person that becomes a Guarantor in
accordance with the terms of the Credit Agreement, are intended to be the joint
and

-2-



--------------------------------------------------------------------------------



 



several obligations of the Guarantor, Oremet, ALC, ATIP, TDY, ALC Funding,
Jessop LLC, Jewel, IHM, Rome, TIO, Titanium Wire, ATICH, ATII, AIC, EI, AII LLC
and ATIT and such other Persons that become Guarantors under the Credit
Agreement, and this Agreement, when construed in connection with such other
Guaranty and Suretyship Agreements, is intended to be an absolute and
unconditional guaranty and suretyship for the aggregate of the Debtor
Liabilities.
     UNCONDITIONAL LIABILITY. The Guarantor’s liability hereunder is absolute
and unconditional and shall not be reduced, limited, waived, or released in any
way by reason of: (i) any failure of the Agent or any Lender to obtain, retain,
preserve, perfect or enforce any rights against any Person (including without
limitation, any Obligor) or in any property securing any or all of the Debtor
Liabilities; (ii) the invalidity or irregularity of any such rights that the
Agent and the Lenders may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.
     RIGHT OF SET-OFF. If any liability of the Guarantor hereunder is not paid
to the Agent when due, the Agent and the Lenders may forthwith, at any time and
from time to time without notice to the Guarantor, any right to such notice
being hereby expressly waived by the Guarantor: set-off, appropriate and apply
against the liabilities of the Guarantor hereunder (i) any and all deposits, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held by the Agent or any Lender, not to exceed
the amount then due, as the Agent or such Lender may elect, whether or not the
Agent or such Lender shall have made any demand for payment and (ii) any and all
moneys owed by the Agent or any Lender to the Guarantor in any capacity, whether
or not then due, and whether provisionally or finally credited upon the Agent’s
and the Lenders’ books and records.
     WAIVER. The Guarantor hereby waives all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof. The Guarantor hereby
consents to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantor will remain fully
liable hereunder notwithstanding any or all of the foregoing. The granting of an
express written release of the Guarantor’s liability hereunder or any other
Obligor’s liability shall be effective only with respect to the liability
hereunder of the Guarantor or such Obligor who is specifically so expressly
released but shall in no way affect the liability hereunder of the Guarantor or
any other Obligor not so expressly released. The dissolution of the Guarantor or
any other Obligor shall in no way affect the liability hereunder or that of any
other Obligor. The Guarantor hereby expressly waives: (i) notices of acceptance
hereof; (ii) any presentment, demand, protest, notice of default in connection
with the Debtor Liabilities, dishonor or notice of dishonor; (iii) any right of
indemnification; and (iv) any defense arising by reason of any disability or
other defense whatsoever to the liability of the Debtors, or any other
circumstance which might otherwise constitute a defense available to, or in
discharge of, the Guarantor with respect to its obligations hereunder.

-3-



--------------------------------------------------------------------------------



 



     No payment by the Guarantor shall entitle any Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Agent and the Lenders, including rights to any payment made on account of
the Debtor Liabilities, regardless of the source of such payment, until all of
the Debtors’ obligations to the Agent and the Lenders under the Credit Agreement
and the other Loan Documents are satisfied in full and the Commitments are
terminated. The Guarantor hereby waives any benefit of and any right to
participate in any collateral security now or hereafter held by the Agent and
the Lenders or any failure or refusal by the Agent and the Lenders to perfect an
interest in any collateral security.
     BANKRUPTCY OF ANY DEBTOR. Neither the Guarantor’s obligations to make
payment in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by any Debtor’s bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of any Debtor,
any Person assuming the obligations of such Debtor under the Credit Agreement or
any of the other Loan Documents or such Debtor’s estate in bankruptcy or
(ii) any remedy for the enforcement of the Debtor Liabilities, either of which
result from the operation of any present or further provision of any bankruptcy
act, Law or equitable cause or from the decision of any court. The Guarantor
agrees that to the extent that any Debtor or any other Obligor makes a payment
or payments to the Agent or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be paid to a trustee, receiver or any other Person
under any bankruptcy act, Law or equitable cause, then to the extent of such
payment, the Debtor Liabilities or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if said payment had not
been made.
     PAYMENT OF COSTS. In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agrees to pay to the Agent on demand all
reasonable costs and expenses (including reasonable attorneys’ fees and legal
expenses) which may be incurred in the enforcement or collection of the
liabilities of the Guarantor hereunder.
     PRIMARY LIABILITY OF THE GUARANTOR. The Guarantor agrees that this
Agreement may be enforced by the Agent and the Lenders without the necessity at
any time of resorting to or exhausting any other security or collateral and
without the necessity at any time of having recourse to the Credit Agreement and
the other Loan Documents, or any collateral now or hereafter securing the Debtor
Liabilities or otherwise, and the Guarantor hereby waives the right to require
the Agent and the Lenders to proceed against any other Obligor or to require the
Agent and the Lenders to pursue any other remedy or enforce any other right. The
Guarantor further agrees that nothing contained herein shall prevent the Agent
and the Lenders from suing on the Credit Agreement and the other Loan Documents,
or any of them, or foreclosing their Lien, if any, on any collateral hereafter
securing the Debtor Liabilities or from exercising any other rights available
under the Credit Agreement and the other Loan Documents, or any other instrument
of security if neither the Debtors nor the Guarantor timely satisfy the Debtor
Liabilities thereunder, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
any of the obligations of the Guarantor thereunder; it being the purpose and
intent of the Guarantor that the obligations of the Guarantor hereunder shall be
absolute, independent and unconditional. Neither the obligations of the
Guarantor under this Agreement nor any remedy for the enforcement thereof shall
be

-4-



--------------------------------------------------------------------------------



 



impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Debtors or by reason of the bankruptcy or insolvency of any Debtor. If
acceleration of the time for payment of any amount payable by each Debtor is
stayed upon the insolvency or bankruptcy of such Debtor, amounts otherwise
subject to acceleration under the terms of the Credit Agreement and the other
Loan Documents including, without limitation, interest at the rates set forth in
the Credit Agreement occurring after the date of such bankruptcy or insolvency,
shall nonetheless be payable by the Guarantor hereunder forthwith on demand by
the Agent. The Guarantor acknowledges that the term “Debtor Liabilities” as used
herein includes any payments made by the Debtors to the Agent or the Lenders and
subsequently recovered by the Debtors or a trustee for any Debtor pursuant to
bankruptcy or insolvency proceedings.
     ACCELERATION OF THE GUARANTOR’S LIABILITIES. Upon the occurrence of any of
the following events, all of the Debtor Liabilities, at the Agent’s and the
Lenders’ option, shall be deemed to be forthwith due and payable for the
purposes of this Agreement and for determining the liability of the Guarantor
hereunder, whether or not the Agent and the Lenders have any such rights against
any other Obligor, and whether or not the Agent and the Lenders elect to
exercise any rights or remedies against any other Person or property including,
without limitation, any other Obligor: (i) the failure of the Guarantor to
perform any covenant or obligation hereunder; (ii) the occurrence of an Event of
Default under the Credit Agreement which has not been cured; or (iii) any
information or signature heretofore or hereafter furnished to the Agent or any
Lender by the Guarantor, or delivered to the Agent or any Lender by an Obligor
in connection with any of the Debtor Liabilities, is materially false or
incorrect at the time when made.
     RIGHTS OF THE GUARANTOR. All rights and remedies of the Guarantor against
the Debtors or any property of the Debtors or any collateral security for any of
the Debtor Liabilities, whether arising by promissory note, subrogation,
security agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Agent and the Lenders of all Debtor
Liabilities and to the priority of the Agent and the Lenders in any property of
the Debtors and any collateral security for any of the Debtor Liabilities. Any
amount which may have been paid to the Guarantor on account of any Indebtedness
of the Debtors to the Guarantor, or on account of any subrogation or other
rights of the Guarantor against the Debtors, when all of the Debtor Liabilities
shall not have been indefeasibly paid in full, shall be held by the undersigned
in trust for the benefit of the Lenders and shall forthwith be paid to the Agent
to be credited and applied upon the Debtor Liabilities, whether matured or
unmatured.
     NOTICE TO THE AGENT AND THE LENDERS BY THE GUARANTOR. Any notice to the
Agent or the Lenders by the Guarantor pursuant to the provisions hereof shall be
sent by first-class or first-class express mail, private overnight or next
business day courier or by telex or telecopy with confirmation in writing mailed
first class, in all cases with charges prepaid, and any such properly given
notice will be effective when received, to:

-5-



--------------------------------------------------------------------------------



 



PNC Bank, National Association
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
     Notice by the Guarantor shall not, in any way, reduce, diminish or release
the liability of any other Obligor. In the event that this Agreement is preceded
or followed by any other guaranty or surety agreement(s) regarding the Debtors
or any other Person, all rights granted to the Agent and the Lenders in such
agreement(s) shall be deemed to be cumulative and this Agreement shall not, in
such event, be deemed to be cancelled, superseded, terminated or in any way
limited.
     COUNTERPARTS. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of signature page to this Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     MISCELLANEOUS. This Agreement shall be binding upon the Guarantor and the
Guarantor’s successors, assigns and other legal representatives, and shall inure
to the benefit of the Agent and the Lenders, their respective endorsers,
successors and assigns forever. If any provision of this Agreement shall for any
reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein. All matters arising hereunder shall be governed by the Laws of
the Commonwealth of Pennsylvania without regard to the conflicts of laws
thereof, and the parties hereto agree to the jurisdiction and venue of the Court
of Common Pleas of Allegheny County, Pennsylvania and the United States District
Court for the Western District of Pennsylvania with respect to any suit arising
in connection herewith. No provision of this Agreement related to the rights of
parties that have ceased to be a Lender but continue to be a beneficiary of this
Agreement shall be amended, modified or waived without the prior written consent
of all such parties.
     WAIVER OF TRIAL BY JURY. THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
[INTENTIONALLY LEFT BLANK]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally
bound, has executed and delivered this Agreement on the day and year first above
written.

          WITNESS:   Allegheny Technologies Incorporated
   
 
By:           Name:   Dale G. Reid        Title:   Vice President     





--------------------------------------------------------------------------------



 



(Subsidiary)
EXHIBIT 1.1(G)(3)
FORM OF
GUARANTY AND SURETYSHIP AGREEMENT
     IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association (“PNC Bank”) and various other financial institutions from time to
time (PNC Bank and such other financial institutions, and their respective
Affiliates (as defined in the Credit Agreement (as defined below)) (or if a
party ceases to be a party to the Credit Agreement (defined below), then for any
swap transaction entered into under an a Lender Provided Interest Rate Hedge (as
defined in the Credit Agreement) with that party or any of its Affiliates prior
to the date that party ceased to be a Lender, that party or any of its
Affiliates shall continue to be a beneficiary of this Agreement with respect to
any Debtor’s (as defined below) Obligations (as defined below) related to such
swap transaction) are each a “Lender” and collectively, the “Lenders”), pursuant
to that certain Credit Agreement, dated of even date herewith, by and among ATI
Funding Corporation, a Delaware corporation (“ATI Funding”), TDY Holdings, LLC,
a Delaware limited liability company (“TDYH”) (ATI Funding and TDYH are each, a
“Debtor” and collectively, the “Debtors”), the Lenders, the Guarantors party
thereto, and PNC Bank as administrative agent for the Lenders (in such capacity,
the “Agent”) (as may be amended, modified, supplemented or restated from time to
time, the “Credit Agreement”), intending to be legally bound hereby, and to
induce the Lenders to maintain or extend credit to the Debtors, Oregon
Metallurgical Corporation, an Oregon corporation (“Oremet”), Allegheny Ludlum
Corporation, a Pennsylvania corporation (“ALC”), ATI Properties, Inc., a
Delaware corporation (“ATIP”), TDY Industries, Inc., a California corporation
(“TDY”), ALC Funding Corporation, a Delaware corporation (“ALC Funding”), Jessop
Steel, LLC, a Pennsylvania limited liability company (“Jessop LLC”), Jewel
Acquisition, LLC, a Delaware limited liability company (“Jewel”), International
Hearth Melting, LLC, an Oregon limited liability company (“IHM”), Rome Metals,
LLC, a Pennsylvania limited liability company (“Rome”), TI Oregon, Inc., an
Oregon corporation (“TIO”), Titanium Wire Corporation, a Pennsylvania
corporation (“Titanium Wire”), ATI Canada Holdings, Inc., a Delaware corporation
(“ATICH”), Allegheny Technologies International, Inc., a California corporation
(“ATII”), AII Investment Corp., a Delaware corporation (“AIC”), Environmental,
Inc., a California corporation (“EI”), AII Acquisition, LLC, a Pennsylvania
limited liability company (“AII LLC”), and ATI Titanium LLC, a Delaware limited
liability company (“ATIT”) (Oremet, ALC, ATIP, TDY, ALC Funding, Jessop LLC,
Jewel, IHM, Rome, TIO, Titanium Wire, ATICH, ATII, AIC, EI, AII LLC and ATIT are
each a “Guarantor” and collectively, the “Guarantors”), this ___day of July,
2007, hereby jointly and severally with each of the other Guarantors (as defined
in the Credit Agreement):
     1. Become absolute and unconditional guarantors and sureties as though they
were a primary obligor to the Agent and the Lenders, their respective
successors, endorsees and assigns, for the prompt payment and performance when
due (whether at maturity, by declaration, acceleration or otherwise) of all
Obligations, including, without limitation, all extensions, modifications,
renewals thereof and substitutions therefor, whether absolute or contingent,
direct or indirect, matured or unmatured, sole, joint or several, of any nature
whatsoever, without

 



--------------------------------------------------------------------------------



 



regard to the validity, enforceability or regularity thereof including, without
limitation, continuing interest thereon in accordance with the terms thereof and
all expenses (including any reasonable costs of legal expenses) incurred by the
Agent or any Lender in enforcing any rights with regard to or collecting against
any Guarantor under this Guaranty and Suretyship Agreement (this “Agreement”)
and all of the Debtors’ existing or future obligations under or in connection
with Lender Provided Interest Rate Hedges with any Lender or its Affiliates, or
if any party ceases to be a Lender, any such obligations of a Debtor that relate
to any transaction under any such Lender Provided Interest Rate Hedge prior to
the date such party ceases to be a Lender (hereinafter collectively referred to
as the “Debtor Liabilities”), whether or not such Debtor Liabilities or any
portion thereof shall hereafter be released or discharged or is for any reason
invalid or unenforceable (capitalized terms used in this Agreement that are
defined in the Credit Agreement shall have the meanings assigned to them therein
unless otherwise defined in this Agreement);
     2. Assent to all agreements made or to be made between the Agent or any
Lender and any other Person(s) liable, either absolutely or contingently, on any
of the Debtor Liabilities, including any and all such agreements made by any
Debtor and any co-maker, endorser, pledgor, surety or guarantor (any such Person
being hereinafter referred to as an “Obligor”), and further agree that the
Guarantors’ liability hereunder shall not be reduced or diminished by such
agreements in any way;
     3. Consent and agree that their obligations and liabilities hereunder shall
in no way be reduced, limited, waived or released if any other Person or Persons
is presently or in the future becomes a surety or guarantor in regard to the
Debtor Liabilities or any other liabilities among any Debtor, the Agent and the
Lenders; and
     4. Consent that the Agent and the Lenders may, at their option, without in
any way affecting the Guarantors’ liability hereunder: (i) exchange, surrender
or release any or all collateral security of any endorsement, guaranty or surety
held by the Agent or the Lenders for any of the Debtor Liabilities; (ii) renew,
extend, modify, supplement, amend, release, alter or compromise the terms of any
or all of the Debtor Liabilities; and (iii) waive or fail to perfect the Agent’s
and the Lenders’ rights or remedies against any Debtor or the collateral
security for any of the Debtor Liabilities.
     CONTINUING GUARANTORS. This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of any Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all Commitments have terminated. Without
limiting the generality of the foregoing, the Guarantors hereby irrevocably
waive any right to terminate or revoke this Agreement.
     EXTENT OF GUARANTORS’ LIABILITY. This Agreement shall be and is intended to
be an absolute and unconditional guaranty and suretyship for the aggregate of
the Debtor Liabilities; provided, however, that the Guarantors’ total liability
hereunder shall be limited as set forth below. The obligations of the Guarantors
under this Agreement, when construed collectively with the obligations of
(i) ATI under the Guaranty and Suretyship Agreement, dated of even date
herewith, made by ATI for the benefit of Agent, and (ii) any other Person that

-2-



--------------------------------------------------------------------------------



 



becomes a Guarantor in accordance with the terms of the Credit Agreement, are
intended to be the joint and several obligations of the Guarantors, ATI and such
other Persons that become Guarantors under the Credit Agreement, and this
Agreement, when construed in connection with such other Guaranty and Suretyship
Agreements, is intended to be an absolute and unconditional guaranty and
suretyship for the aggregate of the Debtor Liabilities. Notwithstanding any
provisions herein regarding joint and several liability, this Agreement shall
not constitute and shall not be construed as a guaranty by any party hereto of
any obligations which Allegheny Technologies Incorporated, a Delaware
corporation (“ATI”), may have under any separate guaranty executed by ATI with
respect to the Debtor Liabilities guaranteed hereunder.
     Subject to the remainder of this paragraph, but otherwise notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
each Guarantor under this Agreement shall not exceed the sum of (i) that portion
of the Debtor Liabilities, the proceeds of which are used by the Debtors to make
Valuable Transfers (as hereinafter defined) to such Guarantor, plus
(ii) ninety-five percent (95%) of the Adjusted Net Worth (as hereinafter
defined), but only to the extent that Adjusted Net Worth is a positive number,
of such Guarantor at the date of this Agreement. For purposes of this paragraph:
     “Adjusted Net Worth” shall mean, as of any date of determination thereof,
the excess of (i) the amount of the fair saleable value of the assets of such
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state Laws governing determinations of insolvency of
debtors, over (ii) the amount of all liabilities of such Guarantor, contingent
or otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (i), in all events prior to giving effect to
Valuable Transfers.
     “Valuable Transfers” shall mean (a) all loans, advances, other credit
accommodations, or capital contributions made to such Guarantor with proceeds of
the Loans, (b) the amount of Letters of Credit outstanding with respect to
Letters of Credit issued to support the obligations or Indebtedness of such
Guarantor, (c) all debt securities or other obligations or Indebtedness of such
Guarantor acquired from such Guarantor or retired, redeemed, purchased or
acquired by such Guarantor with proceeds of any Loans or any Letters of Credit
issued to support the obligations or Indebtedness of such Guarantor, (d) all
equity securities of such Guarantor acquired from such Guarantor with the
proceeds of any Loans or of any drawings on Letters of Credit issued to support
the obligations of such Guarantor, (e) the fair market value of all property
acquired with proceeds of the Loans or of any drawings on Letters of Credit
issued to support the obligations or Indebtedness of such Guarantor and
transferred to such Guarantor, (f) the interest on and the fees in respect of
the Loans, the proceeds of which are used to make such a Valuable Transfer, and
(g) the value of any quantifiable economic benefits not included in clauses
(a) through (f) above, but includable in accordance with applicable federal and
state Laws governing determinations of the insolvency of debtors, accruing to
such Guarantor as a result of the Loans or the Letters of Credit outstanding.
          The Guarantors agree that the Debtor Liabilities may at any time and
from time to time exceed the maximum liability of the Guarantors hereunder
without impairing this Agreement or affecting the rights and remedies of the
Agent and the Lenders hereunder. No

-3-



--------------------------------------------------------------------------------



 



payment or payments made by any Debtor, the Guarantors or any other Person or
received or collected by the Agent or any Lender from any Debtor, the Guarantors
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Debtor Liabilities shall be deemed to modify, reduce, release
or otherwise affect the liability of the Guarantors under this Agreement and the
Guarantors shall, notwithstanding any such payment or payments (other than
payments made to the Agent or any Lender by the Guarantors or payments received
or collected by the Agent or any Lender from the Guarantors), remain liable for
the Debtor Liabilities up to the maximum liability amount of the Guarantors set
forth in this paragraph until the Debtor Liabilities are indefeasibly paid in
full in cash, each Lender’s obligation to make Loans is terminated according to
the terms of the Credit Agreement, all Letters of Credit have either expired or
have been cancelled and all Hedging Contracts with respect to any
Lender-Provided Interest Rate Hedge have either expired or have been terminated;
provided, however, that, anything herein to the contrary notwithstanding, in no
event shall the Guarantors’ liability under this paragraph exceed the maximum
amount that, after giving effect to the incurring of the obligations hereunder
and to any rights to contribution of the Guarantors from the Debtors and other
affiliates of the Debtors, would not render the Agent’s and the Lenders’ right
to payment hereunder void, voidable or avoidable under any applicable fraudulent
transfer law; and further provided that if a greater amount of the Debtor
Liabilities than the maximum liability set forth in this paragraph could be
repaid by the Guarantors as a result of an increase in any Guarantor’s Adjusted
Net Worth subsequent to the date of this Agreement, without rendering the
Agent’s and the Lenders’ right to payment hereunder void, voidable or avoidable
under any applicable fraudulent transfer law, then the amount of such
Guarantor’s maximum liability calculated in the first sentence of this paragraph
shall be calculated based upon such Guarantor’s Adjusted Net Worth on such later
date, rather than the date of execution of this Agreement.
     UNCONDITIONAL LIABILITY. The Guarantors’ liability hereunder is absolute
and unconditional and shall not be reduced, limited, waived, or released in any
way by reason of: (i) any failure of the Agent or any Lender to obtain, retain,
preserve, perfect or enforce any rights against any Person (including without
limitation, any Obligor) or in any property securing any or all of the Debtor
Liabilities; (ii) the invalidity or irregularity of any such rights that the
Agent and the Lenders may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.
     RIGHT OF SET-OFF. If any liability of the Guarantors hereunder is not paid
to the Agent when due, the Agent and the Lenders may forthwith, at any time and
from time to time without notice to the Guarantors, any right to such notice
being hereby expressly waived by the Guarantors: set-off, appropriate and apply
against the liabilities of the Guarantors hereunder (i) any and all deposits, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held by the Agent or any Lender, not to exceed
the amount then due, as the Agent or such Lender may elect, whether or not the
Agent or such Lender shall have made any demand for payment and (ii) any and all
moneys owed by the Agent or any Lender to the Guarantors in any capacity,
whether or not then due, and whether provisionally or finally credited upon the
Agent’s and the Lenders’ books and records.

-4-



--------------------------------------------------------------------------------



 



     WAIVER. The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof. The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing. The granting
of an express written release of any Guarantor’s liability hereunder or any
other Obligor’s liability shall be effective only with respect to the liability
hereunder of such Guarantor or Obligor who is specifically so expressly released
but shall in no way affect the liability hereunder of any other Guarantor or any
Obligor not so expressly released. The dissolution of any Guarantor or any other
Obligor shall in no way affect the liability hereunder or that of any other
Obligor. Each Guarantor hereby expressly waives: (i) notices of acceptance
hereof; (ii) any presentment, demand, protest, notice of default in connection
with the Debtor Liabilities, dishonor or notice of dishonor; (iii) any right of
indemnification; and (iv) any defense arising by reason of any disability or
other defense whatsoever to the liability of the Debtors, or any other
circumstance which might otherwise constitute a defense available to, or in
discharge of, such Guarantor with respect to its obligations hereunder.
     No payment by any Guarantor shall entitle any Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Agent and the Lenders, including rights to any payment made on account of
the Debtor Liabilities, regardless of the source of such payment, until all of
the Debtors’ obligations to the Agent and the Lenders under the Credit Agreement
and the other Loan Documents are satisfied in full and the Commitments are
terminated. The Guarantors hereby waive any benefit of and any right to
participate in any collateral security now or hereafter held by the Agent and
the Lenders or any failure or refusal by the Agent and the Lenders to perfect an
interest in any collateral security.
     BANKRUPTCY OF ANY DEBTOR. Neither the Guarantors’ obligations to make
payment in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by any Debtor’s bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of any Debtor,
any Person assuming the obligations of such Debtor under the Credit Agreement or
any of the other Loan Documents or such Debtor’s estate in bankruptcy or
(ii) any remedy for the enforcement of the Debtor Liabilities, either of which
result from the operation of any present or further provision of any bankruptcy
act, Law or equitable cause or from the decision of any court. The Guarantors
agree that to the extent that any Debtor or any other Obligor makes a payment or
payments to the Agent or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be paid to a trustee, receiver or any other Person
under any bankruptcy act, Law or equitable cause, then to the extent of such
payment, the Debtor Liabilities or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if said payment had not
been made.

-5-



--------------------------------------------------------------------------------



 



     PAYMENT OF COSTS. In addition to all other liabilities of the Guarantors
hereunder, the Guarantors also agree to pay to the Agent on demand all
reasonable costs and expenses (including reasonable attorneys’ fees and legal
expenses) which may be incurred in the enforcement or collection of the
liabilities of the Guarantors hereunder.
     PRIMARY LIABILITY OF THE GUARANTORS. The Guarantors agree that this
Agreement may be enforced by the Agent and the Lenders without the necessity at
any time of resorting to or exhausting any other security or collateral and
without the necessity at any time of having recourse to the Credit Agreement and
the other Loan Documents, or any collateral now or hereafter securing the Debtor
Liabilities or otherwise, and the Guarantors hereby waive the right to require
the Agent and the Lenders to proceed against any other Obligor or to require the
Agent and the Lenders to pursue any other remedy or enforce any other right. The
Guarantors further agree that nothing contained herein shall prevent the Agent
and the Lenders from suing on the Credit Agreement and the other Loan Documents,
or any of them, or foreclosing their Lien, if any, on any collateral hereafter
securing the Debtor Liabilities or from exercising any other rights available
under the Credit Agreement and the other Loan Documents, or any other instrument
of security if neither the Debtors nor the Guarantors timely satisfy the Debtor
Liabilities thereunder, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
any of the obligations of the Guarantors thereunder; it being the purpose and
intent of the Guarantors that the obligations of the Guarantors hereunder shall
be absolute, independent and unconditional. Neither the obligations of the
Guarantors under this Agreement nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Debtors or by reason of the bankruptcy or insolvency of any Debtor. If
acceleration of the time for payment of any amount payable by each Debtor is
stayed upon the insolvency or bankruptcy of such Debtor, amounts otherwise
subject to acceleration under the terms of the Credit Agreement and the other
Loan Documents including, without limitation, interest at the rates set forth in
the Credit Agreement occurring after the date of such bankruptcy or insolvency,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Agent. The Guarantors acknowledge that the term “Debtor Liabilities” as used
herein includes any payments made by the Debtors to the Agent or the Lenders and
subsequently recovered by the Debtors or a trustee for any Debtor pursuant to
bankruptcy or insolvency proceedings.
     ACCELERATION OF THE GUARANTORS’ LIABILITIES. Upon the occurrence of any of
the following events, all of the Debtor Liabilities, at the Agent’s and the
Lenders’ option, shall be deemed to be forthwith due and payable for the
purposes of this Agreement and for determining the liability of the Guarantors
hereunder, whether or not the Agent and the Lenders have any such rights against
any other Obligor, and whether or not the Agent and the Lenders elect to
exercise any rights or remedies against any other Person or property including,
without limitation, any other Obligor: (i) the failure of any Guarantor to
perform any covenant or obligation hereunder; (ii) the occurrence of an Event of
Default under the Credit Agreement which has not been cured; or (iii) any
information or signature heretofore or hereafter furnished to the Agent or any
Lender by any Guarantor, or delivered to the Agent or any Lender by an Obligor
in connection with any of the Debtor Liabilities, is materially false or
incorrect at the time when made.

-6-



--------------------------------------------------------------------------------



 



     RIGHTS OF THE GUARANTORS. All rights and remedies of the Guarantors against
the Debtors or any property of the Debtors or any collateral security for any of
the Debtor Liabilities, whether arising by promissory note, subrogation,
security agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Agent and the Lenders of all Debtor
Liabilities and to the priority of the Agent and the Lenders in any property of
the Debtors and any collateral security for any of the Debtor Liabilities. Any
amount which may have been paid to the Guarantors on account of any Indebtedness
of the Debtors to the Guarantors, or on account of any subrogation or other
rights of the Guarantors against the Debtors, when all of the Debtor Liabilities
shall not have been indefeasibly paid in full, shall be held by the undersigned
in trust for the benefit of the Lenders and shall forthwith be paid to the Agent
to be credited and applied upon the Debtor Liabilities, whether matured or
unmatured.
     NOTICE TO THE AGENT AND THE LENDERS BY THE GUARANTORS. Any notice to the
Agent or the Lenders by the Guarantors pursuant to the provisions hereof shall
be sent by first-class or first-class express mail, private overnight or next
business day courier or by telex or telecopy with confirmation in writing mailed
first class, in all cases with charges prepaid, and any such properly given
notice will be effective when received, to:
PNC Bank, National Association
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
     Notice by a Guarantor shall not, in any way, reduce, diminish or release
the liability of any other Obligor. In the event that this Agreement is preceded
or followed by any other guaranty or surety agreement(s) regarding the Debtors
or any other Person, all rights granted to the Agent and the Lenders in such
agreement(s) shall be deemed to be cumulative and this Agreement shall not, in
such event, be deemed to be cancelled, superseded, terminated or in any way
limited.
     COUNTERPARTS. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of signature page to this Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
     MISCELLANEOUS. This Agreement shall be binding upon the Guarantors and the
Guarantors’ successors, assigns and other legal representatives, and shall inure
to the benefit of the Agent and the Lenders, their respective endorsers,
successors and assigns forever. If any provision of this Agreement shall for any
reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein. All matters arising hereunder shall be governed by the Laws of
the Commonwealth of

-7-



--------------------------------------------------------------------------------



 



Pennsylvania without regard to the conflicts of laws thereof, and the parties
hereto agree to the jurisdiction and venue of the Court of Common Pleas of
Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising in connection
herewith. No provision of this Agreement related to the rights of parties that
have ceased to be a Lender but continue to be a beneficiary of this Agreement
shall be amended, modified or waived without the prior written consent of all
such parties.
     WAIVER OF TRIAL BY JURY. THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND
THEY WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
[INTENTIONALLY LEFT BLANK]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Guarantors, intending to be legally
bound, have executed and delivered this Agreement on the day and year first
above written.

          WITNESS:   Oregon Metallurgical Corporation
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  Allegheny Ludlum Corporation
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  ATI Properties, Inc.
   
 
By:           Name:   Patrick J. Viccaro        Title:   Vice President     
WITNESS:   TDY Industries, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  ALC Funding Corporation
   
 
By:           Name:   Dale G. Reid        Title:   President   

 



--------------------------------------------------------------------------------



 



         

          WITNESS:  Jewel Acquisition, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
Jessop Steel, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
International Hearth Melting, LLC

By: Oregon Metallurgical Corporation
     
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
Rome Metals, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
TI Oregon, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
Titanium Wire Corporation
   
 
By:           Name:   Dale G. Reid        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

          WITNESS:  ATI Canada Holdings, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
Allegheny Technologies International, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
AII Investment Corp.
   
 
By:           Name:   Dale G. Reid        Title:   President      WITNESS: 
Environmental, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
AII Acquisition, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS: 
ATI Titanium LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(I)
FORM OF
INTERCOMPANY SUBORDINATION AGREEMENT
     THIS INTERCOMPANY SUBORDINATION AGREEMENT (the “Agreement”) is dated the
           day of July, 2007 and is made by and among the entities listed on the
signature page hereto (or subsequently joining this Agreement) (each being
individually referred to herein as a “Company” and collectively as the
“Companies”).
WITNESSETH THAT:
     WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in the Credit Agreement, dated the           
day of July, 2007 (as it may be hereafter amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among ATI
Funding Corporation, a Delaware corporation (“ATI Funding”), TDY Holdings, LLC,
a Delaware limited liability company (“TDYH”) (ATI Funding and TDYH are each, a
“Borrower” and collectively, the “Borrowers”), the Guarantors (as defined in the
Credit Agreement) party thereto, the Lenders party thereto (the “Lenders”) and
PNC Bank, National Association, as administrative agent (the “Agent”) for the
Lenders; and
     WHEREAS, pursuant to the Credit Agreement and the other Loan Documents, the
Lenders intend to make Loans to the Borrowers; and
     WHEREAS, the Companies are or may become indebted to each other (the
Indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof are hereinafter collectively referred to as the “Intercompany
Indebtedness”); and
     WHEREAS, the obligations of the Lenders to maintain the Commitments and
make Loans to the Borrowers from time to time are subject to the condition,
among others, that the Companies subordinate the Intercompany Indebtedness to
the Indebtedness and all other Obligations of the Borrowers or any other Company
to the Agent or the Lenders or any Affiliate of any Lender pursuant to the
Credit Agreement or the other Loan Documents (collectively, the “Senior Debt”)
in the manner set forth herein.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:
     1. Intercompany Indebtedness Subordinated to Senior Debt. The recitals set
forth above are hereby incorporated by reference. All Intercompany Indebtedness
shall be subordinate and subject in right of payment to the prior indefeasible
payment in full of all Senior Debt pursuant to the provisions contained herein.
     2. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or

 



--------------------------------------------------------------------------------



 



any receivership, liquidation, reorganization or other similar case or
proceeding in connection therewith, relative to any such Company or to its
creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of any such Company, whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy, or (c) any assignment for the
benefit of creditors or any marshalling of assets and liabilities of any such
Company (a Company distributing assets as set forth herein being referred to in
such capacity as a “Distributing Company”), then and in any such event, the
Agent shall be entitled to receive, for the benefit of the Agent and the Lenders
as their respective interests may appear, indefeasible payment in full of all
amounts due or to become due (whether or not an Event of Default has occurred
under the terms of the Loan Documents or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) on or in respect of any and all Senior Debt before the holder of any
Intercompany Indebtedness owed by the Distributing Company is entitled to
receive any payment on account of the principal of or interest on such
Intercompany Indebtedness, and to that end, the Agent shall be entitled to
receive, for application to the payment of the Senior Debt, any payment or
distribution of any kind or character, whether in cash, property or securities,
which may be payable or deliverable in respect of the Intercompany Indebtedness
owed by the Distributing Company in any such case, proceeding, dissolution,
liquidation or other winding up event.
     If, notwithstanding the foregoing provisions of this Section, a Company
which is owed Intercompany Indebtedness by a Distributing Company shall have
received any payment or distribution of assets from the Distributing Company of
any kind or character, whether in cash, property or securities, then and in such
event such payment or distribution shall be held in trust for the benefit of the
Agent and the Lenders as their respective interests may appear, shall be
segregated from other funds and property held by such Company, and shall be
forthwith paid over to the Agent in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of noncash property or securities) for the payment or
prepayment of the Senior Debt in accordance with the terms of the Credit
Agreement.
     3. No Commencement of Any Proceeding. Each Company agrees that, so long as
the Senior Debt shall remain unpaid, it will not commence, or join with any
creditor other than the Lenders and the Agent in commencing any proceeding
referred to in the first paragraph of Section 2 against any other Company which
owes it any Intercompany Indebtedness.
     4. Prior Payment of Senior Debt Upon Acceleration of Intercompany
Indebtedness. If any portion of the Intercompany Indebtedness owed by any
Company becomes or is declared due and payable before its stated maturity, then
and in such event the Agent and the Lenders shall be entitled to receive
indefeasible payment in full of all amounts due and to become due on or in
respect of the Senior Debt (whether or not an Event of Default has occurred
under the terms of the Loan Documents or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) before the holder of any such Intercompany Indebtedness is entitled to
receive any payment thereon.
     If, notwithstanding the foregoing, any Company shall make any payment of
Intercompany Indebtedness prohibited by the foregoing provisions of this
Section, such payment

-2-



--------------------------------------------------------------------------------



 



shall be paid over and delivered forthwith to the Agent, for the benefit of the
Agent and the Lenders as their respective interests may appear.
     The provisions of this Section shall not apply to any payment with respect
to which Section 2 hereof would be applicable.
     5. No Payment When Senior Debt in Default. If any Event of Default shall
have occurred and be continuing, or such an Event of Default or Potential
Default would result from or exist after giving effect to a payment with respect
to any portion of the Intercompany Indebtedness, unless the Required Lenders
shall have consented to or waived the same, so long as any of the Senior Debt
shall remain outstanding, no payment shall be made by any Company owing such
Intercompany Indebtedness on account of principal or interest on any portion of
the Intercompany Indebtedness.
     If, notwithstanding the foregoing, any Company shall make any payment of
the Intercompany Indebtedness to another Company prohibited by the foregoing
provisions of this Section, such payment shall be paid over and delivered
forthwith to the Agent, for the benefit of the Agent and the Lenders as their
respective interests may appear.
     The provisions of this Section shall not apply to any payment with respect
to which Section 2 hereof would be applicable.
     6. Payment Permitted if No Default. Nothing contained in this Agreement
shall prevent any of the Companies, at any time except during the pendency of
any of the conditions described in Sections 2, 4 and 5, from making payments at
any time of principal of or interest on any portion of the Intercompany
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with them for the payment of or on account of the principal of or
interest on the Intercompany Indebtedness.
     7. Rights of Subrogation. Each Company agrees that no payment or
distribution to the Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until the Senior Debt shall have been indefeasibly paid in full and the
Commitments shall have terminated.
     8. Instruments Evidencing Intercompany Indebtedness. Each Company shall
cause each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:
     “This instrument is subject to the terms of an Intercompany Subordination
Agreement dated July           , 2007, in favor of PNC Bank, National
Association, as administrative agent for the Lenders referred to therein, which
Intercompany Subordination Agreement is incorporated herein by reference.
Notwithstanding any contrary statement contained in the within instrument, no
payment on account of the principal thereof or interest thereon shall become due
or payable except in accordance with the express terms of said Intercompany
Subordination Agreement.”

-3-



--------------------------------------------------------------------------------



 



Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice to the effect of this Agreement.
     9. Agreement Solely to Define Relative Rights. The purpose of this
Agreement is solely to define the relative rights of the Companies, on the one
hand, and the Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Agent and the Lenders, the obligation of the
Companies to each other to pay the principal of and interest on the Intercompany
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights among the
Companies and their creditors other than the Agent and the Lenders, nor shall
anything herein prevent any of the Companies from exercising all remedies
otherwise permitted by applicable Law upon default under any agreement pursuant
to which the Intercompany Indebtedness is created, subject to the rights, if
any, under this Agreement of the Agent and the Lenders to receive cash, property
or securities otherwise payable or deliverable with respect to the Intercompany
Indebtedness.
     10. No Implied Waivers of Subordination. No right of the Agent or any
Lender to enforce subordination, as herein provided, shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of any
Company or by any act or failure to act by the Agent or any Lender, or by any
non-compliance by any Company with the terms, provisions and covenants of any
agreement pursuant to which the Intercompany Indebtedness is created, regardless
of any knowledge thereof the Agent or any Lender may have or be otherwise
charged with. Each Company by its acceptance hereof shall agree that, so long as
there is Senior Debt outstanding or Commitments in effect under the Credit
Agreement, such Company shall not agree to sell, assign, pledge, encumber or
otherwise dispose of, or to compromise, the obligations of the other Companies
with respect to their Intercompany Indebtedness, other than by means of payment
of such Intercompany Indebtedness according to its terms, without the prior
written consent of the Agent.
     Without in any way limiting the generality of the foregoing paragraph, the
Agent or any of the Lenders may, at any time and from time to time, without the
consent of or notice to the Companies except the Borrowers to the extent
provided in the Credit Agreement, without incurring responsibility to the
Companies and without impairing or releasing the subordination provided in this
Agreement or the obligations hereunder of the Companies to the Agent and the
Lenders, do any one or more of the following: (i) change the manner, place or
terms of payment, or extend the time of payment, renew or alter the Senior Debt
or otherwise amend or supplement the Senior Debt or the Loan Documents;
(ii) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Senior Debt; (iii) release any Person liable
in any manner for the payment or collection of the Senior Debt; and
(iv) exercise or refrain from exercising any rights against any of the Companies
and any other Person.
     11. Additional Subsidiaries. The Companies covenant and agree that they
shall cause any Subsidiaries required to join this Agreement pursuant to or
otherwise under the Credit Agreement, to execute a Joinder in the form of
Exhibit 1.1(G)(1) to the Credit Agreement, whereby such Subsidiary joins this
Agreement and subordinates all Indebtedness owed to any such Subsidiary by any
of the Companies or other Subsidiaries hereafter created or acquired to the
Senior Debt.

-4-



--------------------------------------------------------------------------------



 



     12. Continuing Force and Effect. This Agreement shall continue in force for
so long as any portion of the Senior Debt remains unpaid and any Commitments
under the Credit Agreement remain outstanding, it being contemplated that this
Agreement be of a continuing nature.
     13. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Agent or the
Lenders hereunder, and any and all waivers or consents to Events of Default or
other departures from the due performance of the Companies hereunder, shall be
made only by written agreement, waiver or consent signed by the Agent, acting on
behalf of all the Lenders, with the written consent of the Required Lenders, any
such agreement, waiver or consent made with such written consent being effective
to bind all the Lenders.
     14. Expenses. The Companies unconditionally and jointly and severally agree
upon demand to pay to the Agent and the Lenders the amount of any and all
reasonable and necessary out-of-pocket costs, expenses and disbursements for
which reimbursement is customarily obtained, including fees and expenses of
counsel, which the Agent or any of the Lenders may incur in connection with
(a) the administration of this Agreement, (b) the exercise or enforcement of any
of the rights of the Agent or the Lenders hereunder, or (c) the failure by the
Companies to perform or observe any of the provisions hereof.
     15. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
     16. Governing Law. This Agreement shall be a contract under the internal
Laws of the Commonwealth of Pennsylvania and for all purposes shall be construed
in accordance with the internal Laws of the Commonwealth of Pennsylvania without
giving effect to its principles of conflict of Laws.
     17. Successors and Assigns. This Agreement shall inure to the benefit of
the Agent and the Lenders and their respective successors and assigns, as
permitted in the Credit Agreement, and the obligations of the Companies shall be
binding upon their respective successors and assigns. The duties and obligations
of the Companies may not be delegated or transferred by the Companies without
the written consent of the Required Lenders and any such delegation or transfer
without such consent shall be null and void. Except to the extent otherwise
required by the context of this Agreement, the word “Lenders” when used herein
shall include, without limitation, any holder of a Note or an assignment of
rights therein originally issued to a Lender under the Credit Agreement, and
each such holder of a Note or assignment shall have the benefits of this
Agreement to the same extent as if such holder had originally been a Lender
under the Credit Agreement.
     18. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and

-5-



--------------------------------------------------------------------------------



 



delivered, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.
     19. Attorneys-in-Fact. Each of the Companies hereby authorizes and empowers
the Agent, at its election and in the name of either itself, for the benefit of
the Agent and the Lenders as their respective interests may appear, or in the
name of each such Company as is owed Intercompany Indebtedness, to execute and
file proofs and documents and take any other action the Agent may deem advisable
to completely protect the Agent’s and the Lenders’ interests in the Intercompany
Indebtedness and their right of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Agent, its
officers, employees and agents, or any of them, with full power of substitution,
as the true and lawful attorney-in-fact and agent of such Company, and with full
power for such Company, and in the name, place and stead of such Company for the
purpose of carrying out the provisions of this Agreement, and taking any action
and executing, delivering, filing and recording any instruments which the Agent
may deem necessary or advisable to accomplish the purposes hereof, which power
of attorney, being given for security, is coupled with an interest and is
irrevocable. Each Company hereby ratifies and confirms, and agrees to ratify and
confirm, all action taken by the Agent, its officers, employees or agents
pursuant to the foregoing power of attorney.
     20. Application of Payments. In the event any payments are received by the
Agent under the terms of this Agreement for application to the Senior Debt at
any time when the Senior Debt has not been declared due and payable and prior to
the date on which it would otherwise become due and payable, such payment shall
constitute a voluntary prepayment of the Senior Debt for all purposes under the
Credit Agreement.
     21. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Agent, on behalf of the
Lenders, may demand specific performance of this Agreement and seek injunctive
relief and may exercise any other remedy available at law or in equity, it being
recognized that the remedies of the Agent on behalf of the Lenders at law may
not fully compensate the Agent on behalf of the Lenders for the damages they may
suffer in the event of a breach hereof.
     22. Consent to Jurisdiction, Waiver of Jury Trial. Each of the Companies
hereby irrevocably consents to the non-exclusive jurisdiction of the Court of
Common Pleas of Allegheny County, Pennsylvania and the United States District
Court for the Western District of Pennsylvania, waives personal service of any
and all process upon it and consents that all such service of process be made by
certified or registered mail directed to the Companies at the addresses referred
to in Section 23 hereof and service so made shall be deemed to be completed upon
actual receipt thereof. Each of the Companies waives any objection to
jurisdiction and venue of any action instituted against it as provided herein
and agrees not to assert any defense based on lack of jurisdiction or venue, AND
EACH OF THE COMPANIES WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT TO THE FULL EXTENT PERMITTED BY LAW.
     23. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Agent or the Lenders in
accordance

-6-



--------------------------------------------------------------------------------



 



with the provisions of this Agreement shall be given or made as provided in
Section 10.5 [Notices] of the Credit Agreement.
[INTENTIONALLY LEFT BLANK]

-7-



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the day and year first above
written.

         

WITNESS:  BORROWERS:

ATI Funding Corporation
   
 
By:           Name:   Dale G. Reid        Title:   President      WITNESS:   TDY
Holdings, LLC
   
 
By:           Name:   Dale G. Reid        Title:   President     

WITNESS:   GUARANTORS:

Oregon Metallurgical Corporation
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  Allegheny Ludlum Corporation
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  ATI Properties, Inc.
   
 
By:           Name:   Patrick J. Viccaro        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



          WITNESS:   TDY Industries, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  ALC Funding Corporation
   
 
By:           Name:   Dale G. Reid        Title:   President      WITNESS:  
Jewel Acquisition, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  Allegheny Technologies Incorporated
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  Jessop Steel, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



          WITNESS:   International Hearth Melting, LLC

By: Oregon Metallurgical Corporation
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  Rome Metals, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  TI Oregon, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  Titanium Wire Corporation
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  ATI Canada Holdings, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  Allegheny Technologies International, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



          WITNESS:   AII Investment Corp.
   
 
By:           Name:   Dale G. Reid        Title:   President      WITNESS:  
Environmental, Inc.
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  AII Acquisition, LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President      WITNESS:
  ATI Titanium LLC
   
 
By:           Name:   Dale G. Reid        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(N)(1)
FORM OF
REVOLVING CREDIT NOTE

     
$_________
  Pittsburgh, Pennsylvania
 
  ____________ ______, 2007

     FOR VALUE RECEIVED, the undersigned, ATI Funding Corporation, a Delaware
corporation (“ATI Funding”) and TDY Holdings, LLC, a Delaware limited liability
company (“TDYH”) (ATI Funding and TDYH are each, a “Borrower” and collectively,
the “Borrowers”), hereby promise to pay to the order of __________________
(“____________”), the lesser of (i) the principal sum of
________________________ and 00/100 Dollars ($_________.00), or (ii) the
aggregate unpaid principal balance of all Revolving Credit Loans made by
__________________ to the Borrowers pursuant to Section 2.1.1 of the Credit
Agreement dated July ___, 2007 (as may be amended, restated, modified or
supplemented from time to time, the “Credit Agreement”) by and among the
Borrowers, the Guarantors party thereto, the Lenders (as defined in the Credit
Agreement) party thereto, and PNC Bank, National Association, as administrative
agent for the Lenders (the “Agent”), payable on the Expiration Date. All
capitalized terms used herein shall, unless otherwise defined herein, have the
same meanings given to such terms in the Credit Agreement.
     The Borrowers shall pay interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate per annum
specified by the Borrowers pursuant to Section 3.1.1 of, or as otherwise
provided in, the Credit Agreement.
     Upon the occurrence of an Event of Default, the Borrowers shall pay
interest on the entire principal amount of the then outstanding Revolving Credit
Loans evidenced by this Revolving Credit Note at a rate per annum specified by
Section 3.3 of, or as otherwise provided in, the Credit Agreement. Such interest
rate will accrue before and after any judgment has been entered.
     Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable on the dates set forth in Section 4.5 of
the Credit Agreement and on the Expiration Date.
     Subject to the provisions of the Credit Agreement, if any payment or action
to be made or taken hereunder shall be stated to be or become due on a day which
is not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Agent located at One PNC Plaza, 249
Fifth Avenue, Pittsburgh, Pennsylvania 15222, in lawful money of the United
States of America in immediately available funds.

 



--------------------------------------------------------------------------------



 



     This Revolving Credit Note is one of the Revolving Credit Notes referred to
in, and is entitled to the benefits of, the Credit Agreement and other Loan
Documents, including the representations, warranties, covenants or conditions
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayment in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.
     This Revolving Credit Note may be voluntarily prepaid, in whole or in part,
on the terms and conditions set forth in the Credit Agreement.
     Each Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Revolving Credit Note.
     This Revolving Credit Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
the Agent and the Lenders and their respective successors and assigns. All
references herein to the “Borrowers”, “Agent” and the “Lenders” shall be deemed
to apply to the Borrowers, the Agent and the Lenders, respectively, and their
respective successors and assigns.
     This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by and construed and enforced in accordance with
the internal Laws of the Commonwealth of Pennsylvania without giving effect to
its conflicts of law principles.
     _______________ may at any time pledge all or a portion of its rights under
the Loan Documents including any portion of this Revolving Credit Note to any of
the twelve (12) Federal Reserve Lenders organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release ____________ from its obligations under any of the Loan Documents.
[INTENTIONALLY LEFT BLANK]

-2- 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit
Note by their duly authorized officers with the intention that it constitute a
sealed instrument.

          WITNESS:   ATI Funding Corporation
   
 
By:      (SEAL)     Name:   Dale G. Reid        Title:   President      WITNESS:
  TDY Holdings, LLC
   
 
By:      (SEAL)     Name:   Dale G. Reid        Title:   President     

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(N)(2)
FORM OF
SWING LOAN NOTE

     
$25,000,000.00
  Pittsburgh, Pennsylvania
 
  July ___, 2007

     FOR VALUE RECEIVED, the undersigned, ATI Funding Corporation, a Delaware
corporation (“ATI Funding”) and TDY Holdings, LLC, a Delaware limited liability
company (“TDYH”) (ATI Funding and TDYH are each, a “Borrower” and collectively,
the “Borrowers”), hereby promise to pay to the order of PNC Bank, National
Association (“PNC Bank”) the lesser of (i) the principal sum of Twenty Five
Million and 00/100 Dollars ($25,000,000.00), or (ii) the aggregate unpaid
principal balance of all Swing Loans made by PNC Bank to the Borrowers pursuant
to Section 2.1.2 of the Credit Agreement dated of even date herewith (as may be
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), by and among the Borrowers, the Guarantors (as defined in the
Credit Agreement) party thereto, the Lenders (as defined in the Credit
Agreement) party thereto and PNC Bank, National Association, as administrative
agent for the Lenders (the “Agent”), payable on the Expiration Date. All
capitalized terms used herein shall, unless otherwise defined herein, have the
same meanings given to such terms in the Credit Agreement.
     The Borrowers shall pay interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate per annum
specified in Section 3.2 of, or as otherwise provided in, the Credit Agreement.
     Upon the occurrence of an Event of Default, the Borrowers shall pay
interest on the entire principal amount of the then outstanding Swing Loans
evidenced by this Swing Loan Note at a rate per annum specified by Section 3.3
of, or as otherwise provided in, the Credit Agreement. Such interest rate will
accrue before and after any judgment has been entered.
     Subject to the provisions of the Credit Agreement, interest on this Swing
Loan Note will be payable on the dates set forth in Section 4.5 of the Credit
Agreement and on the Expiration Date.
     Subject to the provisions of the Credit Agreement, if any payment or action
to be made or taken hereunder shall be stated to be or become due on a day which
is not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Agent located at One PNC Plaza, 249
Fifth Avenue, Pittsburgh, Pennsylvania 15222, in lawful money of the United
States of America in immediately available funds.





--------------------------------------------------------------------------------



 



     This Swing Loan Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants and conditions contained or granted
therein. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.
     Each Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Swing Loan Note.
     This Swing Loan Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
the Agent and the Lenders and their respective successors and assigns. All
references herein to the “Borrowers”, “Agent” and the “Lenders” shall be deemed
to apply to the Borrowers, the Agent and the Lenders, respectively, and their
respective successors and assigns.
     This Swing Loan Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by, and construed and enforced in accordance with,
the internal Laws of the Commonwealth of Pennsylvania without giving effect to
its conflicts of law principles.
     PNC Bank may at any time pledge all or a portion of its rights under the
Loan Documents including any portion of this Swing Loan Note to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release PNC Bank from its obligations under any of the Loan Documents.
[INTENTIONALLY LEFT BLANK]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Swing Loan Note by
their duly authorized officers with the intention that it constitute a sealed
instrument.

          WITNESS:  ATI Funding Corporation
   
 
By:      (Seal)     Name:   Dale G. Reid        Title:   President     
WITNESS:  TDY Holdings, LLC
   
 
By:      (Seal)     Name:   Dale G. Reid        Title:   President     





--------------------------------------------------------------------------------



 



EXHIBIT 2.4.1
FORM OF
REVOLVING CREDIT LOAN REQUEST

TO:   PNC Bank, National Association, as Administrative Agent
Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Telephone No.: (412) 762-6442
Telecopier No.: (412) 762-8672
Attention: Lisa Pierce   FROM:   ATI Funding Corporation, a Delaware corporation
(“ATI Funding”) and TDY Holdings, LLC, a Delaware limited liability company
(“TDYH”) (ATI Funding and TDYH are each, a “Borrower” and collectively, the
“Borrowers”)   RE:   Credit Agreement (as it may be amended, restated, modified
or supplemented, the “Agreement”), dated the ____ day of July, 2007, by and
among the Borrowers, the Guarantors (as defined in the Credit Agreement) party
thereto, the Lenders (as defined in the Credit Agreement) party thereto and PNC
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

A.   Pursuant to Section 2.4.1 [Revolving Credit Loan Requests] and 3.2
[Interest Periods] of the Agreement, the undersigned Borrowers irrevocably
request [check one box under 1(a) below and fill in blank space next to the box
as appropriate]:

    1.(a)  o New Revolving Credit Loans OR         o Renewal of the LIBOR Rate
Option applicable to an outstanding Revolving Credit Loan, originally made on
_________ OR         o Conversion of the Base Rate Option applicable to an
outstanding Revolving Credit Loan originally made on _________ to a Loan to
which the LIBOR Option applies, OR         o Conversion of the LIBOR Rate Option
applicable to an outstanding Revolving Credit Loan originally made on _________
to a Loan to which the Base Rate Option applies.

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:
[Check one box under 1(b) below and fill in blank spaces in line next to box]:





--------------------------------------------------------------------------------



 



    1.(b)(i)   o Under the Base Rate Option. Such Loan shall have a Borrowing
Date of _________ (which date shall be (i) one (1) Business Day subsequent to
the Business Day of receipt by the Agent by 12:00 noon Pittsburgh time of this
Loan Request for making a new Revolving Credit Loan to which the Base Rate
Option applies, or (ii) the last day of the preceding LIBOR Rate Interest Period
if a Loan to which the LIBOR Rate Option applies is being converted to a Loan to
which the Base Rate Option applies), OR     (ii)   o Under the LIBOR Rate
Option. Such Loan shall have a Borrowing Date of _________ (which date shall be
three (3) Business Days subsequent to the Business Day of receipt by the Agent
by 12:00 noon Pittsburgh time of this Loan Request for making a new Revolving
Credit Loan in Dollars to which the LIBOR Rate Option applies, renewing a Loan
in Dollars to which the LIBOR Rate Option applies, or converting a Loan in
Dollars to which the Base Rate Option applies to a Loan in Dollars to which the
LIBOR Rate Option applies).     2.   Such Loan is in the principal amount of
$_________ or the principal amount to be renewed or converted in $_________ [(a)
for each Borrowing Tranche to which the LIBOR Rate Option applies, not to be
less than Five Million and 00/100 Dollars ($5,000,000.00) and in increments of
One Million and 00/100 Dollars ($1,000,000.00); and (b) for each Borrowing
Tranche to which the Base Rate Option applies, not to be less than the lesser of
One Million and 00/100 Dollars ($1,000,000.00) or the maximum amount available].

B.   As of the date hereof and the date of making of the above-requested
Revolving Credit Loan (and after giving effect thereto): the Loan Parties have
performed and complied with all covenants and conditions of the Agreement; all
of Loan Parties’ representations and warranties therein are true and correct
(except representations and warranties which expressly relate solely to an
earlier date or time); no Event of Default or Potential Default has occurred and
is continuing or shall exist except those that have been cured or waived; the
making of such Loan shall not contravene any Law applicable to any Loan Party;
and the making of any Revolving Credit Loan shall not cause the aggregate
Revolving Credit Loans plus Letters of Credit outstanding plus Swing Loans to
exceed the Revolving Credit Commitments.

[INTENTIONALLY LEFT BLANK]

-2-



--------------------------------------------------------------------------------



 



     The undersigned certify to the Agent and the Lenders as to the accuracy of
the foregoing.

            ATI Funding Corporation
    Date: _________________, 20___   By:     (Seal)      Name:          
Title:           TDY Holdings, LLC
      By:     (Seal)      Name:           Title:        





--------------------------------------------------------------------------------



 



EXHIBIT 2.4.2
FORM OF
SWING LOAN REQUEST

TO:   PNC Bank, National Association, as Administrative Agent
Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Telephone No.: (412) 762-6442
Telecopier No.: (412) 762-8672
Attention: Lisa Pierce   FROM:   ATI Funding Corporation, a Delaware corporation
(“ATI Funding”) and TDY Holdings, LLC, a Delaware limited liability company
(“TDYH”) (ATI Funding and TDYH are each, a “Borrower” and collectively, the
“Borrowers”) RE:   Credit Agreement (as it may be amended, restated, modified or
supplemented, the “Agreement”), dated the ____ day of July, 2007, by and among
the Borrowers, the Guarantors (as defined in the Credit Agreement) party
thereto, the Lenders (as defined in the Credit Agreement) party thereto and PNC
Bank, National Association, as administrative agent for the Lenders (in such
capacity, the “Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

A.   Pursuant to Section 2.4.2 [Swing Loan Requests] of the Agreement, the
undersigned Borrowers irrevocably request:

  1.   New Swing Loan. Such Loan shall have a Borrowing Date of ____________
(which date shall be the Business Day of receipt by the Agent by 1:00 p.m.
Pittsburgh time of this Swing Loan Request for making a new Swing Loan).     2.
  Such Loan is in the principal amount of US $_________ [for each Borrowing
Tranche, not to be less than Five Hundred Thousand and 00/100 Dollars
($500,000.00) and in increments of One Hundred Thousand and 00/100 Dollars
($100,000.00)].

B.   As of the date hereof and the date of making of the above-requested Swing
Loan (and after giving effect thereto): the Loan Parties have performed and
complied with all covenants and conditions of the Agreement; all of Loan
Parties’ representations and warranties therein are true and correct (except
representations and warranties which expressly relate solely to an earlier date
or time); no Event of Default or Potential Default has occurred and is
continuing or shall exist except those that have been cured or waived; the
making of such Loan shall not contravene any Law applicable to any Loan Party;
and

 



--------------------------------------------------------------------------------



 



    the making of any Swing Loan shall not cause the aggregate principal amount
of Swing Loans and Revolving Credit Loans outstanding and the Letters of Credit
outstanding to exceed the Revolving Credit Commitments.

[INTENTIONALLY LEFT BLANK]

-2-



--------------------------------------------------------------------------------



 



     The undersigned certify to the Agent and the Lenders as to the accuracy of
the foregoing.

            ATI Funding Corporation
    Date: _____________________, 20___  By:      (Seal)     Name:          
Title:           TDY Holdings, LLC
      By:      (Seal)     Name:           Title:        





--------------------------------------------------------------------------------



 



EXHIBIT 7.3.3
FORM OF
QUARTERLY COMPLIANCE CERTIFICATE
___________________ _____, 20___
PNC Bank, National Association, as Administrative Agent
One PNC Plaza
249 Fifth Avenue
Pittsburgh, PA 15222
Ladies and Gentlemen:
     I refer to the Credit Agreement, dated July ___, 2007, by and among ATI
Funding Corporation, a Delaware corporation (“ATI Funding”) and TDY Holdings,
LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and TDYH are
each, a “Borrower” and collectively, the “Borrowers”), the Guarantors (as
defined in the Credit Agreement) party thereto, the Lenders (as defined in the
Credit Agreement) party thereto, PNC Bank, National Association, in its capacity
as administrative agent for the Lenders (hereinafter referred to in such
capacity as the “Agent”) (as it may be amended, restated, modified or
supplemented, the “Credit Agreement”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.
     I, _______________, [Chief Executive Officer/President/Chief Financial
Officer/Chief Accounting Officer] in such capacity on behalf of Allegheny
Technologies Incorporated, a Delaware corporation (“ATI”), do hereby certify on
behalf of ATI and each of the other Loan Parties, as of the fiscal quarter/year
ended ___, 200____________ (the “Report Date”), as follows:

1.   CHECK ONE:

  o    The audited annual financial statements of ATI and its Subsidiaries being
delivered to the Lenders with this Compliance Certificate are (a) true, complete
and correct, (b) present fairly the financial position of ATI and its
Subsidiaries and their results of operations and cash flows for the fiscal year
set forth above determined and consolidated for ATI and its Subsidiaries in
accordance with GAAP consistently applied and (c) comply with the reporting
requirements for such financial statements as set forth in Section 7.3.2 of the
Credit Agreement.

OR

  o    The quarterly financial statements of ATI and its Subsidiaries being
delivered to the Lender with this Compliance Certificate are (a) true, complete
and correct, (b) present fairly the financial position of ATI and its
Subsidiaries and

 



--------------------------------------------------------------------------------



 



PNC Bank, National Association, as Administrative Agent
Page 2

      their results of operations and cash flows for the fiscal quarter set
forth above determined and consolidated for ATI and its Subsidiaries in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and (c) comply with the reporting requirements for such financial
statements as set forth in Section 7.3.1 of the Credit Agreement.

2.   The representations and warranties of the Loan Parties contained in
Section 5 of the Credit Agreement and in each of the other Loan Documents to
which they are a party are true on and as of the date hereof (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties are true and correct in all
material respects on and as of the specific dates or times referred to therein).
The Loan Parties are in compliance with, and since the date of the previously
delivered Compliance Certificate have performed and complied with all covenants
and conditions contained in the Credit Agreement.

3.   In accordance with Section 5.2 [Updates to Schedules], attached hereto as
Exhibit A are updates to the schedules to the Credit Agreement (the “Updated
Schedules”). Notwithstanding the foregoing, the Loan Parties hereby acknowledge
and agree that no schedule shall be deemed to have been amended, modified or
superseded by the Updated Schedules, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule be deemed to have been cured by the Updated Schedules, unless and until
the Required Lenders, in their sole and absolute discretion, shall have accepted
in writing the Updated Schedules.

4.   No Event of Default or Potential Default exists on the date hereof; no
Event of Default or Potential Default has occurred or is continuing since the
date of the previously delivered Compliance Certificate; no Material Adverse
Change has occurred since the date of the previously delivered Compliance
Certificate.

[NOTE: If any Event of Default, Potential Default, Material Adverse Change has
occurred or is continuing, set forth on an attached sheet the nature thereof and
the action which the Loan Parties have taken, are taking or propose to take with
respect thereto.]
5. Maximum Leverage Ratio (Section 7.2.9). The ratio of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA is ___to 1.0 for the period equal to
the four (4) consecutive fiscal quarters of ATI and its Subsidiaries ending as
of the Report Date, which is not greater than the permitted ratio of 3.25 to
1.0.

  (A)   Consolidated Total Indebtedness as of the Report Date equals $___.    
(B)   Consolidated EBITDA as of the Report Date equals $___, and is computed as
follows:



 



--------------------------------------------------------------------------------



 



PNC Bank, National Association, as Administrative Agent
Page 3

                  (i)  
net income (or loss) (excluding extraordinary gains or losses including, without
limitation, those items created by mandated changes in accounting treatment)
  $
 
  (ii)  
net interest expense
  $
 
  (iii)  
all charges against income for federal, state and local taxes
  $
 
  (iv)  
any other non-cash non-recurring items of loss with respect to such fiscal
period not already excluded hereunder
  $
 
  (v)  
Sum of Items 5(B)(i) through 5(B)(iv)
  $
 
  (vi)  
all credits to income for federal, state and local taxes
  $
 
  (vii)  
any other non-cash non-recurring items of gain with respect to such fiscal
period not already excluded hereunder
  $
 
  (viii)  
Sum of Items 5(B)(vi) and 5(B)(vi)
  $
 
  (ix)  
Item 5(B)(v) minus Item 5(B)(viii) equals Consolidated EBIT
  $
 
  (x)  
    depreciation
  $
 
  (xi)  
amortization
  $
 
  (xii)  
Sum of Items 5(B)(x) and 5(B)(xi)
  $
 
  (xiii)  
Sum of Items 5(B)(ix) and 5(B)(xii) equals Consolidated EBITDA
  $
 
 

  (C)   the ratio of Item 5(A) to Item 5(B)(xiii) equals the Leverage Ratio

6.   Minimum Interest Coverage Ratio (Section 7.2.10). The ratio of
(i) Consolidated EBIT to (ii) interest expense is _________ to 1.0 for the
period equal to the four (4) consecutive fiscal quarters of ATI and its
Subsidiaries ending as of the Report Date, which is not less than the permitted
ratio of 2.0 to 1.0.

  (A)   Consolidated EBIT as of the Report Date equals $_________ as is
referenced in Item 5(B)(ix) above.     (B)   interest expense as of the Report
Date equals $_________.     (C)   the ratio of Item 6(A) to Item 6(B) equals the
Interest Coverage Ratio.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate this ___
day of _________, 20_.

          WITNESS:  Allegheny Technologies Incorporated
    ________________________________________  By:           Name:          
Title:        

 